UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
                                                                       :
 In re:                                                                :   Chapter 15
                                                                       :
 CX REINSURANCE COMPANY LIMITED (in                                    :   Case No. 20-12156 (MG)
 Administration)                                                       :
                                                                       :
                   Debtor in a Foreign Proceeding.                     :
                                                                       :   Ref. Docket No. 7
-----------------------------------------------------------------------x

                                            AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

PANAGIOTA MANATAKIS, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On September 16, 2020, I caused to be served the “Rule 2002 Notice of Filing and Hearing on
   Petition for Recognition of a Foreign Proceeding and Related Relief,” [Related to Docket No. 7]
   annexed hereto as Exhibit A, by causing true and correct copies to be enclosed securely in
   separate postage pre-paid envelopes and delivered via first class mail to those parties listed on
   the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”



                                                                              /s/ Panagiota Manatakis
                                                                              Panagiota Manatakis
 Sworn to before me this
 16th day of September, 2020
 /s/ Diane M. Streany
 Notary Public, State of New York
 No. 01ST5003825
 Qualified in Westchester County
 Commission Expires November 2, 2022
EXHIBIT A
 Brad Eric Scheler
 Gary L. Kaplan
 Andrew M. Minear
 Sari J. Rosenfeld
 FRIED, FRANK, HARRIS, SHRIVER
 & JACOBSON LLP
 One New York Plaza
 New York, New York 10004
 Telephone: (212) 859-8000
 Facsimile: (212) 859-4000

 Attorneys for Richard Barker and Simon Edel as
 Foreign Representatives of CX Reinsurance
 Company Limited (in Administration)



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 ---------------------------------------------------------------   x
                                                                   :
 In re:                                                            :   Chapter 15
                                                                   :
 CX REINSURANCE COMPANY LIMITED (in                                :   Case No. 20-12156 (MG)
 Administration)                                                   :
                                                                   :
                  Debtor in a Foreign Proceeding                   :
                                                                   :
 ---------------------------------------------------------------   x

RULE 2002 NOTICE OF FILING AND HEARING ON PETITION FOR RECOGNITION
            OF A FOREIGN PROCEEDING AND RELATED RELIEF

        PLEASE TAKE NOTICE that on September 14, 2020, Richard Barker and Simon Edel,
the foreign representatives (the “Foreign Representatives”) in the above-captioned chapter 15
case (this “Chapter 15 Case”) in respect of CX Reinsurance Company Limited (in
Administration) (the “Company”) and its administration proceeding (the “UK Proceeding”),
under Schedule B1 of the Insolvency Act 1986 of England and Wales before the High Court of
Justice, Business and Property Courts of England and Wales, filed (i) a petition for recognition of
the UK Proceeding (the “Petition”) under chapter 15 of title 11 of the United States Code, 11
U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) and (ii) the Verified Petition for Recognition of
Foreign Main Proceeding and Granting Related Relief (the “Chapter 15 Petition”) with
accompanying documentation with the United States Bankruptcy Court for the Southern District
of New York (the “Court”) seeking entry of an order (a) recognizing the UK Proceeding as a
“foreign main proceeding” and (b) granting related relief. A copy of the Chapter 15 Petition is
attached hereto as Appendix 1. The proposed order granting recognition of the UK Proceeding
and other related relief is attached to the Chapter 15 Petition as Exhibit A.
       PLEASE TAKE FURTHER NOTICE that the Court has scheduled a hearing before the
Honorable Martin Glenn on October 8, 2020 at 10:00 a.m. (prevailing Eastern time), to consider
approval of the Chapter 15 Petition and granting of the relief requested in the Chapter 15 Petition
(the “Recognition Hearing”).

        PLEASE TAKE FURTHER NOTICE that the Recognition Hearing will be conducted
telephonically in accordance with General Order M-543 dated March 20, 2020 (Morris, C.J.). Any
parties wishing to participate must do so telephonically by making arrangements through
CourtSolutions LLC (www.court-solutions.com), for which registration instructions are attached
to General Order M-543.

        PLEASE TAKE FURTHER NOTICE that General Order M-543 and other temporary
procedures this Court has implemented in connection with the COVID-19 pandemic (including
procedures for electronic filing for pro se parties) can be found by visiting
http://www.nysb.uscourts.gov and clicking “Coronavirus COVID-19 Protocol”.

      PLEASE TAKE FURTHER NOTICE that the Court may order the scheduling of a case
management conference to consider the efficient administration of this Chapter 15 Case.

         PLEASE TAKE FURTHER NOTICE that any response or objection to the Chapter 15
Petition must be filed in accordance with the Bankruptcy Code, the Local Rules of the United
States Bankruptcy Court for the Southern District of New York, and the Federal Rules of
Bankruptcy Procedure, in a writing that sets forth the bases therefor with specificity and the nature
and extent of the respondent’s claims against the Company. Such response or objection must be
(a) filed electronically with the Court on the Court’s electronic case filing system in accordance
with and except as provided in General Order M-399 and the Court’s Procedures for the Filing,
Signing and Verification of Documents by Electronic Means (copies of each of which may be
viewed on the Court’s website at http://www.nysb.uscourts.gov); (b) served upon (i) Fried, Frank,
Harris, Shriver & Jacobson LLP, One New York Plaza, New York, New York 10004 (Attn: Gary
L. Kaplan and Andrew M. Minear), (ii) all other parties that request notice in the Chapter 15 Case
prior to the date of such service, and (iii) any other parties that the Court may direct, in each case
so as to be actually received by each of them no later than 4:00 p.m. (prevailing Eastern time)
on October 1, 2020; and (c) a courtesy copy must be served by email upon the Court’s Chambers’
email address at mg.chambers@nysb.uscourts.gov. All parties in interest opposed and wishing to
object to the Chapter 15 Petition or the request for relief contained therein must appear at the
Recognition Hearing at the time and place set forth above. If no response or objection is timely
filed and served as provided above, the Court may grant the relief requested by the Foreign
Representatives without further notice or hearing.

        PLEASE TAKE FURTHER NOTICE that the Recognition Hearing may be adjourned
from time to time without further notice other than a motion on the docket in this Chapter 15 Case
or an announcement in open court of the adjourned date or dates of any further adjourned hearing.

        PLEASE TAKE FURTHER NOTICE that copies of the Petition and certain other
pleadings filed contemporaneously therewith are available by accessing the Court’s Electronic
Case Filing System, which can be accessed from the Court’s website at
https://ecf.nysb.uscourts.gov (a PACER login and password are required to retrieve a document),
which interested parties should regularly monitor for such information, updates, and notices of
important events.
   Appendix 1
Chapter 15 Petition
 20-12156-mg         Doc 2      Filed 09/14/20 Entered 09/14/20 21:38:07              Main Document
                                             Pg 1 of 21


 Brad Eric Scheler
 Gary L. Kaplan
 Andrew M. Minear
 Sari J. Rosenfeld
 FRIED, FRANK, HARRIS, SHRIVER
 & JACOBSON LLP
 One New York Plaza
 New York, New York 10004
 Telephone: (212) 859-8000
 Facsimile: (212) 859-4000

 Attorneys for Richard Barker and Simon Edel as
 Foreign Representatives of CX Reinsurance
 Company Limited (in Administration)



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 ----------------------------------------------------------------- x
                                                                   :
 In re:                                                            :   Chapter 15
                                                                   :
 CX REINSURANCE COMPANY LIMITED (in                                :   Case No. 20-12156 (__)
 Administration)

                  Debtor in a Foreign Proceeding                   :
                                                                   :
 ----------------------------------------------------------------- x


                 VERIFIED PETITION FOR RECOGNITION OF FOREIGN
                     MAIN PROCEEDING AND RELATED RELIEF

        Richard Barker and Simon Edel, in their capacity as foreign representatives and joint

administrators (the “Foreign Representatives” or the “Administrators”) of CX Reinsurance

Company Limited (in Administration) (the “Company”), as debtor in administration under

Schedule B1 of the Insolvency Act of 1986 of England and Wales (the “Insolvency Act” and such

proceeding together with any ancillary, related or subsequent proceeding in England and Wales,

the “UK Proceeding”), pursuant to an order by the High Court of Justice, the Business and
 20-12156-mg      Doc 2     Filed 09/14/20 Entered 09/14/20 21:38:07           Main Document
                                         Pg 2 of 21



Property Courts of England and Wales (the “English Court”) dated August 17, 2020 (and any

amendments thereto, the “Administration Order”), by and through their undersigned counsel,

Fried, Frank, Harris, Shriver & Jacobson LLP, respectfully submit this Verified Petition for

Recognition of Foreign Main Proceeding and Related Relief (the “Verified Petition” and together

with the Official Form 401 Petition filed contemporaneously herewith, the “Chapter 15 Petition”)

seeking the entry of an order substantially in the form of Exhibit A: (i) recognizing the UK

Proceeding as a “foreign main proceeding” under sections 1515 and 1517 of title 11 of the of the

United States Code, 11 U.S.C. §§ 101, et seq. (as amended, the “Bankruptcy Code”); (ii)

recognizing the Administrators as the Foreign Representatives, jointly and individually, of the

Company in connection with the UK Proceeding; (iii) giving full force in the United States to the

Administration Order, including any extensions or amendments thereof authorized by the English

Court; (iv) granting related relief upon recognition of the UK Proceeding as a foreign main

proceeding pursuant to section 1520 of the Bankruptcy Code; (v) granting such other relief as this

Court may find just and proper and (vi) otherwise granting comity to and giving full force and

effect to the UK Proceeding.

       In support of the Chapter 15 Petition, the Foreign Representatives have filed concurrently

herewith (a) Memorandum of Law in Support of the Petition for Recognition of Foreign Main

Proceeding and Related Relief (the “Memorandum of Law”), (b) the Declaration of Richard

Barker as Foreign Representative of CX Reinsurance Company Limited in Support of Its Verified

Petition for Recognition of Foreign Main Proceeding and Granted Certain Related Relief (the

“Barker Declaration”), and (c) the Declaration of Ashley Jacob Katz in Support of the Petition

for Recognition of Foreign Main Proceeding and Certain Related Relief (the “Katz Declaration”),




                                                2
    20-12156-mg         Doc 2     Filed 09/14/20 Entered 09/14/20 21:38:07                    Main Document
                                               Pg 3 of 21



which are incorporated herein by reference, and the Foreign Representatives respectfully state as

follows:

                                               BACKGROUND1

           1.      The Company was incorporated in England and Wales on December 13, 1972,

    under the name Continental Casualty Company Limited and was authorized as an insurance

    company by the United Kingdom’s Department of Trade & Industry on November 10, 1976. The

    Company’s registered office is located at 1 More London Place, London, SE1 2AF and its

    administrative headquarters and principal place of business is at 1 Royal Exchange Avenue,

    London EC3V 3LT.

           2.      The Company is authorized and regulated in England and Wales by the Prudential

    Regulation Authority (“PRA”) and the Financial Conduct Authority (“FCA”).

Insurance Business

           3.      Prior to 2001, the Company underwrote an insurance and reinsurance portfolio

    including international property and casualty, business and professional liability, medical

    malpractice risks, errors and omissions risks, and directors and officer’s risks.

           4.      In August 2001, the Company ceased writing new business and since then has been

    in solvent runoff. While in runoff, the Company has been managing the Company’s existing

    insurance and reinsurance policies, including settling creditor claims and collecting reinsurance

    recoveries due from reinsurers.

Financial Position of the Company

           5.      Since entering into runoff in 2001, the Company has reduced its liabilities through

    pro-active claims management from approximately $2.2 billion to approximately $39 million as


1
    The Barker Declaration includes a more detailed discussion of the Company’s background.



                                                         3
20-12156-mg       Doc 2     Filed 09/14/20 Entered 09/14/20 21:38:07            Main Document
                                         Pg 4 of 21



of December 31, 2019 (in both cases, on a gross, undiscounted basis). Approximately half of the

Company’s remaining liabilities relate to the direct insurance business, and the other half relate

to the reinsurance business.

      6.      The Company’s principal assets in the United States include investment assets in

the amount of $35m held in accounts with State Street Bank (the “Investment Assets”) and

residual interests in two trusts established for the benefit of the Company’s direct and reinsurance

creditors (the “Trust Assets”). The Trust Assets include a surplus lines trust and a reinsurance

trust, each of which are also held with State Street Bank and are regulated by the New York State

Department of Financial Services (the “New York Regulator”). The Foreign Representatives

have already engaged in preliminary discussions with, and are working cooperatively with the

New York State Department of Financial Services regarding the UK Proceeding and this chapter

15 case (this “Chapter 15 Case”).

      7.      As a regulated insurance business in England and Wales, the Company is subject

to certain capital requirements pursuant to EU Solvency II Directive (2009/138/EC) (“Solvency

II”), including a solvency capital requirement (“Solvency Requirement”). To be compliant with

its Solvency Requirement, the Company would need sufficient assets to have a 99.5% probability

of satisfying all of its creditor’s claims. Although the Company has reduced its liabilities and

received an equity infusion from its sole shareholder, the Company has been unable to meet its

Solvency Requirement since Solvency II first came into effect in January 2016. Given the current

reduced size of the Company’s balance sheet, the Company could not conclude runoff unless it

were to materially reduce its current expenses, or, in the alternative, enter into an English scheme

of arrangement or an insolvency proceeding. As a result, the PRA requested the Company put

together a plan to do so.




                                                4
20-12156-mg       Doc 2    Filed 09/14/20 Entered 09/14/20 21:38:07            Main Document
                                        Pg 5 of 21



Events Leading to Administration

      8.      In an effort to end runoff, the Company’s board of directors (the “Board”)

considered several alternative strategies, and determined that a solvent scheme of arrangement

would be in the best interests of all the Company’s stakeholders including reinsurance creditors

because it would address actual and anticipated Solvency II capital breaches and end runoff on a

solvent basis. In October 2019, the Company began preparations for a solvent scheme of

arrangement and submitted the proposed solvent scheme of arrangement documentation to the

PRA for review on May 1, 2020.

      9.      Following a series of ongoing discussions with the PRA, the Board reviewed and

re-assessed the risks arising out of certain litigation and determined to delay the solvent scheme

of arrangement. In particular, the Board was concerned about the Company’s involvement in

protracted lead paint litigation in the United States, which related to the Company seeking to

rescind numerous policies issued to Baltimore landlords based on alleged policyholder

misrepresentations at the time of underwriting (collectively, the “Lead Paint Litigation”).

Resolution of the Lead Paint Litigation remains uncertain including its duration and economic

impact.

      10.     Uncertainty surrounding the Lead Paint Litigation was one of several risks that

ultimately led the Board to delay the launch of the solvent scheme of arrangement and consider

other alternatives. The Board also considered risks associated with potential deterioration of the

Company’s investments, cost of undertaking the solvent scheme of arrangement and uncertainty

surrounding the other liabilities of the Company.

      11.     The Company’s liabilities currently exceed its assets by approximately $4.887

million, and therefore, it cannot pay its debts as they come due. The Company has now ceased all




                                               5
20-12156-mg       Doc 2     Filed 09/14/20 Entered 09/14/20 21:38:07          Main Document
                                         Pg 6 of 21



payments to unsecured insurance and reinsurance creditors to mitigate the risk of making

preferential payments in contravention of the priority waterfall applicable in the UK Proceeding.

Commencement of Administration

      12.     In recent months, the Board decided that it would not be appropriate to proceed

with the Solvent Scheme, and that instead, an administration under the laws of England and Wales

would provide the best outcome for the Company’s creditors as a whole, in circumstances where

the Company is unable to pay its debts as they fall due. As a result, the Company has now ceased

all payments to unsecured insurance and reinsurance creditors to mitigate the risk of making

preferential payments in contravention of the priority waterfall applicable in the UK Proceeding.

Furthermore, the Board determined that until the Lead Paint Litigation is resolved, no plan to

wind up the Company could be successful. As such, the Company needs “breathing room” to

resolve large uncertainties on its balance sheet, which is facilitated by placing the Company in

Administration.

      13.     On August 17, 2020, by virtue of the Administration Order, the Company entered

into the UK Proceeding under the Insolvency Act. Richard Barker, an associate partner, and

Simon Edel, a partner, at Ernst & Young LLP, were appointed as Administrators and pursuant to

that authority and the authority granted under the Insolvency Act, they are the Company’s Foreign

Representatives. A true and correct copy of the Administration Order is attached to the Barker

Declaration as Exhibit A.

      14.     In the UK Proceeding, a statutory moratorium broadly akin to the Bankruptcy

Code’s automatic stay came into effect. The effect of the moratorium is to provide the

Administrators with “breathing room” as described above to formulate proposals with respect to




                                               6
20-12156-mg       Doc 2    Filed 09/14/20 Entered 09/14/20 21:38:07            Main Document
                                        Pg 7 of 21



the Company, its creditors, and its assets without the Company being subject to new or continuing

litigation or claims in England and Wales.

      15.     However, the UK Proceeding and therefore the moratorium does not have extra-

territorial effect in a foreign country. As discussed above, the Company’s Trust Assets and

Investment Assets are located in the United States. In addition, many of the Company’s creditors,

including the plaintiffs in the Lead Paint Litigation, are located in the United States. The Barker

Declaration includes additional details regarding the Lead Paint Litigation. A complete list of the

active litigation cases to which the Company is a party is annexed as Schedule B to the petition.

Commencement of Chapter 15 Case

      16.     The Foreign Representatives commenced this Chapter 15 Case to seek recognition

of the UK Proceeding in order to preserve the Company’s Trust Assets and Investment Assets, to

give effect to the Company’s UK Proceeding in the United States, and to ensure an orderly and

consistent management of the Company’s affairs by the Foreign Representatives in England and

Wales and in the United States.

      17.     The Company requires the protections afforded to foreign debtors under chapter 15

of the Bankruptcy Code and, more specifically, recognition and relief under sections 1520 and

1521 of the Bankruptcy Code in order to ensure orderly and consistent administration of the

Company’s affairs by the Foreign Representatives in the United States and England and Wales.

Without recognition, parties may continue to take action against the Company in the United States

despite the moratorium imposed in the UK Proceeding. Continuation of litigation and

enforcement actions against the Company in the United States will impair the ability of the

Foreign Representatives to conduct an orderly proceeding and deplete the Company’s limited

resources and the Company’s assets located in the United States in defending such actions,




                                                7
20-12156-mg       Doc 2     Filed 09/14/20 Entered 09/14/20 21:38:07              Main Document
                                         Pg 8 of 21



including the Company’s Trust Assets and bank accounts. The Foreign Representatives seek

“breathing room” for the Company through recognition of the UK Proceeding while the Foreign

Representatives determine the next steps for the Company, which may include a scheme of

arrangement. The Foreign Representatives may seek enforcement or recognition of such scheme

at the appropriate time.

                                JURISDICTION AND VENUE

      18.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

Southern District of New York dated as of January 31, 2012. This is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2)(P).

      19.     This Chapter 15 Case has been commenced properly pursuant to section 1504 of

the Bankruptcy Code by the filing of the Chapter 15 Petition for recognition of the UK Proceeding

pursuant to section 1515 of the Bankruptcy Code.

      20.     Venue is proper in this district pursuant to 28 U.S.C. § 1410(1), which provides that

venue is proper in a district in which the debtor’s principal assets in the United States are located.

The Company’s principal assets in the United States are the Trust Assets and Investment Assets

held in New York County, within this district.

      21.     The statutory predicates for the relief requested herein are sections 1515, 1517,

1520, and 1521 of the Bankruptcy Code.

                                       RELIEF SOUGHT

      22.     The Foreign Representatives seek entry of an order of this Court, substantially in

the form attached hereto as Exhibit A, granting the following relief:

   a. recognition of the UK Proceeding as a “foreign main proceeding,” as defined in section
      1502(4) of the Bankruptcy Code, and in accordance with section 1517 of the Bankruptcy
      Code;


                                                 8
20-12156-mg       Doc 2     Filed 09/14/20 Entered 09/14/20 21:38:07            Main Document
                                         Pg 9 of 21



  b. recognition of the Administrators as “foreign representatives” of the Company within the
     meaning of section 101(24) of the Bankruptcy Code and for all purposes, under chapter
     15 of the Bankruptcy Code;

  c. all relief afforded to a foreign main proceeding automatically upon recognition, including
     the “automatic stay” under section 362 of the Bankruptcy Code, as of right under section
     1520(a) of the Bankruptcy Code, or, if not as of right, then as additional relief to the
     extent authorized by section 1521 of the Bankruptcy Code; and

  d. such other relief as this Court may consider just and proper.

      23.     The Foreign Representatives also seek additional relief under section 1521 of the

Bankruptcy Code, and, if and as necessary, Federal Rule of Civil Procedure 65, as made

applicable through Rule 7065 of the Federal Rule of Bankruptcy Procedure (the “Bankruptcy

Rules”), including, without limitation:

  a. providing for the Foreign Representatives to examine witnesses, take evidence, and
     deliver information concerning the Company’s assets, affairs, rights, obligations, or
     liabilities under section 1520(a) of the Bankruptcy Code; and

  b. entrusting the administration or realization of all or part of the Company’s assets within
     the territorial jurisdiction of the United States to the Foreign Representatives under
     section 1520(a) of the Bankruptcy Code.

      24.     In order to facilitate an efficient administration and for purposes of judicial

efficiency, the Foreign Representatives also seek authorization to modify or lift the automatic stay

with respect to a specific litigation matter in the United States, with the agreement of the

counterparty to such litigation and without further order of the Court, by providing a notice to all

parties in such litigation and filing such notice on the docket.

      25.     The Foreign Representatives reserve the right to request other, additional further

relief or assistance as may be just and appropriate by further application.




                                                 9
    20-12156-mg        Doc 2       Filed 09/14/20 Entered 09/14/20 21:38:07                     Main Document
                                                Pg 10 of 21



                                              BASIS FOR RELIEF

Recognition of UK Proceeding

          26.      For the reasons more fully discussed in the Memorandum of Law filed

    contemporaneously herewith, the UK Proceeding is entitled to recognition under section 1517 of

    the Bankruptcy Code because:

      a. the UK Proceeding is a “foreign proceeding” within the meaning of section 101(23) of
         the Bankruptcy Code because the proceeding was commenced in England and Wales
         under the Insolvency Act and is now subject to the jurisdiction of the English Court, the
         UK Proceeding is a collective proceeding because the Administrators must perform their
         functions in the interests of all of the Company’s creditors as a whole, and because the
         Company’s assets and business affairs are supervised by the English Court during the
         term of the UK Proceeding;

      b. the UK Proceeding is a “foreign main proceeding” within the meaning of sections
         1502(4) and 1517(b)(1) of the Bankruptcy Code, as the UK Proceeding is being carried
         out in England and Wales, which is where the Company has its center of main interests
         including its registered office, headquarters and principal place of business;2

      c. The Administrators are each a “person” and are “foreign representatives” within the
         meaning of sections 101(41) and 101(24) of the Bankruptcy Code based on the authority
         of the Administration Order and the Insolvency Act; and

      d. the Chapter 15 Petition meets the requirements of section 1504, 1509, and 1515 of the
         Bankruptcy Code because it was accompanied by all fees, documents, and other
         information required by the Bankruptcy Code and Bankruptcy Rules, including:

          i. a certified copy of the Administration Order;

          ii. lists pursuant to Bankruptcy Rule 1007(a)(4)(B) containing (i) the names and
              addresses of all persons or bodies authorized to administer foreign proceedings of the
              Company, (ii) all entities against whom provisional relief is being sought under
              section 1519 of the Bankruptcy Code, and (iii) all parties to litigation pending in the
              US to which the Company is a party as of the date of the Chapter 15 Petition; and

          iii. a corporate ownership statement containing the information described in Bankruptcy
               Rule 7007.1 and a statement identifying all foreign proceedings with respect to the
               Company that are known to the Foreign Representatives.



2
      Section 1516(c) of the Bankruptcy Code provides that, in the absence of evidence to the contrary, a debtor’s
      registered office is presumed to be the center of the debtor’s main interests.



                                                          10
20-12156-mg       Doc 2     Filed 09/14/20 Entered 09/14/20 21:38:07            Main Document
                                         Pg 11 of 21



      27.     Granting recognition of the UK Proceeding will promote the United States’ public

policy of respecting foreign insolvency proceedings as articulated in sections 1501(a) and 1508

of the Bankruptcy Code and will further facilitate cooperation between courts in cross-border

insolvency matters as mandated by section 1525(a) of the Bankruptcy Code. Further, recognition

of the UK Proceeding would not be manifestly contrary to the public policy of the United States

in contravention of section 1506 of the Bankruptcy Code. Thus, the conditions for recognition of

the UK Proceeding as a “foreign main proceeding” set forth in sections 1515 and 1517 of the

Bankruptcy Code have been satisfied.

                                  NOTICE AND HEARING

      28.     Contemporaneously herewith, the Foreign Representatives have filed their Ex Parte

Motion of Foreign Representatives for Order Scheduling Hearing and Specifying the Form and

Manner of Service of Notice (the “Scheduling Motion”). In accordance with the Scheduling

Motion, notice of this Chapter 15 Petition has been provided by first class mail to: (a) all persons

or bodies authorized to administer foreign proceedings of the Company; (b) counsel to the

litigation claimants listed on Schedule B of the petition; (c) all known creditors of the Company

in the United States pursuant to Rule 2002 of the Bankruptcy Rules (d) the Office of the U.S.

Trustee; (e) the New York State Department of Financial Services; and (f) all other parties that

this Court may direct.

      29.     By such notice, all parties in interest in the United States will be advised of the

commencement of the Chapter 15 Case, the relief requested by the Chapter 15 Petition, the central

documents filed with the Court respecting the Chapter 15 Case, as well as the date, place and time

of the hearing to consider the Chapter 15 Petition and the date, time and manner for filing and

serving a response or motion respecting the Chapter 15 Petition and the relief requested therein,




                                                11
 20-12156-mg       Doc 2    Filed 09/14/20 Entered 09/14/20 21:38:07            Main Document
                                         Pg 12 of 21



in accordance with the Bankruptcy Rules and the Local Rules of Bankruptcy Procedure for the

Southern District of New York.

       30.     Pursuant to the Scheduling Motion, the Foreign Representatives also request that

this Court set the date for the hearing on recognition and to consider the proposed order at the

earliest possible time, consistent with Bankruptcy Rule 2002(q)(1).

                                         CONCLUSION

       WHEREFORE, the Foreign Representatives respectfully request that this Court grant this

Chapter 15 Petition and enter an order in the form attached hereto as Exhibit A (i) recognizing the

UK Proceeding as a “foreign main proceeding,” (ii) recognizing the Administrators as the Foreign

Representatives, jointly and individually, of the Company in connection with the UK Proceeding;

(iii) giving full force in the United States to the Administration Order including any extensions or

amendments thereof authorized by the English Court; (iv) granting related relief upon recognition

of the UK Proceeding as a foreign main proceeding pursuant to section 1520 of the Bankruptcy

Code (v) granting such other relief as this Court may find just and proper and (vi) otherwise

granting comity to and giving full force to the UK Proceeding.




                                                12
20-12156-mg   Doc 2   Filed 09/14/20 Entered 09/14/20 21:38:07    Main Document
                                   Pg 13 of 21




Dated: New York, New York
       September 14, 2020

                                         FRIED, FRANK, HARRIS, SHRIVER
                                           & JACOBSON LLP

                                         /s/ Gary L. Kaplan
                                         Gary L. Kaplan
                                         Brad Eric Scheler
                                         Andrew M. Minear
                                         Sari J. Rosenfeld
                                         One New York Plaza
                                         New York, New York 10004
                                         Telephone:     (212) 859-8000
                                         Facsimile:     (212) 859-4000

                                         Attorneys for Richard Barker and Simon
                                         Edel as Foreign Representatives of CX
                                         Reinsurance Company Limited (in
                                         Administration)
 20-12156-mg       Doc 2     Filed 09/14/20 Entered 09/14/20 21:38:07          Main Document
                                          Pg 14 of 21



                                       VERIFICATION

       Pursuant to 28 U.S.C. § 1746, Richard Barker declares as follows:

       I am a foreign representative of CX Reinsurance Company Limited (in Administration). I

have full authority to verify the foregoing Verified Petition for Recognition of Foreign Main

Proceeding and Related Relief, including each of the attachments and appendices thereto (the

“Chapter 15 Petition”). I have read the foregoing Chapter 15 Petition, and am informed and do

believe that the allegations contained therein are true and accurate to the best of my knowledge,

information, and belief.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed this 14 day of September, 2020




                                                          Richard Barker
                                                          Joint Administrator
                                                          CX Reinsurance Company Limited (in
                                                           Administration)
20-12156-mg   Doc 2   Filed 09/14/20 Entered 09/14/20 21:38:07   Main Document
                                   Pg 15 of 21




                                  Exhibit A

                                Proposed Order
 20-12156-mg         Doc 2      Filed 09/14/20 Entered 09/14/20 21:38:07              Main Document
                                             Pg 16 of 21

 Brad Eric Scheler
 Gary L. Kaplan
 Andrew M. Minear
 Sari J. Rosenfeld
 FRIED, FRANK, HARRIS, SHRIVER
 & JACOBSON LLP
 One New York Plaza
 New York, New York 10004
 Telephone: (212) 859-8000
 Facsimile: (212) 859-4000

 Attorneys for Richard Barker and Simon Edel as
 Foreign Representatives of CX Reinsurance
 Company Limited (in Administration)


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 ----------------------------------------------------------------- x
                                                                   :
 In re:                                                            :   Chapter 15
                                                                   :
 CX REINSURANCE COMPANY LIMITED (in                                :   Case No. 20-12156 (__)
 Administration)                                                   :

                  Debtor in a Foreign Proceeding                   :
                                                                   :
 ----------------------------------------------------------------- x

       ORDER GRANTING RECOGNITION OF FOREIGN MAIN PROCEEDING
                        AND RELATED RELIEF

        Richard Barker and Simon Edel, in their capacity as foreign representatives and joint

administrators (the “Foreign Representatives” or the “Administrators”) of CX Reinsurance

Company Limited (in Administration) (the “Company”), as debtor in administration under

Schedule B1 of the Insolvency Act of 1986 of England and Wales (the “Insolvency Act” and such

proceeding together with any ancillary, related or subsequent proceeding in England and Wales,

the “UK Proceeding”), pursuant to an order by the High Court of Justice, the Business and

Property Courts of England and Wales (the “English Court”) dated August 17, 2020 (and any

amendments thereto, the “Administration Order”), having filed the Verified Petition for
 20-12156-mg        Doc 2   Filed 09/14/20 Entered 09/14/20 21:38:07           Main Document
                                         Pg 17 of 21



Recognition of Foreign Main Proceeding and Related Relief (the “Chapter 15 Petition”)

commencing the above-captioned chapter 15 case (the “Chapter 15 Case”) pursuant to chapter

15 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (as amended, the “Bankruptcy

Code”) seeking the entry of an order (“Order”) (i) recognizing the UK Proceeding as a “foreign

main proceeding” under sections 1515 and 1517 of the Bankruptcy Code; (ii) recognizing the

Administrators as the Foreign Representatives, jointly and individually, of the Company in

connection with the UK Proceeding; (iii) giving full force in the United States to the

Administration Order including any extensions or amendments thereof authorized by the English

Court; (iv) granting related relief upon recognition of the UK Proceeding as a foreign main

proceeding pursuant to section 1520 of the Bankruptcy Code; (v) granting such other relief as this

Court may find just and proper; and (vi) otherwise granting comity to and giving full force and

effect to the UK Proceeding; and the Court having considered and reviewed the Chapter 15 Petition

and the other pleadings and exhibits submitted by the Foreign Representatives in support of the

Chapter 15 Petition (collectively the “Supporting Papers”) and all objections or other responses

filed thereto; and a hearing having been held on [●], 2020; due and timely notice of the filing of

the Chapter 15 Petition having been given in accordance with this Court’s order dated [●], 2020

[Docket No.[●]], approving the form of notice and manner of service thereof, which notice is

deemed adequate for all purposes such that no other or further notice thereof need be given;

       NOW, THEREFORE, the Court hereby finds and determines as follows:

              A.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157
       and 1334.

               B.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P).

               C.     Venue is proper in this district pursuant to 28 U.S.C. § 1410.

             D.     The Administrators are each a “person” as defined in section 101(41) of the
       Bankruptcy Code and based on the authority of the Administration Order and Insolvency


                                               2
 20-12156-mg      Doc 2     Filed 09/14/20 Entered 09/14/20 21:38:07             Main Document
                                         Pg 18 of 21



       Act, they are “foreign representatives” within the meaning of section 101(24) of the
       Bankruptcy Code.

              E.     The Chapter 15 Case was properly commenced pursuant to sections 1504
       and 1515 of the Bankruptcy Code.

               F.     The Chapter 15 Petition and Supporting Papers meet all of the requirements
       of section 1515 of the Bankruptcy Code.

              G.      The UK Proceeding is a “foreign proceeding” within the meaning of section
       101(23) of the Bankruptcy Code.

              H.      England and Wales is the center of main interests of the Company, and,
       accordingly, the UK Proceeding is a “foreign main proceeding” as defined in section
       1502(4) of the Bankruptcy Code, and is entitled to recognition as a foreign main proceeding
       pursuant to section 1517(b)(1) of the Bankruptcy Code.

               I.      The relief granted herein is necessary and appropriate, in the interest of the
       public and international comity, consistent with the public policy of the United States,
       warranted pursuant to sections 1507, 1509 and 1520 of the Bankruptcy Code, and will not
       cause any hardship to any parties in interest that is not outweighed by the benefits of the
       relief granted.

               J.      The Foreign Representatives and the Company, as applicable, are entitled
       to all of the relief available pursuant to sections 1520 and 1521(a)(4) and (5) of the
       Bankruptcy Code without limitation, because those protections are necessary to effectuate
       the purposes of chapter 15 of the Bankruptcy Code, to protect the assets of the Company
       and the interests of the Company’s creditors.

               K.      Absent the requested relief, the efforts of the Company, the English Court
       and the Administrators, in conducting an orderly and consistent administration of the
       Company’s affairs may be frustrated or impaired by the actions of certain individual
       creditors, a result contrary to the purposes of chapter 15.

               L.     The relief granted herein is necessary and appropriate, in the interests of the
       public and international comity, and consistent with the public policy of the United States.

       ACCORDINGLY, after due deliberation and sufficient cause appearing,

IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

       1.     The Chapter 15 Petition is granted and the UK Proceeding is hereby recognized as

a foreign main proceeding pursuant to sections 1517(a) and 1517(b)(1) of the Bankruptcy Code.

       2.     The Administrators are, jointly and individually, the foreign representatives of the

Company within the meaning of section 101(24) of the Bankruptcy Code and are authorized to act


                                                3
 20-12156-mg       Doc 2     Filed 09/14/20 Entered 09/14/20 21:38:07           Main Document
                                          Pg 19 of 21



on behalf of the Company in this Chapter 15 Case. The Administration Order (and any

amendments or extensions thereof as may be granted from time by the English Court) is hereby

given full force and effect in the United States.

       3.      The Company and the Administrators, as its Foreign Representatives, are entitled

to all of the relief provided pursuant to section 1520 of the Bankruptcy Code and all provisions of

section 1520 of the Bankruptcy Code apply in this Chapter 15 Case throughout the duration of this

Chapter 15 Case or until otherwise ordered by this Court, including, without limitation, application

of the automatic stay imposed by section 362 of the Bankruptcy Code. Such relief shall include,

without limitation, a stay of all judicial and foreclosure proceedings in the United States against

any member of the Company or against any of their respective assets in the United States. The

Foreign Representatives are authorized to modify or lift the automatic stay with respect to a

specific litigation matter in the United States, with the agreement of the counterparty to such

litigation and without further order of the Court, by providing a notice to all parties to such

litigation and filing such notice on the docket.

       4.      The Foreign Representatives are hereby established as the representatives of the

Company with full authority to administer the Company’s assets and affairs in the United States.

       5.      The Foreign Representatives are authorized to take all actions necessary to

effectuate the relief granted pursuant to this Order.

       6.      The Foreign Representatives, the Company, and/or each of their respective

successors, agents, representatives, advisors, and counsel shall be entitled to the protections

contained in sections 306 and 1510 of the Bankruptcy Code.




                                                    4
 20-12156-mg       Doc 2      Filed 09/14/20 Entered 09/14/20 21:38:07           Main Document
                                           Pg 20 of 21



       7.      This Order is without prejudice to the Foreign Representatives requesting any

additional relief, including seeking recognition and enforcement in the United States of any further

orders issued by the English Court.

       8.      Any objections to the Chapter 15 Petition that have not been withdrawn or resolved

are hereby overruled.

       9.      This Court shall retain jurisdiction with respect to the enforcement, amendment or

modification of this Order.

       10.     The Foreign Representatives shall serve a copy of this Order by first class mail to

(a) all persons or bodies authorized to administer foreign proceedings of the Company; (b) counsel

to the litigation claimants listed on Schedule B of the petition; (c) all known creditors of the

Company in the United States pursuant to Rule 2002 of the Bankruptcy Rules (d) the Office of the

U.S. Trustee; (e) the New York State Department of Financial Services; and (f) all other parties

that this Court may direct.

       11.     The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry




                                                5
20-12156-mg      Doc 2   Filed 09/14/20 Entered 09/14/20 21:38:07   Main Document
                                      Pg 21 of 21




Dated:                        , 2020
         New York, New York



                                           THE HONORABLE [NAME]
                                           UNITED STATES BANKRUPTCY JUDGE
EXHIBIT B
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
A M MARRS                                ATTN CHIEF EXECUTIVE OFFICER ORANGE COUNTY (CORPORATE) 340 E COMMONWEALTH AVE
                                         FULLTERON CA 92832
AAOMS NATIONAL INSURANCE COMPANY ET AL   ATTN CHIEF EXECUTIVE OFFICER 425 N MARTINGALE RD, STE 900S SUITE 900
                                         SCHAUMBURG IL 60173
ACCELERATION NATIONAL INS. CO. ET AL     ATTN CHIEF EXECUTIVE OFFICER 1366 DUBLIN RD COLUMBUS OH 43215-1093
ACE NON-MARINE SYND 219 ETAL             ATTN CHRIS COELHO / CHRISTINE RUSSELL 436 WALNUT ST WA 06R PHILADELPHIA PA
                                         19106
ADDISON FARMERS                          ATTN CHIEF EXECUTIVE OFFICER 55 W 22ND ST SUITE 105 LOMBARD IL 60148
ADELMAN GETTLEMAN LTD                    ATTORNEYS FOR DEFENDANT ALLSTATE INSURANCE COMPANY ATTN ERICH BUCK 53W JACKSON
                                         BLVD, STE 1050 CHICAGO IL 60604
ADMIN OF TULANE EDUCATIONAL FUND         ATTN CHIEF EXECUTIVE OFFICER 6823 SAINT CHARLES AVE #300 NEW ORLEANS LA 70118
ADMIRAL INSURANCE COMPANY                ATTN STEVE KARAKAVIDIS W R BERKLEY GRP P O BOX 5725 CHERRY HILL NJ 08034-3220
AETNA CASUALTY & SURETY CO, THE (ET AL) ATTN CHIEF EXECUTIVE OFFICER 1 TOWER SQUARE HARTFORD CT 06183
AGWAY INC                                ATTN CHIEF EXECUTIVE OFFICER C/O COUNTRYWAY INSURANCE COMPANY 224 HARRISON ST,
                                         STE 800 SYRACUSE NY 13202
AIR PRODUCTS & CHEMICALS INC             ATTN CHIEF EXECUTIVE OFFICER 7201 HAMILTON BOULEVARD ALLENTOWN PA 18195-1501
AIRCO                                    ATTN RICHARD LINGG 2419 HILTON WAY GAINESVILLE GA 30501
AIWASIAN & ASSOCIATES                    ATTORNEYS FOR CENTURY INDEMNITY COMPANY, ET AL ATTN DEBORAH A. AIWASIAN 725 S.
                                         FIGUEROA STREET, SUITE 1050 LOS ANGELES CA 90017
AKRON GENERAL MEDICAL                    ATTN CHIEF EXECUTIVE OFFICER 400 WABASH AVE AKRON OH 44307
ALASKA NATIONAL INS CO                   ATTN CHIEF EXECUTIVE OFFICER 7001 JEWEL LAKE RD ANCHORAGE AK 99502-2825
ALASKA PACIFIC ASS CO                    ATTN CHIEF EXECUTIVE OFFICER TWO LIBERTY PLACE TL18A 1601 CHESTNUT ST
                                         PHILADELPHIA PA 19192
ALCO STANDARD                            ATTN CHIEF EXECUTIVE OFFICER 825 DUPORTAIL RD VALLEY FORGE PA 19482
ALLEGHENY HEALTH EDUCATION & RESEARCH    ATTN CHIEF EXECUTIVE OFFICER 20 EAST NORTH AVENNUE PITTSBURGH PA 15212
ALLEGHENY LUDLUM STEEL                   ATTN CHIEF EXECUTIVE OFFICER C/O ATI ALLEGHENY LUDLUM CORP 100 RIVER RD
                                         BRACKENRIDGE PA 15014
ALLEGHENY POWER SYSTEM                   ATTN CHIEF EXECUTIVE OFFICER C/O ALLEGHENY ENERGY INC 800 CABIN HILL DR
                                         GREENSBURGH PA 15601-1689
ALLENDALE INSURANCE COMPANY              ATTN CHIEF EXECUTIVE OFFICER ALLENDALE PARK PO BOX 7500 JOHNSTON RI 02919-0500
ALLIED CHEMICAL CORPORATION              ATTN CHIEF EXECUTIVE OFFICER C/O HONEYWELL 101 COLUMBIA RD MORRISTOWN NJ 07962
ALUMINIUM COMPANY OF AMERICA             ATTN CHIEF EXECUTIVE OFFICER C/O ALCOA CORPORATE CENTER 201 ISABELLA ST
                                         PITTSBURGH PA 15212-5858
AMERICAN BROADCASTING                    ATTN CHIEF EXECUTIVE OFFICER C/O ABC 7 LINCOLN SQUARE NEW YORK NY 10023
AMERICAN CENTENNIAL INS CO               ATTN CHIEF EXECUTIVE OFFICER 203 NAAMANS BLDG CONCORD PLZ 3501 SILVERSIDE RD
                                         WILMINGTON DE 19810
AMERICAN CONCEPT                         ATTN CHIEF EXECUTIVE OFFICER C/O PROVIDENCE WASHINGTON INSURANCE SOLUTIONS
                                         1275 WAMPANOAG TRAILEAST PROVIDENCE RI 02915
AMERICAN EMPIRE SURPLUS LINES INS CO     ATTN CHIEF EXECUTIVE OFFICER AMERICAN EMPIRE GROUP 515 MAIN ST, PO BOX 5370
                                         CINCINNATI OH 45201-5370
AMERICAN FIDELITY FIRE                   ATTN CHIEF EXECUTIVE OFFICER C/O NY STATE LIQUIDATION BUR 123 WILLIAM ST NEW
                                         YORK NY 10038
AMERICAN HARDWARE MUTUAL                 ATTN CHIEF EXECUTIVE OFFICER 471 EAST BROAD ST COLUMBUS OH 43215-3861
AMERICAN HOME PRODUCTS CORP              ATTN CHIEF EXECUTIVE OFFICER C/O WYETH HOLDINGS CORPORATION 5 GIRALDA FARMS
                                         MADISON NJ 07940
AMERICAN HOSPITAL SUPPLY CORP            ATTN CHIEF EXECUTIVE OFFICER C/O BAXTER INTERNATIONAL INC ONE BAXTER PKWY
                                         DEERFIELD IL 60015-4625
AMERICAN INDEPENDENT RE                  ATTN CHIEF EXECUTIVE OFFICER ONE LIBERTY PLAZA NEW YORK NY 10006
AMERICAN INT'L GROUP RISK MANAGEMENT     ATTN CHIEF EXECUTIVE OFFICER C/O AMERICAN INT GRP 180 MAIDEN LANE, 18TH FL NEW
                                         YORK NY 10038
AMERICAN MEDICORP                        ATTN CHIEF EXECUTIVE OFFICER PO BOX 1438 LOUISVILLE KY 40201
AMERICAN MUTUAL LIABILITY                ATTN CHIEF EXECUTIVE OFFICER 160 FEDERAL ST BOSTON MA 02110-1700


Epiq Corporate Restructuring, LLC                                                                           Page 1 OF 34
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
AMERICAN NATIONAL GENERAL AGENCIES INC   ATTN CHIEF EXECUTIVE OFFICER 99 JOHN ST NEW YORK NY 10038
AMERICAN NUCLEAR INSURERS                ATTN CHIEF EXECUTIVE OFFICER 95 GLASTONBURY BOULEVARD GLASTONBURY CT 06033
AMERICAN SOC OF PENSION ACTUARIES        ATTN CHIEF EXECUTIVE OFFICER 4245 N FAIRFAX DR STE 750 ARLINGTON VA 22203
AMERICAN SPECIAL RISK                    ATTN CHIEF EXECUTIVE OFFICER 212 SOUTH TRYON ST STE 1780 CHARLOTTE NC 28281
AMERICAN TELEPHONE & TELEGRAPH COMPANY   ATTN CHIEF EXECUTIVE OFFICER 208 SOUTH AKARD ST DALLAS TX 75202
AMERICAN UNIVERSAL                       ATTN CHIEF EXECUTIVE OFFICER AMERICAN UNIVERSAL GROUP PO BOX 6328 PROVIDENCE
                                         RI 02940
AMEX INS CO                              ATTN CHIEF EXECUTIVE OFFICER 100 RIALTO PLACE MELBOURNE FL 32901-3055
AMSTED INDS                              ATTN DAVID BROWER TWO PRUDENTIAL PLAZA 180 NORTH STETSON ST, STE 1800 CHICAGO
                                         IL 60601
ANDERSON KILL PC                         COUNSEL FOR THE OFFICIAL COMMITTEE OF ASBESTOS PERSONAL INJURY CLAIMANTS ATTN
                                         ROBERT M HORKOVICH, ESQ 1251 AVE OF THE AMERICAS NEW YORK NY 10020
ANDERSON KILL PC                         COUNSEL FOR THE LEGAL REPRESENTATIVE FOR FUTURE ASBESTOS CLAIMANTS ATTN ROBERT
                                         M HORKOVICH, ESQ 1251 AVE OF THE AMERICAS NEW YORK NY 10020
ANEX SYNDICATE INC (NYIE)                ATTN CHIEF EXECUTIVE OFFICER 70 PINE ST NEW YORK NY 10270
ANTHEM INSURANCVE CO WAS ASSOCIATED INS ATTN CHIEF EXECUTIVE OFFICER C/O WELLPOINT INC 120 MONUMENT CIRCLE
                                        INDIANAPOLIS IN 46204
APACHE POWDER                            ATTN CHIEF EXECUTIVE OFFICER 1436 S APACHE POWDER RD ST. DAVID AZ 85630-6103
ARMCO STEEL                              ATTN CHIEF EXECUTIVE OFFICER C/O AK STEEL CORPORATION 703 CURTIS ST MIDDLETOWN
                                         OH 45043-0001
ARMSTRONG CORK                           ATTN CHIEF EXECUTIVE OFFICER 2500 COLUMBIA AVE LANCASTER PA 17603
ARONBERG GOLDGEHN DAVIS & GARMISA        ATTORNEYS FOR ALLSTATE INSURANCE CO., ET AL ATTN MITCHELL S GOLDGEHN & LISA J
                                         BRODSKY 330 N WABASH AVENUE SUITE 1700 CHICAGO IL 60611
ASSN OF AMERICAN MILL & AGRI INS         ATTN CHIEF EXECUTIVE OFFICER 111 EAST FOURTH ST PO BOX 9006 ALTON IL 62002
                                         9006
ATCHISON TOPEKA & SANTA FE R/R           ATTN CHIEF EXECUTIVE OFFICER 2650 LOU MENK DR FORT WORTH TX 76131
ATTORNEYS INS MUTUAL OF ALABAMA INC      ATTN CHIEF EXECUTIVE OFFICER 200 INVERNESS PKWY BIRMINGHAM AL 35242
ATTORNEYS INSURANCE MUTUAL RRG           ATTN CHIEF EXECUTIVE OFFICER 200 INVERNESS PKWY BIRMINGHAM AL 35242
ATTORNEYS LIABILITY PROTECTION SOCIETY   ATTN CHIEF EXECUTIVE OFFICER 111 N HIGGIN STE 200 PO BOX 9169 MISSOULA MT
                                         59807
AUGUSTA INSURANCE COMPANY                ATTN CHIEF EXECUTIVE OFFICER 13 IDLEWOOD BOULEVARD STAUNTON VA 24401
AUSTRALIAN AVIATION UNDERWRITING POOL    ATTN CHIEF EXECUTIVE OFFICER 310 QUEEN ST MELBOURNE, VIC 03000 AUSTRALIA
AVON PRODUCTS                            ATTN CHIEF EXECUTIVE OFFICER 1345 AVE OF THE AMERICAS NEW YORK NY 10020
AXA LIABILITIES MANAGERS (JOHN HANCOCK) ATTN CHIEF EXECUTIVE OFFICER 3 WEST 35TH ST 11TH FLOOR NEW YORK NY 10001
BACCALA & SHOOP INS SERVICES             ATTN PETER GIBBS 26 CENTURY BLVD NASHVILLE TN 37214
BAKER & MCKENZIE                         ATTN CHIEF EXECUTIVE OFFICER ONE PRUDENTIAL PLAZA 130 EAST RANDOLPH DR CHICAGO
                                         IL 60601
BALDWAIN LAW LLC                         ATTORNEYS FOR CX REINSURANCE COMPANY LIMITED ATTN: STUART SERAINA 111 SOUTH
                                         CALVERT STREET TOWSON MD 21204
BALLY MANUFACTURING CORP                 ATTN CHIEF EXECUTIVE OFFICER 8700 WEST BRYN MAWR AVE CHICAGO IL 60631
BANKERS MULTIPLE LINE INS CO             ATTN CHIEF EXECUTIVE OFFICER 201 BROAD ST STAMFORD CT 06901
BANKERS TRUST CORP CAPTIVE INS CO        ATTN CHIEF EXECUTIVE OFFICER 453 7TH ST DES MOINES IA 50309
BAR PLAN MUTUAL INS CO (THE)             ATTN CHIEF EXECUTIVE OFFICER 1717 HIDDEN CREEK COURT ST LOUIS MO 63131
BARCLAY DAMON LLP                        ATTORNEY FOR THE CONTINENTAL INSURANCE COMPANY ATTN JEFFREY AUSTIN DOVE
                                         BARCLAY DAMON TOWER 125 EAST JEFFERSON STREET SYRACUSE NY 13202
BARCLAYS                                 ATTN CHIEF EXECUTIVE OFFICER LEVEL 10, CHURCHILL PLACE LONDON E14 5HP UNITED
                                         KINGDOM
BARTEK LAW OFFICE                        ATTORNEYS FOR CERTAIN UNDERWRITERS AT LLOYD'S LONDON, ET AL ATTN DENNIS J.
                                         BARTEK 2300 EAST MARKET STREET, SUITE E AKRON OH 44312
BATES CAREY NICOLAIDES LLP               ATTORNEY FOR MUNICH REINSURANCE AMERICA, INC. ATTN: ELLEN ZABINSKI 191 NORTH
                                         WACKER DRIVE, SUITE 2400 CHICAGO IL 60606



Epiq Corporate Restructuring, LLC                                                                          Page 2 OF 34
                                       CX Reinsurance Company Limited
                                                  Service List

Claim Name                            Address Information
BATES CAREY, LLP                      ATTORNEY FOR APPALACHIAN INSURNACE CO. ATTN: ROBERT BATES 191 NORTH WACKER
                                      DRIVE, SUITE 2400 CHICAGO IL 60606
BATES CAREY, LLP                      ATTORNEYS FOR DEFENDANTS, FIRST SPECIALTY INS CORP, ET AL ATTN ADAM H
                                      FLEISCHER; MICHAEL H PASSMAN; JUSTIN K SEIGLER 191 N. WACKER, SUITE 2400
                                      CHICAGO IL 60606
BATRESCAREY LLP                       AMERICAN ALTERNATIVE INSURANCE CORPORATION ET AL ATTN STANLEY V FIGURA 191 N
                                      WACKER DR., STE 2400 CHICAGO IL 60606
BAXTER TRAVENOL LABORATORIES          ATTN CHIEF EXECUTIVE OFFICER 1 BAXTER PKWY DEERFIELD IL 60015
BAY AREA RAPID TRANSIT DISTRICT       ATTN CHIEF EXECUTIVE OFFICER 300 LAKESIDE DR OAKLAND CA 94612
BCS INSURANCE COMPANY ETAL            ATTN CHIEF EXECUTIVE OFFICER 2 MID AMERICA PLAZA SUITE 200 OAKBROOK TERRACE IL
                                      60181
BCX INSURANCE RECIPROCAL              ATTN CHIEF EXECUTIVE OFFICER 702 NORTH SHORE DR, STE 500 JEFFERSONVILLE IN
                                      47130
BEATRICE FOODS / CONAGRA              ATTN CHIEF EXECUTIVE OFFICER PO BOX 7724 PHOENIX AZ 85011-7724
BEAUBIEN SIMMONS KNIGHT MANTZARIS &   ATTORNEY FOR VIAD CORPORATION ATTN DANIEL O'MALLEY; DAVID SIMMONS; BRETT
NEAL LLP                              MILLER 332 N MAGNOLIA AVE ORLANDO FL 32802
BEAUBIEN SIMMONS KNIGHT MANTZARIS &   ATTORNEY FOR AIRCRAFT SERVICES INTERNATION INC ATTN DANIEL O'MALLEY; DAVID
NEAL LLP                              SIMMONS; BRETT MILLER 332 N MAGNOLIA AVE ORLANDO FL 32802
BEAVER                                ATTN CHIEF EXECUTIVE OFFICER 914 ARIZONA AVE PARKER AZ 85344
BECHTEL GROUP INC                     ATTN CHIEF EXECUTIVE OFFICER 50 BEALE ST SAN FRANCISCO CA 94105-1895
BECTON DICKINSON                      ATTN MATTHEW ANDERSON 750 SEVENTH AVE NEW YORK NY 10019
BELCHER OIL                           ATTN CHIEF EXECUTIVE OFFICER 1217 BISCAYNE BLVD MIAMI FL 33130
BETHESDA HOSP                         ATTN CHIEF EXECUTIVE OFFICER 10500 MONTGOMERY RD CINCINNATI OH 45242
BITUMINOUS CASUALTY/AMERICAN RE       ATTN CHIEF EXECUTIVE OFFICER 3700 MARKET SQUARE CIRCLE DAVENPORT IA 52807
BLACK & VEATCH                        ATTN CHIEF EXECUTIVE OFFICER 8400 WARD PKWY KANSAS CITY MO 64114
BLACKROCK                             ATTN CHIEF EXECUTIVE OFFICER 55 EAST 22ND STREET NEW YORK NY 10055
BLANK ROME LLP                        ATTORNEY FOR THE ROCKEFELLER UNIVERSITY ATTN NATASHA ROMAGNOLI 1271 AVE OF THE
                                      AMERICAS NEW YORK NY 10020
BLANK ROME LLP                        ATTORNEYS FOR OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF KAISER GYPSUM
                                      COMPANY INC ATTN JEFFREY RHODES; JUSTIN F LAVELLA 1825 EYE ST NW WASHINGTON DC
                                      20006
BLANK ROME LLP                        ATTORNEYS FOR HANSON PERMANENTE CEMENT INC ATTN JEFFREY RHODES; JUSTIN F
                                      LAVELLA 1825 EYE ST NW WASHINGTON DC 20006
BLANK ROME LLP                        ATTORNEY FOR NOOTER CORPORATION 1825 EYE STREET, NW WASHINGTON DC 20006-5403
BLUEFIELD INSURANCE LTD P/O EXXON     ATTN CHIEF EXECUTIVE OFFICER C/O EXXONMOBIL CORPORATION 5959 LAS COLINAS
                                      BOULEVARD IRVING TX 75039-2298
BODYFELT MOUNT LLP                    ATTORNEYS FOR DEFENDANT ALLSTATE INSURANCE COMPANY ATTN RICHARD A LEE; JASON
                                      GARDNER 319 SW WASHINGTON ST, STE 1200 PORTLAND OR 97204
BOISE CASCADE CORPORATION             ATTN CHIEF EXECUTIVE OFFICER LEGAL DEPT, 1111 W JEFFERSON ST PO BOX 50 BOISE
                                      ID 83728-0001
BOND, SCHOENECK & KING, PLLC          ATTORNEY FOR DIOCESE OF ROCHESTER ATTN STEPHEN A. DONATO; CHARLES J. SULLIVAN
                                      ONE LINCOLN CENTER 110 WEST FAYETTE STREET SYRACUSE NY 13202-1355
BOORNAZIAN, JENSEN & GARTHE           ATTORNEYS FOR AFFILIATED FM INSURANCE COMPANY ATTN ALAN E. SWERDLOW 555 12TH
                                      ST., SUITE 1800 OAKLAND CA 94607
BORDEN                                ATTN CHIEF EXECUTIVE OFFICER 180 EAST BROAD ST COLUMBUS OH 43215-3799
BRAUN C F                             ATTN CHIEF EXECUTIVE OFFICER 1000 S FREMONT AVE ALHAMBRA CA 91803
BRISTOL MYERS SQUIBB                  ATTN CHIEF EXECUTIVE OFFICER 430E 29TH ST, 14TH FLOOR NEW YORK NY 10016
BROUSE MCDOWELL LPA                   ATTORNEYS FOR EATON CORPORATION ATTN JODI D. SPENCER JOHNSON 600 SUPERIOR
                                      AVENUE EAST, SUITE 1600 CLEVELAND OH 44114
BROUSE MCDOWELL LPA                   ATTORNEYS FOR EATON CORPORATION ATTN PAUL A. ROSE; AMANDA M. LEFFLER 388 S.
                                      MAIN STREET, SUITE 500 AKRON OH 44311
BROWNING FERRIS INDUSTRIES INC        ATTN CHIEF EXECUTIVE OFFICER C/O ALLIED WASTE INDUSTRIES INC 18500 NORTH



Epiq Corporate Restructuring, LLC                                                                        Page 3 OF 34
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
BROWNING FERRIS INDUSTRIES INC           ALLIED WAY PHOENIX AZ 85054
BUDD LARNER, P.C.                        ATTORNEY FOR NORTH STAR REINSURANCE CO. ATTN MICHAEL J. BALCH 150 JOHN F.
                                         KENNEDY PARKWAY SHORT HILLS NJ 07078-2703
BUDD LARNER, P.C.                        ATTORNEYS FOR GENERAL REINSURANCE CORPORATION ATTN MICHAEL J. BALCH, ESQ 150
                                         JOHN F. KENNEDY PARKWAY SHORT HILLS CA 07078-2703
BUFFALO REINSURANCE CO                   ATTN CHIEF EXECUTIVE OFFICER C/O RSUI INDEMNITY COMPANY 945 EAST PACES FERRY
                                         RD, STE 1800 ATLANTA GA 30326
BURLINGTON NORTHERN INC                  ATTN CHIEF EXECUTIVE OFFICER 2650 LOU MENK DR FORT WORTH TX 76131
BURNS WHITE LLP                          GREAT AMERICAN INSRANCECO ATTN KEVIN C ALEXANDERSEN US BANK CENTRE, 1350
                                         EUCLID AVE., STE 1060 CLEVELAND OH 44115
BYAS FRASER & CO INC                     ATTN CHIEF EXECUTIVE OFFICER C/O FRASER & CO 1770 NORTH WEST 107 AVE PEMBROKE
                                         PINES FL 33026
C P A MUTUAL INS CO OF AMERICA           ATTN CHIEF EXECUTIVE OFFICER 11801 RESEARCH DR ALACHUA FL 32615-6818
C S R                                    ATTN CHIEF EXECUTIVE OFFICER 3501 NORTH LAKEWOOD BLVD LONG BEACH CA 90808
C S X TRANSPORTATION INC                 ATTN CHIEF EXECUTIVE OFFICER 500 WATER ST, 15TH FL JACKSONVILLE FL 32202
CADUCEUS SELF INS FUND INC               ATTN CHIEF EXECUTIVE OFFICER DIVISION OF REHABILITATION AND LIQUIDATION 325
                                         JOHN KNOX RD, ATRIUM BLDG, STE 101 TALLAHASSEE FL 32303
CALFEE, HALTER & GRISWOLD LLP            ATTORNEYS FOR SATURN INSURANCE COMPANY LIMITED ATTN K. JAMES SULLIVAN; MATTHEW
                                         A. CHIRICOSTA; ALEXANDRA R. FORKOSH THE CALFEE BUILDING 1405 EAST SIXTH STREET
                                         CLEVELAND OH 44114-1607
CALIFORNIA ACCOUNTANTS MUTUAL INS CO     ATTN CHIEF EXECUTIVE OFFICER 1235 RADIO RD REDWOOD CITY CA 94065
CALIFORNIA AND HAWAIIAN SUGAR            ATTN CHIEF EXECUTIVE OFFICER CROCKETT CA
CALIFORNIA AND HAWAIIAN SUGAR            ATTN CHIEF EXECUTIVE OFFICER 830 LORING AVENUE CROCKETT CA 94525
CALIFORNIA CASUALTY INS GRP (WAS         ATTN CHIEF EXECUTIVE OFFICER 1875 S GRANT ST SAN MATEO CA 94402
INDEMNI
CALIFORNIA REINS MANAGEMENT CORP         ATTN CHIEF EXECUTIVE OFFICER C/O SCOR REINSURANCE COMPANY 1 SEAPORT PLAZA, 199
                                         WATER ST, STE 2100 NEW YORK NY 10038
CALIFORNIA UNION INS CO                  ATTN CHRIS COELHO / CHRISTINE RUSSELL 436 WALNUT ST WA 06R PHILADELPHIA PA
                                         19106
CALLAHAN & SHEARS PC                     ATTORYNEY FOR WESTPORT INSURANCE CORP ATTN MELIA SHEARS 4215 SE KING RD, PO
                                         BOX 22677 PORTLAND OR 97269
CANADIAN MEDICAL PROTECTIVE ASSOC, THE   ATTN CHIEF EXECUTIVE OFFICER PO BOX 8225 STATION T OTTAWA ON K1G 3H7 CANADA
CANAL INSURANCE COMPANY                  ATTN CHRISTOPHER GREENE PO BOX 7 GREENVILLE SC 29602
CAPITAL ASSURANCE CO INC (ETAL)          ATTN CHIEF EXECUTIVE OFFICER 7901 4TH ST NORTH SUITE 203 SAINT PETERSBURGH FL
                                         33702
CAPITOL INDEMNITY CORPORATION            ATTN CHIEF EXECUTIVE OFFICER PO BOX 5900 MADISON WI 53705-0900
CAPLIN & DRYSDALE CHARTERED              COUNSEL FOR THE OFFICIAL COMMITTEE OF ASBESTOS PERSONAL INJURY CLAIMANTS ATTN
                                         KEVIN C MACLAY, ESQ; TODD E PHILIPS, ESQ ONE THOMAS CIRCLE NW, STE 1100
                                         WASHINGTON CA 20005
CAROLINA CASUALTY INSURANCE COMPANY      ATTN CHIEF EXECUTIVE OFFICER 5011 GATE PKWY, BLDG 200, STE 200 JACKSONVILLE FL
                                         32256
CARPENTER MANAGEMENT CORP                ATTN KRISTIN DINENBERG RSI TWO LOGAN SQUARE, STE 600 PHILADELPHIA PA
                                         19103-2772
CARRIERS INS CO                          ATTN CHIEF EXECUTIVE OFFICER 330 MCGUINESS BOULEVARD BROOKLYN NY 11222
CASCADE NATIONAL INSURANCE COMPANY       ATTN CHIEF EXECUTIVE OFFICER 11100 NE 8TH ST STE 800 BELLEVUE WA 98004-4444
CATERPILLAR TRACTOR                      ATTN CHIEF EXECUTIVE OFFICER 501 SOUTHWEST JEFFERSON AVE PEORIA IL 61630
CAVITCH FAMILO & DURKIN                  FIRST STATE INSURANCE COMPANY ATTN GREGORY E O'BRIEN 1300 EAST NINTH ST., 20TH
                                         FL CLEVELAND OH 44114
CAVITCH FAMILO & DURKIN                  NUTMEG INSURANCE COMPANY ATTN GREGORY E O'BRIEN 1300 EAST NINTH ST., 20TH FL
                                         CLEVELAND OH 44114
CAVITCH FAMILO & DURKIN                  TWIN CITY FIRE INSURANCE COMPANY ATTN GREGORY E O'BRIEN 1300 EAST NINTH ST.,
                                         20TH FL CLEVELAND OH 44114



Epiq Corporate Restructuring, LLC                                                                           Page 4 OF 34
                                        CX Reinsurance Company Limited
                                                    Service List

Claim Name                              Address Information
CELTIC INTERNATIONAL INSURANCE CO      ATTN CHIEF EXECUTIVE OFFICER 11519 S HARLEM AVE WORTH IL 60482
LIMITED
CENTER MUTUAL                          ATTN CHIEF EXECUTIVE OFFICER 1211 3RD AVE SE PO BOX 365 RUGBY ND 58368
CENTRAL MUTUAL INS CO                  ATTN CHIEF EXECUTIVE OFFICER 1211 3RD AVE SE RUGBY ND 58368
CENTRAL NATIONAL                       ATTN CHIEF EXECUTIVE OFFICER C/O SIRIUS GLOBAL SOLUTIONS 628 HEBRON AVESTE 106
                                       GLASTONBURY CT 06033
CENTRAL NATIONAL OF OMAHA              ATTN CHIEF EXECUTIVE OFFICER C/O SIRIUS GLOBAL SOLUTIONS 628 HEBRON AVESTE 106
                                       GLASTONBURY CT 06033
CENTRON LTD-CONSOLIDATED FREIGHTWAYS   ATTN MATTHEW ANDERSON 750 SEVENTH AVE NEW YORK NY 10019
CERTAIN TEED                           ATTN CHIEF EXECUTIVE OFFICER P O BOX 860 VALLEY FORGE PA 19482
CH2M HILL COMPANIES LTD                ATTN CHIEF EXECUTIVE OFFICER 1999 BRYAN ST STE 1200 DALLAS TX 75201
CHAFFETZ LINDEY LLP                    ATTORNEYS FOR AMERICAN HOME ASSURANCE CO, LEXINGTON INSURANCE CO NATIONAL
                                       UNION FIRE INSURANCE CO OF PITTSBURGH PA AND THE INSURANCE CO. OF THE STATE OF
                                       PA 1700 BROADWAY 33RD FLOOR NEW YORK NY 10019
CHAFFETZ LINDSEY LLP                   AIU INSURANCE COMPANY (DEFENDANT) ATTN THEODORE DEBONIS; CHARLES SCIBETTA 1700
                                       BROADWAY, 33RD FL NEW YORK NY 10019
CHAFFETZ LINDSEY LLP                   GRANITE STATE INSURANCE COMPANY (DEFENDANT) ATTN THEODORE DEBONIS; CHARLES
                                       SCIBETTA 1700 BROADWAY, 33RD FL NEW YORK NY 10019
CHAFFETZ LINDSEY LLP                   INSURANCE COMPANY OF THE STATE OF PA (DEFENDANT) ATTN THEODORE DEBONIS;
                                       CHARLES SCIBETTA 1700 BROADWAY, 33RD FL NEW YORK NY 10019
CHAFFETZ LINDSEY LLP                   LEXINGTON INSURANCE COMPANY (DEFENDANT) ATTN THEODORE DEBONIS; CHARLES
                                       SCIBETTA 1700 BROADWAY, 33RD FL NEW YORK NY 10019
CHAFFETZ LINDSEY LLP                   NATIONAL UNION FIRE INS CO OF (DEFENDANT) ATTN THEODORE DEBONIS; CHARLES
                                       SCIBETTA 1700 BROADWAY, 33RD FL NEW YORK NY 10019
CHARLES SCHWAB CORPORATION             ATTN CHIEF EXECUTIVE OFFICER 211 MAIN ST SAN FRANCISCO CA 94105
CHARLSTON, REVICH & WOLLITZ LLP        ATTORNEYS FOR MUNICH REINSURANCE AMERICA, INC., ET AL ATTN IRA REVICH 1925
                                       CENTURY PARK EAST, SUITE 1250 LOS ANGELES CA 90067-2746
CHEROKEE                               ATTN CHIEF EXECUTIVE OFFICER 34200 MOUND RD STERLING HEIGHTS MI 48310
CHICAGO BRIDGE & IRON                  ATTN CHIEF EXECUTIVE OFFICER 757 N ELDRIDGE PKWY HOUSTON TX 77079
CHICAGO CENTER HOSPITAL                ATTN CHIEF EXECUTIVE OFFICER 426 WEST WISCONSIN CHICAGO IL 60614
CHICAGO HOSP RISK POOLING PROGRAM TRUST ATTN CHIEF EXECUTIVE OFFICER 222 S RIVERSIDE PLS STE 1900 CHICAGO IL 60606
CHILDRENS HOSP WASHINGTON              ATTN CHIEF EXECUTIVE OFFICER 111 MICHIGAN AVE NW WASHINGTON DC 20010
CHRIST HOSPITAL                        ATTN CHIEF EXECUTIVE OFFICER 2139 AUBURN AVE CINCINNATI OH 45219
CHRISTIANIA GENERAL INS CORP           ATTN CHIEF EXECUTIVE OFFICER FOLKSAMERICA REINSURANCE COMPANY ONE LIBERTY
                                       PLAZA, 19TH FL NEW YORK NY 10006
CHUBB GROUP OF INSURANCE COMPANIES     ATTN CHRIS COELHO / CHRISTINE RUSSELL 436 WALNUT ST WA 06R PHILADELPHIA PA
                                       19106
CHURCH INS CO                          ATTN CHIEF EXECUTIVE OFFICER PO BOX 357 3000 SCHUSTER LANE MERRILL WI
                                       54452-0357
CIBA GEIGY CORP                        ATTN CHIEF EXECUTIVE OFFICER 5115 EAST LA PALMA AVE ANAHEIM CA 92807-2018
CINCINNATI INS CO ET AL                ATTN CHIEF EXECUTIVE OFFICER 6200 S GILMORE RD FAIRFIELD OH 45014
CITIES SERVICE                         ATTN CHIEF EXECUTIVE OFFICER C/O ERS GROUP 2000 POWELL ST, STE 500 EMERYVILLE
                                       CA 94608
CITY INVESTING                         ATTN CHIEF EXECUTIVE OFFICER C/O MELLON INVESTOR SERVICES 480 WASHINGTON
                                       BOULEVARD JERSEY CITY NJ 07310
CITY OF MERCED                         ATTN CHIEF EXECUTIVE OFFICER 678 WEST 18TH ST MERCED CA 95340
CLARENDON NATIONAL INSURANCE CO        ATTN CHIEF EXECUTIVE OFFICER 466 LEXINGTON AVE 19TH FLOOR NEW YORK NY 10017
CLARK OIL & REFINING                   ATTN CHIEF EXECUTIVE OFFICER 760 CENTRAL AVE HIGHLAND PARK IL 60035
CLAUSEN MILLER PC                      ATTORNEYS FOR DEFENDANTS OLD REPUBLIC INSURANCE COMPANY ATTN AMY R PAULUS;
                                       MICHAEL DUFFY 10 S LASALLE ST CHICAGO IL 60603-1098
CLAUSEN MILLER, P.C.                   ATTORNEYS FOR DEFENDANT, ASPEN SPECIALTY INS CO ATTN ALEC M. BARINHOLTZ 17901
                                       VON KARMAN AVENUE, SUITE 650 IRVINE CA 92614


Epiq Corporate Restructuring, LLC                                                                         Page 5 OF 34
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
CLINIC MUTUAL INS CO RISK RETENTION GP   ATTN CHIEF EXECUTIVE OFFICER 1003 BISHOP ST STE 1220 HONOLULU HI 96813
CLYDE & CO                               ATTORNEYS FOR DEFENDANTS ASSOCIATED INTERNATIONAL INSURANCE COMPANY ATTN
                                         CLINTON CAMERON 55 W MONROE ST, STE 300 CHICAGO IL 60603
CLYDE & CO                               ATTORENYS FOR TIG INSURANCE COMPANY ATTN CLINTON CAMERON 55 W MONROE ST, STE
                                         300 CHICAGO IL 60603
CLYDE & CO                               ATTORNEYS FOR UNITED STATES FIRE INSURANCE COMPANY ATTN CLINTON CAMERON 55 W
                                         MONROE ST, STE 300 CHICAGO IL 60603
CLYDE & CO                               ATTORNEY FOR CX REINSURANCE COMPANY ATTN CATALINA SUGAYAN 55 W MONROE ST, STE
                                         3000 CHICAGO IL 60603
CLYDE & CO                               ATTORNEY FOR CX REINSURANCE COMPANY ATTN CATALINA SAUGAYAN 55 W MONROE ST, STE
                                         3000 CHICAGO IL 60603
CLYDE & CO US                            ATTORNEYS FOR CENTURY INDENITY COMPANY, ET AL ATTN PAUL R KOEPFF & RYAN R
                                         WESTERFIELD 200 CAMPUS DRIVE, SUITE 300 FLORHAM PARK NJ 07932
CLYDE & CO US LLP                        ATTORNEY FOR APPEARING LONDON MARKET INSURERS ATTN DAREN MCNALLY 200 CAMPUS
                                         DR, STE 300 FLORHAM PARK NJ 07932
CLYDE & CO US LLP                        ATTORNEYS FOR ACE AMERICAN INSURANCE COMPANY, ET AL ATTN MATTHEW I. GENNARO
                                         200 CAMPUS DRIVE, SUITE 300 FLORHAM PARK NJ 07932
CLYDE & CO US LLP                        CENTURY INDENMITY COMPANY ATTN PAUL R KOEPFF 405 LEXINGTON AVE, 16TH FL NEW
                                         YORK NY 10174
CLYDE & CO US LLP                        CENTURY INDENMITY COMPANY (DEFENDANT) ATTN PAUL R KOEPFF 405 LEXINGTON AVE,
                                         16TH FL NEW YORK NY 10174
CLYDE & CO US LLP                        FEDERAL INSURANCE COMPANY (DEFENDANT) ATTN PAUL R KOEPFF 405 LEXINGTON AVE,
                                         16TH FL NEW YORK NY 10174
CLYDE & CO US LLP                        PACIFIC EMPLOYERS INSURANCE CO (DEFENDANT) ATTN PAUL R KOEPFF 405 LEXINGTON
                                         AVE, 16TH FL NEW YORK NY 10174
CLYDE & CO US LLP                        WESTCHESTER FIRE INSURANCE CO ATTN PAUL R KOEPFF 405 LEXINGTON AVE, 16TH FL
                                         NEW YORK NY 10174
CLYDE & CO US LLP                        WESTCHESTER FIRE INSURANCE CO (DEFENDANT) ATTN PAUL R KOEPFF 405 LEXINGTON
                                         AVE, 16TH FL NEW YORK NY 10174
CLYDE & CO US LLP                        WESTCHESTER SURPLUS LINES INS CO (DEFENDANT) ATTN PAUL R KOEPFF 405 LEXINGTON
                                         AVE, 16TH FL NEW YORK NY 10174
CLYDE & CO US LLP                        ARROWOOD INDEMNITY COMPANY (CROSS DEFENDANT) ATTN BRUCE DANIEL CELEBREZZE 101
                                         SECOND ST, 24TH FL SAN FRANCISCO CA 94105
CLYDE & CO US LLP                        ARROWOOD INDEMNITY COMPANY (DEFENDANT) ATTN BRUCE DANIEL CELEBREZZE 101 SECOND
                                         ST, 24TH FL SAN FRANCISCO CA 94105
CLYDE & CO US LLP                        CENTURY INDENMITY COMPANY ATTN PETER JAMES WHALEN 101 SECOND ST, 24TH FL SAN
                                         FRANCISCO CA 94105
CLYDE & CO US LLP                        CENTURY INDENMITY COMPANY (DEFENDANT) ATTN PETER JAMES WHALEN 101 SECOND ST,
                                         24TH FL SAN FRANCISCO CA 94105
CLYDE & CO US LLP                        CENTURY INDENMITY COMPANY (CROSS DEFENDANT) ATTN PETER JAMES WHALEN 101 SECOND
                                         ST, 24TH FL SAN FRANCISCO CA 94105
CLYDE & CO US LLP                        CENTURY INDENMITY COMPANY (CROSS COMPLAINANT) ATTN PETER JAMES WHALEN 101
                                         SECOND ST, 24TH FL SAN FRANCISCO CA 94105
CLYDE & CO US LLP                        FEDERAL INSURANCE COMPANY (DEFENDANT) ATTN PETER JAMES WHALEN 101 SECOND ST,
                                         24TH FL SAN FRANCISCO CA 94105
CLYDE & CO US LLP                        FEDERAL INSURANCE COMPANY ((CROSS DEFENDANT) ATTN PETER JAMES WHALEN 101
                                         SECOND ST, 24TH FL SAN FRANCISCO CA 94105
CLYDE & CO US LLP                        FEDERAL INSURANCE COMPANY (CROSS COMPLAINANT) ATTN PETER JAMES WHALEN 101
                                         SECOND ST, 24TH FL SAN FRANCISCO CA 94105
CLYDE & CO US LLP                        PACIFIC EMPLOYERS INSURANCE CO (DEFENDANT) ATTN PETER JAMES WHALEN 101 SECOND
                                         ST, 24TH FL SAN FRANCISCO CA 94105
CLYDE & CO US LLP                        PACIFIC EMPLOYERS INSURANCE CO (CROSS DEFENDANT) ATTN PETER JAMES WHALEN 101
                                         SECOND ST, 24TH FL SAN FRANCISCO CA 94105



Epiq Corporate Restructuring, LLC                                                                        Page 6 OF 34
                                    CX Reinsurance Company Limited
                                             Service List

Claim Name                      Address Information
CLYDE & CO US LLP               PACIFIC EMPLOYERS INSURANCE CO (CROSS COMPLAINANT) ATTN PETER JAMES WHALEN 101
                                SECOND ST, 24TH FL SAN FRANCISCO CA 94105
CLYDE & CO US LLP               WESTCHESTER FIRE INSURANCE CO ATTN PETER JAMES WHALEN 101 SECOND ST, 24TH FL
                                SAN FRANCISCO CA 94105
CLYDE & CO US LLP               WESTCHESTER FIRE INSURANCE CO (DEFENDANT) ATTN PETER JAMES WHALEN 101 SECOND
                                ST, 24TH FL SAN FRANCISCO CA 94105
CLYDE & CO US LLP               WESTCHESTER FIRE INSURANCE CO (CROSS DEFENDANT) ATTN PETER JAMES WHALEN 101
                                SECOND ST, 24TH FL SAN FRANCISCO CA 94105
CLYDE & CO US LLP               WESTCHESTER FIRE INSURANCE CO (CROSS COMPLAINANT) ATTN PETER JAMES WHALEN 101
                                SECOND ST, 24TH FL SAN FRANCISCO CA 94105
CLYDE & CO US LLP               WESTCHESTER SURPLUS LINES INS CO (DEFENDANT) ATTN PETER JAMES WHALEN 101
                                SECOND ST, 24TH FL SAN FRANCISCO CA 94105
CLYDE & CO US LLP               WESTCHESTER SURPLUS LINES INS CO (CROSS DEFENDANT) ATTN PETER JAMES WHALEN 101
                                SECOND ST, 24TH FL SAN FRANCISCO CA 94105
CLYDE & CO US LLP               WESTCHESTER SURPLUS LINES INS CO (CROSS COMPLAINANT) ATTN PETER JAMES WHALEN
                                101 SECOND ST, 24TH FL SAN FRANCISCO CA 94105
CLYDE & CO US LLP               ATTORNEYS FOR ACE AMERICAN INSURANCE COMPANY, ET AL ATTN PETER WHALEN; WILLIAM
                                J. HAPIUK 101 SECOND STREET, 24TH FLOOR SAN FRANCISCO CA 94105
CLYDE CO US LLP                 CENTURY INDENMITY COMPANY ATTN RYAN R WESTERFIELD 200 CAMPUS DR, STE 300
                                FLORHAM PARK NJ 07932
CLYDE CO US LLP                 CENTURY INDENMITY COMPANY (DEFENDANT) ATTN RYAN R WESTERFIELD 200 CAMPUS DR,
                                STE 300 FLORHAM PARK NJ 07932
CLYDE CO US LLP                 FEDERAL INSURANCE COMPANY (DEFENDANT) ATTN RYAN R WESTERFIELD 200 CAMPUS DR,
                                STE 300 FLORHAM PARK NJ 07932
CLYDE CO US LLP                 PACIFIC EMPLOYERS INSURANCE CO (DEFENDANT) ATTN RYAN R WESTERFIELD 200 CAMPUS
                                DR, STE 300 FLORHAM PARK NJ 07932
CLYDE CO US LLP                 WESTCHESTER FIRE INSURANCE CO ATTN RYAN R WESTERFIELD 200 CAMPUS DR, STE 300
                                FLORHAM PARK NJ 07932
CLYDE CO US LLP                 WESTCHESTER FIRE INSURANCE CO (DEFENDANT) ATTN RYAN R WESTERFIELD 200 CAMPUS
                                DR, STE 300 FLORHAM PARK NJ 07932
CLYDE CO US LLP                 WESTCHESTER SURPLUS LINES INS CO (DEFENDANT) ATTN RYAN R WESTERFIELD 200
                                CAMPUS DR, STE 300 FLORHAM PARK NJ 07932
CNA COVERAGE LITIGATION GROUP   COLUMBIA CASUALTY COMPANY (CROSS DEFENDANT) ATTN EDWARD J TAFE 555 12TH ST,
                                STE 600 OAKLAND CA 94607
CNA COVERAGE LITIGATION GROUP   COLUMBIA CASUALTY COMPANY (DEFENDANT) ATTN EDWARD J TAFE 555 12TH ST, STE 600
                                OAKLAND CA 94607
CNA COVERAGE LITIGATION GROUP   CONTINENTAL CASUALTY COMPANY (CROSS DEFENDANT) ATTN EDWARD J TAFE 555 12TH ST,
                                STE 600 OAKLAND CA 94607
CNA COVERAGE LITIGATION GROUP   CONTINENTAL CASUALTY COMPANY (DEFENDANT) ATTN EDWARD J TAFE 555 12TH ST, STE
                                600 OAKLAND CA 94607
CNA COVERAGE LITIGATION GROUP   NATIONAL FIRE INS CO OF HARTFORD (CROSS DEFENDANT) ATTN EDWARD J TAFE 555 12TH
                                ST, STE 600 OAKLAND CA 94607
CNA COVERAGE LITIGATION GROUP   NATIONAL FIRE INS CO OF HARTFORD (DEFENDANT) ATTN EDWARD J TAFE 555 12TH ST,
                                STE 600 OAKLAND CA 94607
CNA COVERAGE LITIGATION GROUP   THE CONTINENTAL INS COMPANY (CROSS DEFENDANT) ATTN EDWARD J TAFE 555 12TH ST,
                                STE 600 OAKLAND CA 94607
CNA COVERAGE LITIGATION GROUP   THE CONTINENTAL INS COMPANY (DEFENDANT) ATTN EDWARD J TAFE 555 12TH ST, STE
                                600 OAKLAND CA 94607
CNMC REINSURANCE CO LTD         ATTN CHIEF EXECUTIVE OFFICER 111 MICHIGAN AVE NW WASHINGTON DC 20010
CO OPERATIVE FIRE & CASUALTY    ATTN CHIEF EXECUTIVE OFFICER 140 O'CONNOR ST DEPT INSURANCE OTTAWA ON K1A0H2
                                CANADA
COCA COLA BOTTLING              ATTN CHIEF EXECUTIVE OFFICER 4100 COCA-COLA PLAZA CHARLOTTE NC 28211
COHN BAUGHMAN & MARTIN          ATTORNEYS FOR CENTURY INDEMNITY COMPANY , ET AL ATTN MICHAEL J. BAUGHMAN 333


Epiq Corporate Restructuring, LLC                                                               Page 7 OF 34
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
COHN BAUGHMAN & MARTIN                   WEST WACKER DRIVE, SUITE 900 CHICAGO IL 60606
COLISEUM REINS CO (WAS AXA RE)           ATTN CHIEF EXECUTIVE OFFICER 125 BROAD ST NEW YORK NY 10004
COLMA INSURANCE COMPANY                  ATTN CHIEF EXECUTIVE OFFICER 350 INDIANA ST SUITE 600 GOLDEN CO 80401
COLONIAL PENN INS CO ET AL               ATTN JUNE LOUDON 500 VIRGINIA DR FORT WASHINGTON PA 19034
COLORADO COMPENSATION INS AUTHORITY      ATTN CHIEF EXECUTIVE OFFICER 7501 E LOWRY BLVD DENVER CO 80230
COLORADO WESTERN INSURANCE COMPANY       ATTN CHIEF EXECUTIVE OFFICER 2782 CROSSRDS BOULEVARD GRAND JUNCTION CO 81506
COLUMBIA CASUALTY                        ATTN CHIEF EXECUTIVE OFFICER C/O CNA 333 S WABASH AVE CHICAGO IL 60604
COLUMBIA MUTUAL                          ATTN CHIEF EXECUTIVE OFFICER 2102 WHITE GATE DR COLUMBIA MO 65205
COMMON NATURAL RESOURCES                 ATTN CHIEF EXECUTIVE OFFICER 20 MONTCHANIN RD WILMINGTON DE 19807
CONCORD RE                               ATTN CHIEF EXECUTIVE OFFICER 4 BOUTON ST CONCORD NH 03301
CONGOLEUM                                ATTN CHIEF EXECUTIVE OFFICER DEPARTMENT C PO BOX 3127 MERCERVILLE NJ
                                         08619-0127
CONNECTICUT MEDICAL INSURANCE COMPANY    ATTN CHIEF EXECUTIVE OFFICER 80 GLASTONBURY BOULEVARD PO BOX 71 GLASTONBURY CT
                                         06033
CONSOLIDATED NATURAL GAS                 ATTN CHIEF EXECUTIVE OFFICER C/O DOMINION RESOURCES INC 120 TREDGAR ST PH2
                                         RICHMOND VA 23219
CONSOLIDATED RAIL CORPORATION            ATTN CHIEF EXECUTIVE OFFICER 1717 ARCH ST PHILADELPHIA PA 19103
CONTINENTAL COVERAGE CORP                ATTN CHIEF EXECUTIVE OFFICER 273 N SYRACUSE AVE NORTH MASSAPEQUA NY 11758
CONTINENTAL COVERAGE CORPORATION / LEW   ATTN CHIEF EXECUTIVE OFFICER 180 MAIDEN LANE NEW YORK NY 10038
CORPORATION
CONTINENTAL INS CO OF NJ                 ATTN CHIEF EXECUTIVE OFFICER C/O CNA 333 S WABASH AVE CHICAGO IL 60604
CONTRACTORS CASUALTY & SURETY COMPANY    ATTN CHIEF EXECUTIVE OFFICER C/O NEW YORK LIQUIDATION BUREAU 180 MAIDEN LANE
                                         NEW YORK NY 10038
COPIC INS CO                             ATTN CHIEF EXECUTIVE OFFICER 7351 LOWRY BOULEVARD DENVER CO 80230
CORROON & BLACK CORPORATION              ATTN CHIEF EXECUTIVE OFFICER WILLIS NORTH AMERICA INC 1 WORLD FINANCIAL
                                         CENTRE, 200 LIBERTY ST, 7TH FL NEW YORK NY 10281
COSGRAVE VERGER KESTER LLP               ATTORNEYS FOR DEFENDANTS AIU INSURANCE COMPANY ATTN THOMAS W BROWN 500 PIONEER
                                         TOWER; 888 SW 5TH AVE PORTLAND OR 97204
COSGRAVE VERGER KESTER LLP               ATTORNEYS FOR GRANITE STATE INSURANCE COMPANY ATTN THOMAS W BROWN 500 PIONEER
                                         TOWER; 888 SW 5TH AVE PORTLAND OR 97204
COSGRAVE VERGER KESTER LLP               ATTORNEYS FOR LEXINGTON INSURANCE COMPANY ATTN THOMAS W BROWN 500 PIONEER
                                         TOWER; 888 SW 5TH AVE PORTLAND OR 97204
COSGRAVE VERGER KESTER LLP               ATTORNEYS FOR NATIONAL UNION FIRE INSURANCE COMPANY AT PITTSBURGH, PA ATTN
                                         THOMAS W BROWN 500 PIONEER TOWER; 888 SW 5TH AVE PORTLAND OR 97204
COSGRAVE VERGER KESTER LLP               ATTORNEYS FOR THE INSURANCE COMPANY OF THE STATE OF PA ATTN THOMAS W BROWN 500
                                         PIONEER TOWER; 888 SW 5TH AVE PORTLAND OR 97204
COTTON STATES MUTUAL INS CO ET AL        ATTN CHIEF EXECUTIVE OFFICER 244 PERIMETER CENTRE PKWY NE ATLANTA GA 30346
COUNTY OF SACREMENTO                     ATTN CHIEF EXECUTIVE OFFICER 7001A EAST PKWY SACRAMENTO CA 95823
COVENANT MUTUAL                          ATTN CHIEF EXECUTIVE OFFICER P O BOX 230358 OLD STATE HOUSE STATION HARTFORD
                                         CT 06123-0358
COVINGTON & BURLING LLP                  ATTORNEYS FOR PLAINTIFFS ALL AMERICAN SPORTS 3 CORP, ET AL ATTN REYNOLD L.
                                         SIEMENS; JEFFREY A. KIBURTZ 1999 AVENUE OF THE STARS, SUITE 3500 LOS ANGELES
                                         CA 90067
COZEN O'CONNOR                           ATTORNEYS FOR DEFENDANTS ALLIANZ UNDERWRITERS INSURANCE COMPANY ATTN JODI A
                                         MCDOUGALL 999 THIRD AVE #1900 SEATTLE WA 98104-4028
COZEN O'CONNOR                           ATTORNEYS FOR FIREMAN'S FUND INSURANCE COMPANY ATTN JODI A MCDOUGALL 999 THIRD
                                         AVE #1900 SEATTLE WA 98104-4028
CRAIG & WINKELMAN LLP                    ATTORNEYS FOR DEFENDANTS EXECUTIVE RISK INDEMNITY INC ATTN BRUCE H WINKELMAN
                                         2140 SHATTUCK AVE, STE 409 BERKELEY CA 94704
CRAIG & WINKELMAN LLP                    ATTORNEYS FOR MUNICH REINSURANCE AMERICA INC ATTN BRUCE H WINKELMAN 2140
                                         SHATTUCK AVE, STE 409 BERKELEY CA 94704
CRAIG & WINKELMAN LLP                    ATTORNEYS FOR DEFENDANT WESTPORT INSURANCE CORPORATION ATTN ROBIN D CRAIG 2140


Epiq Corporate Restructuring, LLC                                                                           Page 8 OF 34
                                        CX Reinsurance Company Limited
                                                   Service List

Claim Name                             Address Information
CRAIG & WINKELMAN LLP                  SHATTUCK AVE, STE 409 BERKELEY CA 94704
CRAIG & WINKELMAN LLP                  EXECUTIVE RISK INDEMNITY, INC., ET AL ATTN BRUCE HARRY WINKELMAN 2001 ADDISON
                                       ST STE 300 BERKELEY CA 94704
CRAIG & WINKELMANN LLP                 EXECUTIVE RISK INDEMNITY INC (CROSS DEFENDANT) ATTN BRUCE H WINKELMAN 2140
                                       SHATTUCK AVE, STE 409 BERKELEY CA 94704
CRAIG & WINKELMANN LLP                 MUNICH REINS AMERICA INC (CROSS DEFENDANT) ATTN BRUCE H WINKELMAN 2140
                                       SHATTUCK AVE, STE 409 BERKELEY CA 94704
CRAIG & WINKELMANN LLP                 EXECUTIVE RISK INDEMNITY INC (DEFENDANT) ATTN BRUCE H WINKELMAN 2140 SHATTUCK
                                       AVE, STE 409 BERKELEY CA 94704
CRAIG & WINKELMANN LLP                 MUNICH REINS AMERICA INC (DEFENDANT) ATTN BRUCE H WINKELMAN 2140 SHATTUCK AVE,
                                       STE 409 BERKELEY CA 94704
CRANE                                  ATTN ANTHONY M D'IORIO 750 SEVENTH AVE NEW YORK NY 10019
CRAVENS RE                             ATTN CHIEF EXECUTIVE OFFICER 510 N 5TH ST SILSBEE TX 77656
CRAWFORD & COMPANY INTERNATIONAL LTD   ATTN CHIEF EXECUTIVE OFFICER PO BOX 921399 NORCROSS GA 30010
CRITTENTON HOSP                        ATTN CHIEF EXECUTIVE OFFICER 1101 UNIVERSITY AVE ROCHESTER HILLS MI 48307
CROWELL & MORING LLP                   CRUM & FORSTER INSURANCE COMPANY (DEFENDANT) ATTN MARK DAVID PLEVIN THREE
                                       EMBARCADERO CENTER, 26TH FL SAN FRANCISCO CA 94111
CROWELL & MORING LLP                   EVEREST REINS CO (DEFENDANT) ATTN MARK DAVID PLEVIN THREE EMBARCADERO CENTER,
                                       26TH FL SAN FRANCISCO CA 94111
CROWELL & MORING LLP                   FAIRMONT PREMIER INSURANCE COMPANY (DEFEDANT) ATTN MARK DAVID PLEVIN THREE
                                       EMBARCADERO CENTER, 26TH FL SAN FRANCISCO CA 94111
CROWELL & MORING LLP                   TIG INSURANCE COMPANY (DEFENDANT) ATTN MARK DAVID PLEVIN THREE EMBARCADERO
                                       CENTER, 26TH FL SAN FRANCISCO CA 94111
CROWELL & MORING LLP                   UNITED STATES FIRE INSURANCE CO (CROSS DEFENDANT) ATTN MARK DAVID PLEVIN THREE
                                       EMBARCADERO CENTER, 26TH FL SAN FRANCISCO CA 94111
CROWELL & MORING LLP                   UNITED STATES FIRE INSURANCE CO (DEFENDANT) ATTN MARK DAVID PLEVIN THREE
                                       EMBARCADERO CENTER, 26TH FL SAN FRANCISCO CA 94111
CROWELL & MORING LLP                   ATTORNEYS FOR DEFENDANTS ALLIANZ UNDERWRITERS INSURANCE COMPANY ATTN MARK D
                                       PLEVIN; BRENDAN V MULLAN; MICHAEL L HUGGINGS THREE EMBARCADERO CENTER, 26TH FL
                                       SAN FRANCISCO CA 94111
CROWELL & MORING LLP                   ATTORNEYS FOR FIREMAN'S FUND INSURANCE COMPANY ATTN MARK D PLEVIN; BRENDAN V
                                       MULLAN; MICHAEL L HUGGINGS THREE EMBARCADERO CENTER, 26TH FL SAN FRANCISCO CA
                                       94111
CROWELL & MORNING LLP                  NORTH RIVER INSURANCE COMPANY ATTN LAURA A FOGGAN 1001 PENNSYLVANIA AVE NW
                                       WASHINGTON DC 20004
CROWELL & MORNING LLP                  TIG INSURANCE COMPANY ATTN LAURA A FOGGAN 1001 PENNSYLVANIA AVE NW WASHINGTON
                                       DC 20004
CROWELL & MORNING LLP                  MT. MCKINLEY INSURANCE CO ATTN LAURA A FOGGAN 1001 PENNSYLVANIA AVE NW
                                       WASHINGTON DC 20004
CROWELL & MORNING LLP                  UNITED STATES FIRE INSURANCE CO. ATTN LAURA A FOGGAN 1001 PENNSYLVANIA AVE NW
                                       WASHINGTON DC 20004
CROWN CENTRAL PETROLEUM                ATTN CHIEF EXECUTIVE OFFICER PO BOX 1168 BALTIMORE MD 21203
CX REINSURANCE COMPANY LIMITED (IN     C/O ERNST & YOUNG ATTN: RICHARD BARKER & SIMON EDEL ONE MORE LONDON PLACE
ADMINISTRATION)                        LONDON SE1 2AF
CYPRUS AMAX MINERALS COMPANY ETAL      ATTN CHIEF EXECUTIVE OFFICER 9100 EAST MINERAL CIRCLE ENGLEWOOD CO 80112
D'AMATO & LYNCH LLP                    ATTORNEY FOR CERTAIN UNDERWRITERS AT LLOYD'S LONDON ATTN FRANCES BUCKLEY TWO
                                       WORLD FINANCIAL CENTER NEW YORK NY 10281
D'AMATO & LYNCH LLP                    ATTORNEY FOR CERTAIN MARKET INSURANCE COMPANIES ATTN FRANCES BUCKLEY TWO WORLD
                                       FINANCIAL CENTER NEW YORK NY 10281
DALTON WHITFIELD WAS HAMILTON          ATTN CHIEF EXECUTIVE OFFICER 611 S MARSHALL AV MCLEANSBORO IL 62859
DARRAH ASSOCIATES                      ATTN CHIEF EXECUTIVE OFFICER 1209 48TH AVE NORTH MYRTLE BEACH SC 29577
DAUGHTERS OF CHARITY                   ATTN CHIEF EXECUTIVE OFFICER 18000 WEST NINE MILE RD STE 550 SOUTHFIELD MI
                                       48075-3734


Epiq Corporate Restructuring, LLC                                                                      Page 9 OF 34
                                       CX Reinsurance Company Limited
                                                  Service List

Claim Name                            Address Information
DAVIS WRIGHT TREMAINE LLP             TRANSPORT INSURANCE COMPANY (CROSS DEFENDANT) ATTN EVERETT W JACK, JR 505
                                      MONTGOMERY ST, STE 800 SAN FRANCISCO CA 94111
DAVIS WRIGHT TREMAINE LLP             ATTORNEYS FOR DEFENDANT TRANSPORT INDEMNITY COMPANY ATTN LAWRENCE B BURKE;
                                      EVERETT JACK 1300 SW 5TH AVE, STE 2400 PORTLAND OR 97201
DAY PITNEY LLP                        ATTORNEY FOR TRAVELERS CASUALTY & SURETY COMPANY ATTN KATHLEEN D. MONNES;
                                      JOSEPH P. SCULLY 242 TRUMBULL STREET HARTFORD CT 06103
DEERE & CO                            ATTN CHIEF EXECUTIVE OFFICER 1 JOHN DEERE PLACE MOLINE IL 61265
DEL MONTE                             ATTN CHIEF EXECUTIVE OFFICER 1 MARITIME PLAZA SAN FRANCISCO CA 94111
DENTONS US LLP                        COLUMBIA CASUALTY COMPANY (DEFENDANT) ATTN M KEITH MOSKOWITZ; KRISTEN
                                      RODRIGUEZ; SHANNON SHIN 233 S WACKER DR, STE 5900 CHICAGO IL 60606
DENTONS US LLP                        CONTINENTAL CASUALTY COMPANY (DEFENDANT) ATTN M KEITH MOSKOWITZ; KRISTEN
                                      RODRIGUEZ; SHANNON SHIN 233 S WACKER DR, STE 5900 CHICAGO IL 60606
DENTONS US LLP                        NATIONAL FIRE INS CO OF HARTFORD (DEFENDANT) ATTN M KEITH MOSKOWITZ; KRISTEN
                                      RODRIGUEZ; SHANNON SHIN 233 S WACKER DR, STE 5900 CHICAGO IL 60606
DENTONS US LLP                        ATTORNEYS FOR AMERICAN CASUALTY CO OF READING PA, COLUMBIA CASUALTY COMPANY,
                                      ET AL ATTN KEITH MOSKOWITZ, KRISTEN C RODRIGUEZ & SHANNON Y SHIN 233 SOUTH
                                      WACKER DRIVE, SUITE 5900 CHICAGO IL 60606
DETROIT AUTO INTER-INS EXCHANGE       ATTN AMANDA S. VIDUSIC 1 AUTO CLUB DR DEARBORN MI 48126
DETROIT EDISON                        ATTN CHIEF EXECUTIVE OFFICER 2000 2ND AVE DETROIT MI 48226
DIMENSIONS ASSURANCE LTD              ATTN CHIEF EXECUTIVE OFFICER 4920 W CYPRESS ST STE 102 TAMPA FL 32224
DONOVAN, ROSE, NESTER & JOLEY, P.C.   ATTORNEY FOR EVANSTON INSURANCE CO. ATTN: ERIC C. YOUNG & GEORGIANN OLIVER 8
                                      EAST WASHINGTON STREET BELLEVILLE IL 62220-2190
DORSEY & WHITNEY LLP                  ATTORNEYS FOR EMPLOYERS INSURANCE COMPANY OF WAUSAU ATTN ROBERT E. CATTANACH;
                                      BYRAN KEANE 50 SOUTH SIXTH STREET, SUITE 1500 MINNEAPOLIS MN 55402-1498
DORSEY & WHITNEY LLP                  ATTORNEYS FOR EMPLOYERS INSURANCE COMPANY OF WAUSAU ATTN FAISAL ZUBAIRI; BRYAN
                                      MCGARRY; LYNNDA MCGLINN 600 ANTON BOULEVARD, SUITE 2000 COSTA MESA CA 92626
DORSEY & WHITNEY LLP                  EMPLOYERS INS OF WAUSAU (DEFENDANT) ATTN KATHERINE SANTON 600 ANTON BLVD, STE
                                      2000 COSTA MESA CA 92626-7655
DORSEY & WHITNEY LLP                  EMPLOYERS INS OF WAUSAU (DEFENDANT) ATTN THOMAS HWANG 305 LYTTON AVE PALO ALTO
                                      CA 94301
DOW CHEMICAL                          ATTN CHIEF EXECUTIVE OFFICER 1320 WALDO AVE STE 300 MIDLAND MI 48642
DRESSER                               ATTN CHIEF EXECUTIVE OFFICER 15455 DALLAS PKWY ADDISON TX 75001
DUANE MORRIS LLP                      SAFETY NATIONAL CASUALTY CO (CROSS DEFENDANT) ATTN PHILLIP R MATTHEWS ONE
                                      MARKET ST, SPEAR TWR, STE 2000 SAN FRANCISCO CA 94105
DUANE MORRIS LLP                      SAFETY NATIONAL CASUALTY CO (DEFENDANT) ATTN PHILLIP R MATTHEWS ONE MARKET ST,
                                      SPEAR TWR, STE 2000 SAN FRANCISCO CA 94105
DUANE MORRIS LLP                      ATTORNEYS FOR DEFENDANTS CERTAIN UNDERWRITERS AT LLOYD'S LONDON ATTN BRIAN A
                                      KELLY; ANDREW K GORDON SPEAR TOWER; ONE MARKET PLAZA, STE 2200 SAN FRANCISCO
                                      CA 94105
DUANE MORRIS LLP                      ATTORNEYS FOR CERTAIN LONDON MARKET COMPANIES ATTN BRIAN A KELLY; ANDREW K
                                      GORDON SPEAR TOWER; ONE MARKET PLAZA, STE 2200 SAN FRANCISCO CA 94105
DUANE MORRIS LLP                      ATTORNEYS FOR COLUMBIA CASUALTY COMPANY ATTN BRIAN A KELLY; ANDREW K GORDON
                                      SPEAR TOWER; ONE MARKET PLAZA, STE 2200 SAN FRANCISCO CA 94105
DUANE MORRIS LLP                      ATTORNEYS FOR NATIONAL FIRE INSURANCE COMPANY OF HARTFORD ATTN BRIAN A KELLY;
                                      ANDREW K GORDON SPEAR TOWER; ONE MARKET PLAZA, STE 2200 SAN FRANCISCO CA 94105
DUANE MORRIS LLP                      ATTORNEYS FOR THE CONTINENTAL INSURANCE COMPANY ATTN BRIAN A KELLY; ANDREW K
                                      GORDON SPEAR TOWER; ONE MARKET PLAZA, STE 2200 SAN FRANCISCO CA 94105
DUANE MORRIS LLP                      ATTORNEY FOR CERTAIN UNDERWRITERS AT LLOYD'S LONDON ATTN BRIAN KELLY; J ROBERT
                                      RENNER; JULIAN JACKSIN-FANNIN SPEAR TWR, ONE MARKET PLAZA, STE 2200 SAN
                                      FRANCISCO CA 94105-1127
DUANE MORRIS LLP                      ATTORNEY FOR CERTAIN LONDON MARKET INSURANCE COMPANIES ATTN BRIAN KELLY; J
                                      ROBERT RENNER; JULIAN JACKSIN-FANNIN SPEAR TWR, ONE MARKET PLAZA, STE 2200 SAN
                                      FRANCISCO CA 94105-1127


Epiq Corporate Restructuring, LLC                                                                   Page 10 OF 34
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
DUANE MORRIS LLP                         ATTORNEY FOR EQUITAS INSURANCE LTD ATTN BRIAN KELLY; J ROBERT RENNER; JULIAN
                                         JACKSIN-FANNIN SPEAR TWR, ONE MARKET PLAZA, STE 2200 SAN FRANCISCO CA
                                         94105-1127
DUANE MORRIS LLP                         GREAT AMERICAN E&S INS COMPANY (CROSS COMPLAINANT) ATTN WILLIAM J BARON ONE
                                         MARKET ST, SPEAR TWR, STE 2200 SAN FRANCISCO CA 94105-1127
DUANE MORRIS LLP                         GREAT AMERICAN E&S INS COMPANY (CROSS DEFENDANT) ATTN WILLIAM J BARON ONE
                                         MARKET ST, SPEAR TWR, STE 2200 SAN FRANCISCO CA 94105-1127
DUANE MORRIS LLP                         GREAT AMERICAN E&S INS COMPANY (DEFENDANT) ATTN WILLIAM J BARON ONE MARKET ST,
                                         SPEAR TWR, STE 2200 SAN FRANCISCO CA 94105-1127
DUANE MORRIS LLP                         ATTORNEYS FOR DEFENDANTS CERTAIN UNDERWRITERS AT LLOYD'S LONDON ATTN BRIAN A
                                         KELLY SPEAR TOWER; ONE MARKET PLAZA, STE 2200 SAN FRANCISCO CA 94105-1127
DUANE MORRIS LLP                         ATTORNEYS FOR CERTAIN LONDON MARKET COMPANIES ATTN BRIAN A KELLY SPEAR TOWER;
                                         ONE MARKET PLAZA, STE 2200 SAN FRANCISCO CA 94105-1127
DUANE MORRIS LLP                         ATTORNEYS FOR COLUMBIA CASUALTY COMPANY ATTN BRIAN A KELLY SPEAR TOWER; ONE
                                         MARKET PLAZA, STE 2200 SAN FRANCISCO CA 94105-1127
DUANE MORRIS LLP                         ATTORNEYS FOR NATIONAL FIRE INSURANCE COMPANY OF HARTFORD ATTN BRIAN A KELLY
                                         SPEAR TOWER; ONE MARKET PLAZA, STE 2200 SAN FRANCISCO CA 94105-1127
DUANE MORRIS LLP                         ATTORNEYS FOR THE CONTINENTAL INSURANCE COMPANY ATTN BRIAN A KELLY SPEAR
                                         TOWER; ONE MARKET PLAZA, STE 2200 SAN FRANCISCO CA 94105-1127
DUANE MORRIS LLP                         ATTORNEY FOR CX REINSURANCE COMPANY ATTN JEFF D KAHANE SPEAR TWR, ONE MARKET
                                         PLAZA, STE 2200 SAN FRANCISCO CA 94105-1127
DUANE MORRIS LLP                         ATTORNEYS FOR DEFENDANT, TRANSPORT INSURANCE CO ATTN RAY L. WONG; AMANDA
                                         GRAHAM ONE MARKET PLAZA SPEAR TOWER, SUITE 2200 SAN FRANCISCO CA 94105-1127
DUN & BRADSTREET CORPORATION             ATTN CHIEF EXECUTIVE OFFICER 103 JFK PKWY SHORTT HILLS NJ 07078-2708
DUPLICKI KELLER LLP                      ATTORNEYS FOR DEFENDANT, BEDIVEREINSURANCE CO, ET AL ATTN JEFFREY E. DUPLICKI;
                                         GEORGE J. KELLER 290 B STREET, SUITE 200 SANTA ROSA CA 95401
DUPONT E I DE NEMOURS                    ATTN CHIEF EXECUTIVE OFFICER C/O K&L GATES 1601 K ST NW WASHINGTON DC
                                         20006-1600
DURHAM CASUALTY INS CO                   ATTN CHIEF EXECUTIVE OFFICER 1920 FONT ST STE 710 DURHAM NC 27705
EARLY AMERICAN                           ATTN CHIEF EXECUTIVE OFFICER RECEIVERSHIP DIVISION MONTGOMERY AL 36130-3353
EASTERN INDEMNITY                        ATTN CHIEF EXECUTIVE OFFICER 25 RACE AVE LANCASTER PA 17603
EATON                                    ATTN CHIEF EXECUTIVE OFFICER 120 BROADWAY AMITYVILLE NY 11701
EBASCO SERVICES INC - LINESLIP           ATTN CHIEF EXECUTIVE OFFICER 300 SOUTH ST PAUL ST SUITE 870 E DALLAS TX 75201
EDUCATORS                                ATTN CHIEF EXECUTIVE OFFICER 852 EAST ARROWHEAD LANE MURRAY UT 84107
EL PASO NATURAL GAS                      ATTN CHIEF EXECUTIVE OFFICER 1001 LOUISIANA ST, STE 1000 HOUSTON TX 77002
ELECTRIC INSURANCE GROUP                 ATTN CHIEF EXECUTIVE OFFICER 75 SAM FONZO DR BEVERLY MA 01915
ELENIUS FROST & WALSH                    ATTORNEYS FOR DEFENDANT, COLUMBIA CASUALTY CO, ET AL ATTN BRIAN W. WALSH;
                                         EDWARD J. TAFE 555 12TH STREET, SUITE 600 OAKLAND CA 94607
ELI LILLY AND COMPANY                    ATTN CHIEF EXECUTIVE OFFICER 1 LILLY CORPORATE CTR INDIANAPOLIS IN 46285
ELKHORN INSURANCE CO (DELTA AMERICA)     ATTN CHIEF EXECUTIVE OFFICER DAR RECIEVEABLES LLC & QUANTUM CONSULTING INC 150
                                         JORALEMON ST 6B BROOKLYN NY 11201
ELLERBE BECKET ARCH & ENG PC             ATTN CHIEF EXECUTIVE OFFICER 1999 AVE OF THE STARS SUITE 2600 LOS ANGELES CA
                                         90067
EMPIRE MUTUAL                            ATTN CHIEF EXECUTIVE OFFICER C/O NEW YORK LIQUIDATION BUREAU 180 MAIDEN LANE
                                         NEW YORK NY 10038
EMPLOYERS CASUALTY COMPANY               ATTN DAVID MEISTER 333 GUADALUPE ST PO BOX 149104 AUSTIN TX 78714-9104
EMPLOYERS INS OF WAUSAU A MUTUAL CO      ATTN DAVID MEISTER 10 STEWART AVE WAUSAU WI 54402
ETAL
EMPLOYERS MUTUAL CAS CO ET AL            ATTN DAVID MEISTER 717 MULBERRY DES MOINES IA 50309
ENSERCH CORP                             ATTN CHIEF EXECUTIVE OFFICER 300 S SAINT PAUL ST DALLAS TX 75201
EQUATORIAL REINS (SINGAPORE) LTD ET AL   ATTN CHIEF EXECUTIVE OFFICER 51 CLUB ST, #02-00 CITY STATE HOUSE SINGAPORE
EVANGELICAL HOSP ASSOC                   ATTN CHIEF EXECUTIVE OFFICER 2025 WINDSOR DR OAKBROOK IL 60523-1586



Epiq Corporate Restructuring, LLC                                                                        Page 11 OF 34
                                         CX Reinsurance Company Limited
                                                    Service List

Claim Name                              Address Information
EVEREST REINS CO (WAS PRUDENTIAL RE US) ATTN CHIEF EXECUTIVE OFFICER 477 MARTINSVILLE RD PO BOX 830 LIBERTY CORNER NJ
                                        07938-0830
EX CELL O                               ATTN GREG CANFIELD / SANDRA F. JACK 111 SOUTH WACKER DR CHICAGO IL 60606
EXCEL                                   ATTN CHIEF EXECUTIVE OFFICER PO BOX 990 MINNEAPOLIS MN 55440
EXTENDED REINSURANCE GROUP              ATTN CHIEF EXECUTIVE OFFICER C/O GLOBAL AEROSPACE 51 JFK PKWY SHORT HILLS NJ
                                        07078
EXXON                                   ATTN CHIEF EXECUTIVE OFFICER 5959 LAS COLINAS BLVD IRVING TX 75039
F M C CORPORATION                       ATTN CHIEF EXECUTIVE OFFICER 2929 WALNUT ST PHILADELPHIA PA 19104
FACTORY MUTUAL INS CO (FM GLOBAL GROUP) ATTN CHIEF EXECUTIVE OFFICER C/O FM GLOBAL 225 WYMAN ST PO BOX 9198 WALTHAM MA
                                        02454-9198
FAIRMONT                                ATTN CHIEF EXECUTIVE OFFICER C/O RIVERSTONE GROUP LLC 250 COMMERCIAL ST, STE
                                        #5000 MANCESTER NH 03101
FARMERS RELIANCE NJ                     ATTN CHIEF EXECUTIVE OFFICER 349 WEST ST TRENTON NJ 08618
FEDERATED MUTUAL INS CO                 ATTN CHIEF EXECUTIVE OFFICER 6900 COLLEGE BLVD STE 700 OVERLAND PARK KS 66211
FEDERATION OF JEWISH PHILANTHROPIES     ATTN CHIEF EXECUTIVE OFFICER 130 E 59TH ST NEW YORK NY 10022
FIRE DISTRICT OF NEW YORK               ATTN CHIEF EXECUTIVE OFFICER 777 CHESTNUT RIDGE RD SPRING VALLEY NY 10977
FIRST AMERICAN (WAS COMMONWEALTH        ATTN CHIEF EXECUTIVE OFFICER 1 FIRST AMERICAN WAY SANTA ANA CA 92707
GENERAL
FIRST INDEMNITY OF AMERICA INSCE CO     ATTN CHIEF EXECUTIVE OFFICER 2740 RT 10 WEST STE 205 MORRIS PLAINS NJ 07950
ETAL
FIRST NEW YORK SYNDICATE                ATTN CHIEF EXECUTIVE OFFICER 90 PARK AVE 5TH FLOOR NEW YORK NY 10016
FLORIDA LAWYERS MUTUAL INS CO           ATTN CHIEF EXECUTIVE OFFICER 541 EAST MITCHELL HAMMOCK RD OVIEDO FL 32765
FLORIDA LAWYERS MUTUAL INSURANCE        ATTN CHIEF EXECUTIVE OFFICER 541 E MITCHELL HAMMOCK RD OVIEDO FL 32765
COMPANY
FLORIDA POLICE CHIEFS SELF INSURANCE    ATTN CHIEF EXECUTIVE OFFICER 2039 CENTRE POINTE BLVD TALLAHASSEE FL 32308
FUN
FLORIDA SHERRIFFS SELF INSURANCE FUND   ATTN CHIEF EXECUTIVE OFFICER 2090 SUMMIT LAKE DR TALLAHASSEE FL 32317
FOLEY & LARDNER LLP                     COUNSEL FOR GALAXY AVIATION OF ORLANDO INC ATTN EDMUND BAXA JR; THOMAS CARGILL
                                        111 N ORANGE AVE, STE 1800 ORLANDO FL 32801
FOOTE MEMORIAL HOSP                     ATTN CHIEF EXECUTIVE OFFICER 205 N EAST AVE JACKSON MI 49201
FORAN GLENNON                           ATTORNEY FOR CONAGRA FOODS INC ATTN HELEN FRANZESE 11 LEADENHALL ST, 3RD FL
                                        LONDON EC3V ILP UNITED KINGDOM
FORAN GLENNON PALANDECH PONZI & RUDLOFF CERTAIN LONDON MARKET INS COMPANIES (DEFENDANT) ATTN RONAD D PUHALA 40 WALL
PC                                      ST, 54TH FL NEW YORK NY 10005
FORAN GLENNON PALANDECH PONZI & RUDLOFF CERTAIN LONDON MARKET INS COMPANIES (DEFENDANT) ATTN GEORGE E RUDLOFF 2000
PC                                      POWELL ST, STE 900 EMERYVILLE CA 94608
FORBES HEALTH SYSTEM                    ATTN CHIEF EXECUTIVE OFFICER C/O PA INSURANCE DEPT - OFFICE OF LIQUIDATION &
                                        REHAB CAPITAL ASSOCIATES BLDG, 901 N 7TH ST HARRISBURG PA 17102
FOREMOST INSURANCE CO                   ATTN CHIEF EXECUTIVE OFFICER P O BOX 2450 GRAND RAPIDS MI 49501
FOREMOST MCKESSON INC                   ATTN CHIEF EXECUTIVE OFFICER ONE POST ST SAN FRANCISCO CA 94104
FORSBERG & UMLAUF P S                   ATTORNEYS FOR DEFENDANTS CERTAIN UNDERWRITERS AT LLOYD'S LONDON ATTN STEPHEN M
                                        RAAB; MATTHEW S ADAMS 901 5TH AVE, #1400 SEATTLE WA 98164
FORSBERG & UMLAUF P S                   ATTORNEYS FOR CERTAIN LONDON MARKET COMPANIES ATTN STEPHEN M RAAB; MATTHEW S
                                        ADAMS 901 5TH AVE, #1400 SEATTLE WA 98164
FORSBERG & UMLAUF P S                   ATTORNEYS FOR COLUMBIA CASUALTY COMPANY ATTN STEPHEN M RAAB; MATTHEW S ADAMS
                                        901 5TH AVE, #1400 SEATTLE WA 98164
FORSBERG & UMLAUF P S                   ATTORNEYS FOR NATIONAL FIRE INSURANCE COMPANY OF HARTFORD ATTN STEPHEN M RAAB;
                                        MATTHEW S ADAMS 901 5TH AVE, #1400 SEATTLE WA 98164
FORSBERG & UMLAUF P S                   ATTORNEYS FOR THE CONTINENTAL INSURANCE COMPANY ATTN STEPHEN M RAAB; MATTHEW S
                                        ADAMS 901 5TH AVE, #1400 SEATTLE WA 98164
FORSBERG & UMLAUF PS                    ATTORNEYS FOR CERTAIN UNDERWRITERS AT LLOYD'S LONDON ATTN CARL FORSBERG;
                                        MATTHEW ADAMS; CHARLES HENTY 901 5TH AVE, STE 1400 SEATTLE WA 98164



Epiq Corporate Restructuring, LLC                                                                      Page 12 OF 34
                                         CX Reinsurance Company Limited
                                                    Service List

Claim Name                              Address Information
FORSBERG & UMLAUF PS                    ATTORNEYS FOR YASUDA FIRE & MARINE INS CO (UK) LTD ATTN CARL FORSBERG; MATTHEW
                                        ADAMS; CHARLES HENTY 601 5TH AVE, STE 1400 SEATTLE WA 98164
FORSBERG & UMLAUF PS                    ATTORNEYS FOR WORLD AUXILIARY INS CORP LTD ATTN CARL FORSBERG; MATTHEW ADAMS;
                                        CHARLES HENTY 601 5TH AVE, STE 1400 SEATTLE WA 98164
FORTRESS REINS MANAGERS INC             ATTN CHIEF EXECUTIVE OFFICER C/O GLENN A DREW 4334 HOBBS RD GRENSBORO NC 27410
FORUM INSURANCE CO                      ATTN CHIEF EXECUTIVE OFFICER MONTGOMERY WARD INSURANCE TOWER 200 NORTH
                                        MARTINGALE RD SCHAUMBURG IL 60173-2096
FRANCISCAN SISTERS OF ALLEGANY HEALTH   ATTN CHIEF EXECUTIVE OFFICER 115 EAST MAIN ST ALLEGANY NY 14706
SY
FRANK FEIT ASSOC                        ATTN CHIEF EXECUTIVE OFFICER 4601 FREY ST STE 400 MADISON WI 53705
FRANKLIN LAW GROUP                      ATTORNEYS FOR PLAINTIFFS ALL AMERICAN SPORTS CORPORATION, ET AL ATTN CHARLES
                                        R. FRANKLIN; JUSTIN N. FIELKOW 181 WAUKEGAN ROAD, SUITE 205 NORTHFIELD IL
                                        60093
FRANKLIN LAW GROUP                      ATTORNEYS FOR PLAINTIFFS ALL AMERICAN SPORTS 3 CORP, ET AL ATTN CHARLES R.
                                        FRANKLIN; JUSTIN N. FIELKOW 181 WAUKEGAN ROAD, SUITE 205 NORTHFIELD IL 60093
FRANKLIN MUTUAL                         ATTN CHIEF EXECUTIVE OFFICER 5 BROAD ST BRANCHVILLE NJ 07826
FRED A MORTON & COMPANY                 ATTN CHIEF EXECUTIVE OFFICER 649 EAST SOUTH TEMPLE PO BOX 58139 SALT LAKE CITY
                                        UT 84158-0139
FRONTIER INSURANCE CO ET AL             ATTN CHIEF EXECUTIVE OFFICER 195 LAKE LOUISE MARIE ROCK HILL NEW YORK NY
                                        12775-8000
G A F                                   ATTN CHIEF EXECUTIVE OFFICER C/O THE CLARO GROUP 70 WEST MADISON, STE 4800
                                        CHICAGO IL 60602
GAIMS WEIL WEST LLP                     FIRST STATE INSURANCE CO (CROSS COMPLAINTANT) ATTN JEFFREY B ELLIS 1875
                                        CENTURY PARK E, STE 1200 LOS ANGELES CA 90067-2513
GAIMS WEIL WEST LLP                     HARTFORD FIRE INSURANCE CO (CROSS COMPLAINTANT) ATTN JEFFREY B ELLIS 1875
                                        CENTURY PARK E, STE 1200 LOS ANGELES CA 90067-2513
GAIMS WEIL WEST LLP                     NEW ENGLAND INSURANCE CO (CROSS COMPLAINTANT) ATTN JEFFREY B ELLIS 1875
                                        CENTURY PARK E, STE 1200 LOS ANGELES CA 90067-2513
GAIMS WEIL WEST LLP                     TWIN CITY FIRE INSURANCE CO (CROSS COMPLAINTANT) ATTN JEFFREY B ELLIS 1875
                                        CENTURY PARK E, STE 1200 LOS ANGELES CA 90067-2513
GAINSCO INSURANCE COMPANY               ATTN CHIEF EXECUTIVE OFFICER 3333 LEE PKWY #1200 DALLAS TX 75219
GALLAGHER EVELIUS & JONES LLP           ATTORNEYS FOR DEVON S.JOHNSON ATTN PAUL CAIOLA; DAVID SOMMER 218 N CHARLES ST,
                                        STE 400 BALTIMORE MD 21201
GALLAGHER EVELIUS & JONES LLP           ATTORNEYS FOR DEVON S.JOHNSON ATTN PAUL CAIOLA; DAVID SOMMER; ANATOLY SMOKIN;
                                        MATTHEW HAVEN 218 N CHARLES ST, STE 400 BALTIMORE MD 21201
GALLAGHER EVELIUS & JONES LLP           ATTORNEYS FOR CITY HOMES ATTN PAUL CAIOLA 218 N CHARLES ST, STE 400 BALTIMORE
                                        MD 21201
GARDEN STATE INDEMNITY CO               ATTN CHIEF EXECUTIVE OFFICER 84 COURT ST FREEHOLD NJ 07728
GAS SERVICE                             ATTN CHIEF EXECUTIVE OFFICER PO BOX 219046 KANSAS CITY MO 64121-9046
GENERAL ACCIDENT INS. CO. OF AMERICA    ATTN KATHY BARKER 17822 17TH ST, STE 307 TUSTIN CA 92780
GENERAL CABLE                           ATTN CHIEF EXECUTIVE OFFICER 4 TESSENEER DR HIGHLAND HEIGHTS KY 41076
GENERAL DYNAMICS CORPORATION            ATTN CHIEF EXECUTIVE OFFICER 2941 FAIRVIEW PARK DR STE 100 FALLS CHURCH VA
                                        22042-4153
GENERAL ELECTRIC                        ATTN CHIEF EXECUTIVE OFFICER 3135 ESTON TURNPIKE FAIRFIELD CT 06828-0001
GENERAL INS CO OF TRIESTE               ATTN CHIEF EXECUTIVE OFFICER 7 WORLD TRADE CENTER 250 GREENWICH ST 33RD FLOOR
                                        NEW YORK NY 10007 0010
GENERAL MOTORS CORPORATION              ATTN CHIEF EXECUTIVE OFFICER POBOX 33170 DETROIT MI 48232-5170
GEORGETOWN & HOWARD UNIVERSITIES        ATTN CHIEF EXECUTIVE OFFICER 2400 6TH ST NW WASHINGTON DC 20059
GERALD J SULLIVAN AND ASSOC INC         ATTN CHIEF EXECUTIVE OFFICER 101 SW MAIN ST STE 910 PORTLAND OR 97204
GERLING AMERICA INSURANCE COMPANY       ATTN CHIEF EXECUTIVE OFFICER TIMES SQUARE TOWER 7 TIMES SQUARE NEW YORK NY
                                        10036
GERLING GLOBAL RE (US)                  ATTN CHIEF EXECUTIVE OFFICER 1345 AVE OF THE AMERICAS NEW YORK NY 10105



Epiq Corporate Restructuring, LLC                                                                        Page 13 OF 34
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
GERLING INSURANCE COMPANY INC            ATTN CHIEF EXECUTIVE OFFICER TIMES SQUARE TOWER 7 TIMES SQUARE NEW YORK NY
                                         10036
GHC MANAGED HEALTHCARE LINESLIP          ATTN CHIEF EXECUTIVE OFFICER C/O CARPENTER MOORE INSSERV SAN FRANCISCO CA
GIBRALTAR CASUALTY                       ATTN CHIEF EXECUTIVE OFFICER 250 COMMERCIAL ST SUITE 5000 MANCHESTER NH 03101
GLOBAL MARINE                            ATTN CHIEF EXECUTIVE OFFICER C/O TRANSOCEAN INC PO BOX 2765 HOUSTON TX 77252
GOLD FIELDS AMERICAN                     ATTN CHIEF EXECUTIVE OFFICER 116 INVERNESS DR E, STE 265 ENGLEWOOD CO 80112
GOLD FIELDS OF SOUTH AFRICA              ATTN CHIEF EXECUTIVE OFFICER POSTNET STE 252 PRIVATE BAG X30500 HOUGHTON 02041
                                         SOUTH AFRICA
GOODMAN MEAGHER & ENOCH LLP              ATTORNEYS FOR DEVON S.JOHNSON ATTN JONHN AMATO 111 N CHARLES ST, 7TH FL
                                         BALTIMORE MD 21201
GOODRICH B F                             ATTN SEAN DELANEY / DAVID P ANDERSON 180 N STETSON AVE STE 3400 CHICAGO IL
                                         60601
GOODVILLE MUTUAL CASUALTY                ATTN CHIEF EXECUTIVE OFFICER 625 W MAIN ST NEW HOLLAND PA 17557
GOUGH & HANCOCK LLP                      ATTORNEYS FOR ARROWOOD INDEMNITY COMPANY ET AL ATTN LAURA L. GOODMAN 50
                                         CALIFORNIA STREET, STE. 1500 SAN FRANCISCO CA 94111
GREAT AMERICAN INSURANCE COMPANY ET AL   ATTN HOLLY OOTEN POBOX 5425 CINCINNATI OH 45201-5425
GREAT ATLANTIC & PACIFIC TEA             ATTN CHIEF EXECUTIVE OFFICER GRAND CENTRAL STATION PO BOX 4850 NEW YORK NY
                                         10163-4850
GREAT LAKES CHEMICAL CORP                ATTN CHIEF EXECUTIVE OFFICER 199 BENSON RD MIDDLEBURY CT 06762
GREATER NEW YORK MUTUAL INS CO, THE      ATTN CHIEF EXECUTIVE OFFICER 200 MADISON AVE NEW YORK NY 10016
GREGORY M GORDON, ESQ                    ATTORNEY FOR DEBTORS 2727 NO HARWOOD ST, STE 500 DALLAS TX 75201
GREYHOUND DIAL CORP                      ATTN CHIEF EXECUTIVE OFFICER 200 ELM ST STAMFORD CT 06902
GRINNELL MUTUAL REINS CO ET AL           ATTN CHIEF EXECUTIVE OFFICER PO BOX 790 GRINNELL IA 50112-0790
GROUP HEALTH CO-OP OF PUGET SOUND        ATTN CHIEF EXECUTIVE OFFICER 810 3RD AVE STE 220 SEATTLE WA 89104
GUARANTY TRUST BANK                      ATTN CHIEF EXECUTIVE OFFICER 3600 ARCO CORPORATE DR CHARLOTTE NC 28273
GUARDIAN LIFE INS CO OF AMERICA          ATTN CHIEF EXECUTIVE OFFICER 7 HANOVER SQUARE H-26-E NEW YORK NY 54911
GULF CANADA                              C/O CONOCOPHILLIPS HEADQUARTERS; CEO 600 NORTH DAIRY ASHFORD POBOX 2197
                                         HOUSTON TX 77079
GUY F ATKINSON COMPANY                   ATTN CHIEF EXECUTIVE OFFICER 350 INDIANA ST STE 600 GOLDEN CO 80401
HALL MANAGEMENT INC                      ATTN CHIEF EXECUTIVE OFFICER P O BOX 20654 ORLANDO FL 32814
HANCOCK JOHN RE (US) WAS HANSECO RE      C/O AXA LIABILITIES MANAGERS US ENTITIES AXA LIABILITIES MANAGERS INC 17 STATE
                                         ST NEW YORK NY 10004
HARBOR INSURANCE COMPANY                 ATTN CHIEF EXECUTIVE OFFICER 2132, 4501 EAST 31ST ST TULSA OK 74135
HARBOR SPECIALTY INSURANCE COMPANY       ATTN CHIEF EXECUTIVE OFFICER 4 INDUSTRIAL WAY WEST STE 102 EATONTOWN NJ 07724
HARCO NATIONAL INSURANCE COMPANY         ATTN CHIEF EXECUTIVE OFFICER 2850 WEST GOLF RD ROLLING MEADOWS PO BOX 68309
                                         SCHAUMBURG CHICAGO IL 60168-0309
HARLEYSVILLE MUTUAL INS CO               ATTN DAVID MEISTER NATIONWIDE HEADQUARTERS ONE NATIONWIDE PLAZA COLUMBUS OH
                                         43215-2220
HARPER GRACE HOSP                        ATTN CHIEF EXECUTIVE OFFICER 3990 JOHN R ST DETROIT MI 48201
HARSCO                                   ATTN CHIEF EXECUTIVE OFFICER 350 POPLAR CHURCH RD CAMP HILL PA 17011-8888
HART WAGNER LLP                          ATTORNEYS FOR DEFENDANTS OLD REPUBLIC INSURANCE COMPANY ATTN KAREN O'KASEY
                                         1000 SW BROADWAY #2000 PORTLAND OR 97205
HARTFORD RE SPAIN                        ATTN CHIEF EXECUTIVE OFFICER C/O HERITAGE HOLDINGS 55 FARMINGTON AVE, STE 800
                                         HARTFORD CT 06105
HARVARD AFFILIATED HOSP WAS BETH ISRAEL ATTN CHIEF EXECUTIVE OFFICER 75 FRANCIS ST BOSTON MA 02115
HASTINGS MUTUAL INS CO                   ATTN CHIEF EXECUTIVE OFFICER 404 E WOODLAWN AVE HASTINGS MI 49058
HAWAIIAN INS & GUARANTY                  ATTN CHIEF EXECUTIVE OFFICER PIONEER PLAZA 900 FORT ST MALL, STE 1645 HONOLULU
                                         HI 96813
HCC INTL (WAS DE MONTFORT)               ATTN CHIEF EXECUTIVE OFFICER 13403 NORTHWEST FREEWAY HOUSTON TX 77040
HEALTH CARE INDEMNITY INC                ATTN CHIEF EXECUTIVE OFFICER 1100 CHARLOTTE AVE, STE 500 NASHVILE TN 37203
HEALTH CARE INS GROUP                    ATTN CHIEF EXECUTIVE OFFICER PO BOX 5322 PRINCETON NJ 08543



Epiq Corporate Restructuring, LLC                                                                         Page 14 OF 34
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
HEALTH CARE INS GROUP                    ATTN CHIEF EXECUTIVE OFFICER 323 WEST MAIN ST, STE 600 LOUISVILLE KY 40202
HEPLERBROOM LLC                          ATTORNEY FOR ALLIANZ UNDERWRITERS INSURANCE CO. ATTN: THEODORE J. MACDONALD,
                                         JR, MICHAEL L. YOUNG; JESSICA HAWKINS 800 MARKET STREET, SUITE 2300 SAINT
                                         LOUIS MO 63101
HEROLD & SAGER                           ATTORNEYS FOR DEFENDANT, AIG SPECIALTY INSURANCE CO, ET AL ATTN ANDREW D.
                                         HEROLD; JOSHUA A. ZLOTLOW 550 SECOND STREET, SUITE 200 ENCINITAS CA 92024
HIGGINS & OWENS PLLC                     COUNSEL FOR THE OFFICIAL COMMITTEE OF ASBESTOS PERSONAL INJURY CLAIMANTS ATTN
                                         SARA W HIGGINS, ESQ; RAYMOND E OWENS JR, ESQ 524 E BLVD CHARLOTTE NC 28203
HIGHLANDS INSURANCE CO USA               ATTN CRAIG A. KOENIG 10200 RICHMOND AVE HOUSTON TX 77042
HINKHOUSE WALSH LAW LLP                  ATTORNEY FOR NOOTER REPRESENTED INSURERS ATTN LAURA S MCKAY 180 N STETSON ST,
                                         STE 3400 CHICAGO IL 60606
HINKHOUSE WALSH LAW LLP                  ATTORNEYS FOR CX REINSURANCE COMPANY LIMITED ATTN LAURA S MCKAY 180 N STETSON
                                         ST, STE 3400 CHICAGO IL 60606
HINKHOUSE WALSH LAW LLP                  ATTORNEY FOR WARREN PUMPS ATTN LAURA S MCKAY 180 N STETSON ST, STE 3400
                                         CHICAGO IL 60606
HINKHOUSE WALSH LAW LLP                  ATTORNEYS FOR EATON CORP ATTN LAURA S MCKAY 180 N STETSON ST, STE 3400 CHICAGO
                                         IL 60606
HINKHOUSE WILLIAMS WALSH LLP             ATTORNEY FOR CERTAIN UNDERWRITERS AT LLOYD'S, LONDON AND LONDON MARKET
                                         INSURANCE COS. ET AL ATTN: LAURA S. MCKAY, SETH JAFFE & DOUGLAS DEWITT TWO
                                         PRUDENTIAL PLAZA 180 NORTH STETSON STREET, SUITE 3400 CHICAGO IL 60601
HINKHOUSE WILLIAMS WALSH LLP             ATTORNEY FOR NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH, PA, ET AL ATTN
                                         LAURA S MCKAY; SETH JAFFE; DOUGLAS M DEWITT TWO PRUDENTIAL PLAZA 180 NORTH
                                         STETSON STREET, SUITE 3400 CHICAGO IL 60601
HINKHOUSE WILLIAMS WALSH LLP             ATTORNEYS FOR CONTINENTAL CASUALTY COMPANY, ET AL ATTN LAURA S MCKAY; DAVID C
                                         BUTMAN; DOUGLAS M DEWITT 180 NORTH STETSON AVENUE, SUITE 3400 CHICAGO IL 60601
HINKHOUSE WILLIAMS WALSH LLP             ATTORNEYS FOR DEFENDANT, AIG SPECIALTY INSURANCE CO, ET AL ATTN PHILLIP K.
                                         BETH 180 N. STETSON AVE., SUITE 3400 CHICAGO IL 60601
HINSHAW & CULBERTSON LLP                 ATTORNEYS FOR AFFILIATED FM INSURANCE COMPANY ATTN JASON R. SCHULZE 222 N.
                                         LASALLE STREET, SUITE 300 CHICAGO IL 60601
HINSHAW & CULBERTSON LLP                 AFFILIATED FM INSURANCE COMPANY (DEFENDANT) ATTN JOHN E DELASCIO 151 N
                                         FRANKLIN ST, STE 2500 CHICAGO IL 60606
HINSHAW & CULBERTSON LLP                 AFFILIATED FM INSURANCE COMPANY (CROSS DEFENDANT) ATTN ROBERT GABRIEL LEVY ONE
                                         CALIFORNIA ST, 18TH FL SAN FRANCISCO CA 94111
HINSHAW & CULBERTSON LLP                 AFFILIATED FM INSURANCE COMPANY (DEFENDANT) ATTN ROBERT GABRIEL LEVY ONE
                                         CALIFORNIA ST, 18TH FL SAN FRANCISCO CA 94111
HOLLAND & KNIGHT LLP                     ATTORNEY FOR EXXONMOBIL ATTN JOHN TORIELLO; MARISA MARINELLI; STOSH SILIVOS 31
                                         W 52ND ST NEW YORK NY 10019
HOLY CROSS SHARED SEVICES                ATTN CHIEF EXECUTIVE OFFICER 2055 VICTOR PKWY LIVONIA MI 48152
HOME RE SYNDICATE                        ATTN CHIEF EXECUTIVE OFFICER C/O MERRIMACK SUPERIOR COURT 163 NORTH MAIN ST
                                         CONCORD NH 03301-5001
HORACE MANN MUTUAL                       ATTN CHIEF EXECUTIVE OFFICER ONE HORACE MANN PLAZA SPRINGFIELD IL 62715-0001
HOSP ASSOC OF PENNSYLVANIA               ATTN CHIEF EXECUTIVE OFFICER 30 N 3RD ST STE 600 HARRISBURG PA 17101
HOSPITAL SHARED SERVICES                 ATTN CHIEF EXECUTIVE OFFICER 990 SOUTH BROADWAY STE 100 DENVER CO 80209
HOSPITAL U/W GROUP                       ATTN CHIEF EXECUTIVE OFFICER 1445 ROSS AVE SUITE 1400 DALLAS TX 75202
HOUDAILLE IND                            ATTN LAURA S. MCKAY 180 N STETSON AVE, STE 3400 CHICAGO IL 60601
HOUSTON GENERAL INS GROUP                ATTN KATHY BARKER ARMOUR RISK MANAGEMENT INC 1880 JFK BOULEVARD, STE 801
                                         PHILADELPHIA PA 19103
HOUSTON INDUSTRIES INC                   ATTN CHIEF EXECUTIVE OFFICER 1111 LOUISIANA HOUSTON TX 77002
HUDSON INSURANCE CO                      ATTN CHIEF EXECUTIVE OFFICER 100 WILLIAM ST 5TH FLOOR NEW YORK NY 10038
HUGHES SOCOL PIERS RESNICK & DYM, LTD.   ATTORNEYS FOR ALLSTATE INSURANCE COMPANY ATTN ROBERT R. ANDERSON III; DANIEL
                                         A. WAITZMAN; CHRISTOPHER A. JOHNSON 70 W. MADISON ST., SUITE 4000 CHICAGO IL
                                         60602
HULL & CHNDLER PA                        COUNSEL FOR LAWRENCE FITZPATRICK, THE FUTURE CLAIMANTS' REPRESENTATIVE ATTN


Epiq Corporate Restructuring, LLC                                                                         Page 15 OF 34
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
HULL & CHNDLER PA                        FELTON E PARRISH, ESQ 1001 MORHEAD SQ DR, STE 450 CHARLOTTE NC 28203
I C I WAS CHESEBOROUGH PONDS             ATTN CHIEF EXECUTIVE OFFICER 1800 CONCORD PIKE PO BOX 15437 WILMINGTON DE
                                         19850-5437
ICI MUTUAL INS CO                        ATTN CHIEF EXECUTIVE OFFICER 1401 H ST NW, STE 1000 WASHINGTON DC 20005
IDEAL BASIC INDS                         ATTN CHIEF EXECUTIVE OFFICER POBOX 8789 DENVER CO 80201
IDEAL MUTUAL INS CO OF NEW YORK          ATTN CHIEF EXECUTIVE OFFICER C/O NEW YORK LIQUIDATION BUREAU 123 WILLIAM ST
                                         NEW YORK NY 10038-3889
ILLINOIS CENTRAL GULF RAILROAD           ATTN CHIEF EXECUTIVE OFFICER 333 S EAST AVE KANKAKEE IL 60901
ILLINOIS STATE BAR ASSOC MUTUAL INS CO   ATTN CHIEF EXECUTIVE OFFICER 20 SOUTH CLARK ST, STE 800 CHICAGO IL 60603-1826
ILLINOIS STATE MEDICAL INTER INS         ATTN CHIEF EXECUTIVE OFFICER 20 N MICHIGAN AVE CHICAGO IL 60602 4811
INACAP RE - INA RE PHILADELPHIA          ATTN CHUBB GROUP OF INSURANCE COMPANY 1600 JOHN F KENNEDY BLVD STE 400
                                         PHILADELPHIA PA 19103
INCORPORATED GENERAL / AMF               ATTN HEATHER CALVANO 750 SEVENTH AVE NEW YORK NY 10019
INDEPENDANT BROKERS OF AMERICA (I.B.A)   ATTN CHIEF EXECUTIVE OFFICER 3910 TELEPORT BLVD IRVING TX 75039
INDIANA LUMBERMENS MUTUAL INS CO         ATTN CHIEF EXECUTIVE OFFICER 8888 KEYSTONE CROSSING STE 250 INDIANAPOLIS IN
                                         46240
INLAND STEEL                             ATTN JOANNE GRUSZKOWSKI 30 W MONROE ST CHICAGO IL 60603
INS CO OF ILLINOIS                       ATTN CHIEF EXECUTIVE OFFICER 2815 FORBS AVE SUITE 200 HOFFMAN ESTATES IL 60192
INS CO OF THE WEST                       ATTN SHAWN ADAMS 11455 EL CAMINO REAL SAN DIEGO CA 92130
INS. CO. OF THE STATE OF PENNSYLVANIA    ATTN CHIEF EXECUTIVE OFFICER 175 WATER ST FLOOR 18 NEW YORK NY 10038
INSURANCE COMPANY OF THE WEST            ATTN SHAWN ADAMS 15025 INNOVATION DR SAN DIEGO CA 92128
INSURANCE MAMAGEMENT CORP TRUCKING       ATTN CHIEF EXECUTIVE OFFICER IMC PLAZA 4333 MADISON KANSAS CITY MO 64111
FACIL
INSURANCE MGMT INC (BENCHMARK MGMT GRP) ATTN CHIEF EXECUTIVE OFFICER 1100 JORIE BOULEVARD, STE 126 OAK BROOK IL 60521
INTEGON INDEMNITY CORP                   ATTN CHIEF EXECUTIVE OFFICER 500 WEST 5TH ST WINSTON-SALEM NC 27101
INTEGRAL                                 ATTN CHIEF EXECUTIVE OFFICER PAUL WHITTERS DEP REC 351 MAIN ST BOX 25 PLATTE
                                         CITY MO 64079
INTEGRITY INS CO                         ATTN CHIEF EXECUTIVE OFFICER 2121 EAST CAPITOL DR PO BOX 539 APPLETON WI
                                         54912-0539
INTERCO U/W EXCHANGE                     ATTN CHIEF EXECUTIVE OFFICER C/O WESTERN FACILITIES MANAGEMENT INC 11432
                                         VANOWEN ST NORTH HOLLYWOOD CA 91605
INTERINSURANCE EXCHANGE OF THE AUTO      ATTN CHIEF EXECUTIVE OFFICER 3333 FAIRVIEW RD, A 451 COSTA MESA CA 92626
CLUB
INTERNATIONAL LADIES GARMENT             ATTN CHIEF EXECUTIVE OFFICER 275 7TH AVE NEW YORK NY 10001
INTERNATIONAL PAPER                      ATTN CHIEF EXECUTIVE OFFICER 6400 POPLAR AVE MEMPHIS TN 38197
INTERNATIONAL TELEPHONE + TELEGRAPH      ATTN CHIEF EXECUTIVE OFFICER 1133 WESTCHESTER AVE WHITE PLAINS NY 10604
INTERTYE CORP (WAS HUMMEL)               ATTN CHIEF EXECUTIVE OFFICER 4000 HOLLYWOOD BLVD SUITE 625 S.HOLLYWOOD FL
                                         33021
INTL AMERICAN SYNDICATE (NYIE)           ATTN CHIEF EXECUTIVE OFFICER C/O AMERICAN INTERNATIONAL GROUP 180 MAIDEN LANE,
                                         20TH FL NEW YORK NY 10038
INTL INS CO OF TACOMA PARK               ATTN CHIEF EXECUTIVE OFFICER 1331 HOLTON LN TAKOMA PARK MD 20912
IRM AND IRM SERVICES                     ATTN CHIEF EXECUTIVE OFFICER 4401 BARCLAY DOWNS DR CHARLOTTE NC 28209
ISAAC WILES BURKHOLDER & TEETOR, LLC     ATTORNEYS FOR CERTAIN LONDON MARKET COMPANIES ATTN JAY B EGGSPUEHLER TWO
                                         MIRANOVA PLACE SUITE 700 COLUMBUS OH 43215
ISRAEL REINS CO LTD                      ATTN CHIEF EXECUTIVE OFFICER 307 LEWERS ST, STE 210 HONOLULU HI 96815-2361
J J NEGLEY ASSOCIATES (VIA SCOTTSDALE    ATTN CHIEF EXECUTIVE OFFICER 389 INTERPACE PKWY 4TH FLOOR PARSIPPANY NJ 07054
INS
J.F.SHEA COMPANY INC                     ATTN CHIEF EXECUTIVE OFFICER 655 BREA CANYON RD WALNUT CA 91789
JACKSON PARK HOSPITAL FOUNDATION         ATTN CHIEF EXECUTIVE OFFICER 7531 STONY ISLAND AVE CHICAGO IL 60649-3954
JANIK LLP                                ZURICH AMERICAN INSURANCE COMPANY ATTN CRYSTAL L MALUCHNIK 9200 SOUTH HILLS
                                         BLVD., STE 300 CLEVELAND OH 44147



Epiq Corporate Restructuring, LLC                                                                        Page 16 OF 34
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
JEFFERSON SANDERSON                      ATTN CHIEF EXECUTIVE OFFICER P 0 BOX 13121 WICHITA KS 67213
JEFFERSON SMURFIT                        ATTN CHIEF EXECUTIVE OFFICER 1000 ABERNATHY RD NE ATLANTA GA 30328
JONES & LAUGHLIN STEEL                   ATTN CHIEF EXECUTIVE OFFICER 1 SOUTH DEARBORN ST CHICAGO IL 60603
JONES DAY                                ATTORNEY OF SHERWIN WILLIAMS ATTN MARK J. ANDREINI 901 LAKESIDE AVENUE
                                         CLEVELAND OH 44114-1862
JOY MANUFACTURING                        ATTN CHIEF EXECUTIVE OFFICER 621 S SIERRA MADRE PO BOX 340 COLARADO SPRINGS CO
                                         80903
K M INS CO DALLAS                        ATTN CHIEF EXECUTIVE OFFICER 120 N ROBINSON STE 735 OKLAHOMA CITY OK 73102
K&L GATES                                ATTORNEYS FOR EATON CORPORATION ATTN KAY M BRADY; MICHAEL J LYNCH; PAUL E DEL
                                         VECCHIO; JOHN M HAGAN K&L GATES CENTER 210 SIXTH AVENUE PITTSBURGH PA
                                         15222-2613
K&L GATES LLP                            ATTORNEYS FOR KAISER GYPSUM COMPANY INC ATTN KAY M BRADY; MICHAEL J LYNCH 210
                                         SIXTH AVE PITTSBURGH PA 15222
K&L GATES LLP                            ATTORNEYS FOR HANSON PERMANENTE CEMENT INC (F/K/A KAISER CEMENT CORP) ATTN KAY
                                         M BRADY; MICHAEL J LYNCH 210 SIXTH AVE PITTSBURGH PA 15222
KAISER                                   ATTN CHIEF EXECUTIVE OFFICER 1 KAISER PLAZA OAKLAND CA 94612
KAISER CEMENT                            ATTN CHIEF EXECUTIVE OFFICER 1 KAISER PLAZA OAKLAND CA 94612
KAISER FOUNDATION HOSPITALS              ATTN CHIEF EXECUTIVE OFFICER 1 KAIZER PLAZA ORDWA BUILDING OAKLAND CA 94612
KAISER PERMANENTE MEDICAL CARE           ATTN CHIEF EXECUTIVE OFFICER 1 KAIZER PLAZA ORDWA BUILDING OAKLAND CA 94612
KANSAS MEDICAL MUTUAL INS CO             ATTN CHIEF EXECUTIVE OFFICER 623 SW 10TH AVE TOPEKA KS 66612
KARBAL, COHEN, ECONOMOU, SILK & DUNNE,   ATTORNEY FOR ALLIANZ UNDERWRITERS INSURANCE CO. ATTN: RODERICK T. DUNNE 150
LLC                                      SOUTH WACKER DRIVE, SUITE 1700 CHICAGO IL 60606
KAUFMAN, DROZDOWSKI & GRENDELL LLC       ATTORNEYS FOR TRAVELERS CASUALTY AND SURETY COMPANY ATTN ARTHUR M. KAUFMAN
                                         29525 CHAGRIN BOULEVARD, SUITE 250 PEPPER PIKE OH 44122
KAUFMAN, DROZDOWSKI & GRENDELL, LLC      ATTORNEYS FOR AMERICAN CASUALTY CO OF READING PA, COLUMBIA CASUALTY COMPANY,
                                         ET AL ATTN ARTHUR KAUFMAN 29525 CHAGRIN BLVD, SUITE 250 PEPPER PIKE OH 44124
KENDALL BRILL & KELLY LLP                FIRST STATE INSURANCE CO (CROSS DEFENDANT) ATTN ALAN J WEIL 10100 SANTA MONICA
                                         BLVD, STE 1725 LOS ANGELES CA 90067
KENDALL BRILL & KELLY LLP                FIRST STATE INSURANCE CO (DEFENDANT) ATTN ALAN J WEIL 10100 SANTA MONICA BLVD,
                                         STE 1725 LOS ANGELES CA 90067
KENDALL BRILL & KELLY LLP                HARTFORD FIRE INSURANCE CO (CROSS DEFENDANT) ATTN ALAN J WEIL 10100 SANTA
                                         MONICA BLVD, STE 1725 LOS ANGELES CA 90067
KENDALL BRILL & KELLY LLP                HARTFORD FIRE INSURANCE CO (DEFENDANT) ATTN ALAN J WEIL 10100 SANTA MONICA
                                         BLVD, STE 1725 LOS ANGELES CA 90067
KENDALL BRILL & KELLY LLP                NEW ENGLAND INSURANCE CO (CROSS DEFENDANT) ATTN ALAN J WEIL 10100 SANTA MONICA
                                         BLVD, STE 1725 LOS ANGELES CA 90067
KENDALL BRILL & KELLY LLP                NEW ENGLAND INSURANCE CO (DEFENDANT) ATTN ALAN J WEIL 10100 SANTA MONICA BLVD,
                                         STE 1725 LOS ANGELES CA 90067
KENDALL BRILL & KELLY LLP                TWIN CITY FIRE INSURANCE CO (CROSS DEFENDANT) ATTN ALAN J WEIL 10100 SANTA
                                         MONICA BLVD, STE 1725 LOS ANGELES CA 90067
KENDALL BRILL & KELLY LLP                TWIN CITY FIRE INSURANCE CO (DEFENDANT) ATTN ALAN J WEIL 10100 SANTA MONICA
                                         BLVD, STE 1725 LOS ANGELES CA 90067
KENNEDYS CMK                             ATTORNEYS FOR U.S. FIRE INSURANCE COMPANY, ET AL ATTN MATTHEW T. WALSH; JOHN
                                         D. LABARBERA 100 NORTH RIVERSIDE PLAZA, SUITE 2100 CHICAGO IL 60606
KENNEDYS CMK LLP                         ATTORNEYS FOR DEFENDANT, TIG INSURANCE COMPANY ATTN CHRISTOPHER R. CARROLL;
                                         HEATHER E. SIMPSON; JOSHUA S. WIRTSHAFTER 120 MOUNTAIN VIEW BOULEVARD POST
                                         OFFICE BOX 650 BASKING RIDGE NJ 07920
KENNEDYS CMK LLP                         ATTORNEYS FOR DEFENDANT, TIG INSURANCE COMPANY ATTN MATTHEW WALSH 100 NORTH
                                         RIVERSIDE PLAZA, 21ST FLOOR CHICAGO IL 60606
KENNEY SHELTON LIPTAK NOWAK LLP          ATTORNEY FOR COLONIAL PENN INSURANCE COMPANY ATTN DIRK C. HAARHOFF 110 WALL
                                         STREET, SUITE 04-061 NEW YORK NY 10005
KENNEY SHELTON LIPTAK NOWAK LLP          ATTORNEY FOR COLONIAL PENN INSURANCE COMPANY ATTN JUDITH TREGER SHELTON 233
                                         FRANKLIN STREET BUFFALO NY 14202


Epiq Corporate Restructuring, LLC                                                                       Page 17 OF 34
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
KENT SEE CONSUMERS                       ATTN CHIEF EXECUTIVE OFFICER 555 COLLEGE RD EAST PO BOX 5241 PRINCETON NJ
                                         08543
KENTUCKY & INDIANA RAILROAD              ATTN CHIEF EXECUTIVE OFFICER 3 COMMERCIAL PLACE NORFOLK VA 23510
KERR MCGEE                               ATTN CHIEF EXECUTIVE OFFICER C/O ANADARKO PETROLEUM CORPORATION PO BOX 25861
                                         THE WOODLANDS TX 77380
KEWANEE                                  ATTN CHIEF EXECUTIVE OFFICER 6001 BOLLINGER CANYON RD SAN RAMON CA 94583
KING, BLACKWELL, ZEHNDER & WERMUTH, P.A ATTORNEY FOR CERTAIN UNDERWRITERS AT LLOYD'S, LONDON, ET AL ATTN DAVID B.
                                        KING; THOMAS A. ZEHNDER; FREDERICK S. WERMUTH P.O. BOX 1631 ORLANDO FL
                                        32802-1631
KIRKLAND & ELLIS LLP                     ATTORNEY FOR VIKING PUMP ATTN MICHAEL P. FORADAS; LISA G. ESAYIAN 300 NORTH
                                         LASALLE STREET CHICAGO IL 60654
KRAMON & GRAHAM PA                       ATTORNEYS FOR CX REINSURANCE COMPANY LIMITED ATTN: DAVID J SHUSTER ONE SOUTH
                                         STREET SUITE 2600 TOWSON MD 21204
L'UNION ATLANTIQUE S.A. D'ASSURANCES     ATTN CHIEF EXECUTIVE OFFICER 4425 RANDOLPH RD SUITE 400 CHARLOTTE NC 28211
LAHEY CLINIC INS CO LTD                  ATTN CHIEF EXECUTIVE OFFICER 41 MALL RD BURLINGTON MA 01805
LANDMARK UMBRELLA & EXCESS CASUALTY      ATTN LANDMARK E&S INSURANCE BROKERS LLC 2400 E KATELLA AVE, STE 800 ANAHEIM CA
                                         92806
LANE POWELL PC                           ATTORNEYS FOR DEFENDANTS ASSOCIATED INTERNATIONAL INSURANCE COMPANY ATTN HANS
                                         N HUGGLER 601 SW 2ND AVE, STE 2100 PORTLAND OR 97204-3158
LANE POWELL PC                           ATTORENYS FOR TIG INSURANCE COMPANY ATTN HANS N HUGGLER 601 SW 2ND AVE, STE
                                         2100 PORTLAND OR 97204-3158
LANE POWELL PC                           ATTORNEYS FOR UNITED STATES FIRE INSURANCE COMPANY ATTN HANS N HUGGLER 601 SW
                                         2ND AVE, STE 2100 PORTLAND OR 97204-3158
LANE POWELL PC                           ATTORNEYS FOR DEFENDANTS ASSOCIATED INTERNATIONAL INSURANCE COMPANY ATTN DAVID
                                         M SCHOEGGL 1420 5TH AVE, STE 4200 SEATTLE WA 98111
LANE POWELL PC                           ATTORENYS FOR TIG INSURANCE COMPANY ATTN DAVID M SCHOEGGL 1420 5TH AVE, STE
                                         4200 SEATTLE WA 98111
LANE POWELL PC                           ATTORNEYS FOR UNITED STATES FIRE INSURANCE COMPANY ATTN DAVID M SCHOEGGL 1420
                                         5TH AVE, STE 4200 SEATTLE WA 98111
LANE POWELL PC                           ATTORNEYS FOR DEFENDANT US FIRE INSURANCE COMPANY ATTN DAVID M SCHOEGGL 1420
                                         FIFTH AVE, STE 4200 SEATTLE WA 98111
LAW OFFICE OF ALAN D. HAMILTON           ATTORNEYS FOR GENERAL REINSURANCE CORPORATION ATTN ALAN D. HAMILTON P.O. BOX
                                         67 ANGELS CAMP CA 95221-0067
LAW OFFICES OF MICHAEL T WALSH           ATTORNEY FOR FARMERS INS ATTN MICHAEL T WALSH 100 PARK AVE, 16TH FL NEW YORK
                                         NY 10017
LAWYERS MUTUAL LIAB INS CO OF N          ATTN CHIEF EXECUTIVE OFFICER P O BOX 1929 CARY NC 275 - 3000
CAROLINA
LE MARS MUTUAL                           ATTN CHIEF EXECUTIVE OFFICER 1 PARK LANE LE MARSIOWA IA 51031
LEATHERBY CALIFORNIA                     ATTN CHIEF EXECUTIVE OFFICER PO BOX 26894 SAN FRANCISCO CA 94126-6894
LEGAL MUTUAL INS SOC OF MARYLAND         ATTN CHIEF EXECUTIVE OFFICER 333 SOUTH SEVENTH ST SUITE 2200 MINNEAPOLIS MN
                                         55402
LEGION INDEMNITY COMPANY                 ATTN CHIEF EXECUTIVE OFFICER 222 MERCHANDISE MART PLAZA, STE 960 CHICAGO IL
                                         60654
LEWIS BAACH PLLC                         COUNSEL FOR EQUITAS INSURANCE LTD ATTN JOSEPH RUBY; MARTIN BAACH 1101 NEW YORK
                                         AVE NW, STE 1000 WASHINGTON DC 20005
LEWIS, BRISBOIS, BISGAARD & SMITH LLP    ATTORNEYS FOR EMPLOYERS MUTUAL CASUALTY COMPANY ATTN PETER L. GARCHIE; JAMES
                                         P. MCDONALD 701 B STREET, SUITE 1900 SAN DIEGO CA 92101
LEWIS, BRISBOIS, BISGAARD & SMITH, LLP   ATTORNEYS FOR DEFENDANTS, FIRST SPECIALTY INS CORP, ET AL ATTN MICHAEL R.
                                         VELLADAO; BRUCE S. BOLGER 633 WEST 5TH STREET, SUITE 4000 LOS ANGELES CA 90017
LEWIS, RICE & FINGERSH, L.C.             ATTROENY FOR NOOTER CORPORATION ATTN: RICHARD A. WUNDERLICH 600 WASHINGTON
                                         AVENUE, SUITE 2500 SAINT LOUIS MO 63101
LEXINGTON INSURANCE COMPANY              ATTN CHIEF EXECUTIVE OFFICER C/O AMERICAN INT GRP 180 MAIDEN LANE, 20TH FL NEW
                                         YORK NY 10038


Epiq Corporate Restructuring, LLC                                                                        Page 18 OF 34
                                         CX Reinsurance Company Limited
                                                    Service List

Claim Name                              Address Information
LINCOLN NATIONAL RE                     ATTN CHIEF EXECUTIVE OFFICER 1670 MAGNAVOX WAY FORT WAYNE IN 46804
LINDSAY HART LLP                        ATTORNEYS FOR TRUCK INSURANCE EXCHANGE ATTN JAY W BEATTIE 1300 SW 5TH AVE, STE
                                        3400 PORTLAND OR 97201
LIQUID AIR CORP                         ATTN CHIEF EXECUTIVE OFFICER 2121 NORTH CALIFORNIA BLVD STE 350 WALNUT CREEK
                                        CA 94596
LITTLE COMPANY OF MARY                  ATTN CHIEF EXECUTIVE OFFICER 2800 WEST 95TH ST EVERGREEN PARK IL 60805
LITTLETON PARK JOYCE UGHETTA & KELLY    COUNSEL FOR ROYAL SURPLUS LINES INS CO ATTN ROBERT JOYCE 4 MANHATTANVILLE RD,
LLP                                     STE 202 PURCHASE NY 10577
LITTLETON PARK JOYNCE UGHETTA & KELLY   ROYAL INDEMNITY COMPANY ATTN ROBERT JOYCE & JOANNA SERGIOU 4 MANHATTANVILLE
LLP                                     RD., STE 202 PURCHASE NY 10577
LITTON INDS                             ATTN CHIEF EXECUTIVE OFFICER 21240 BURBANK BLVD WOODLAND HILLS CA 91367
LOCKE LORD LLP                          ATTORNEY FOR CX REINSURANCE COMPANY LIMITED ATTN CHRISTOPHER BARTH 111 S
                                        WACKER DR CHICAGO IL 60606-4410
LOCKE LORD LLP                          ATTORNEY FOR HARPER INSURANCE LIMITED ATTN CHRISTOPHER BARTH 111 S WACKER DR
                                        CHICAGO IL 60606-4410
LOCKE LORD LLP                          ATTORNEY FOR RIVER THAMES INSURANCE CO LTD ATTN CHRISTOPHER BARTH 111 S WACKER
                                        DR CHICAGO IL 60606-4410
LOCKHEED AIRCRAFT CORP                  ATTN CHIEF EXECUTIVE OFFICER 550 SOUTH HOPE ST, STE 1400 LOS ANGELES CA
                                        90071-2627
LOEWS                                   ATTN CHIEF EXECUTIVE OFFICER 667 MADISON AVE NEW YORK NY 10065-8087
LONG ISLAND R/R                         ATTN CHIEF EXECUTIVE OFFICER JAMAICA STATION JAMAICA NY 11435-4380
LORBER GREENFIELD & POLITO LLP          ATTORNEYS FOR DEFENDANTS FIST STATE INSURANCE COMPANY ATTN KATIE SMITH 610 SW
                                        ALDER ST, STE 315 PORTLAND OR 97205
LORBER GREENFIELD & POLITO LLP          ATTORNEYS FOR HARTFORD FIRE INSURANCE COMPANY ATTN KATIE SMITH 610 SW ALDER
                                        ST, STE 315 PORTLAND OR 97205
LORBER GREENFIELD & POLITO LLP          LONDON & EDINBURGH INSURANCE COMPANY LTD ATTN KATIE SMITH 610 SW ALDER ST, STE
                                        315 PORTLAND OR 97205
LORBER GREENFIELD & POLITO LLP          ATTORNEYS FOR NEW ENGLAND INSURANCE CORP (F/K/A NEW ENGLAND REINSURANCE CORP)
                                        ATTN KATIE SMITH 610 SW ALDER ST, STE 315 PORTLAND OR 97205
LORBER GREENFIELD & POLITO LLP          ATTORNEYS FOR TWIN CITY FIRE INSURANCE COMPANY ATTN KATIE SMITH 610 SW ALDER
                                        ST, STE 315 PORTLAND OR 97205
LORD CORP                               ATTN CHIEF EXECUTIVE OFFICER 175 BERKELEY ST BOSTON MA 02116
LOYOLA UNIVERSITY                       ATTN CHIEF EXECUTIVE OFFICER 1023 W SHERIDAN RD CHICAGO IL 60660
LUMBERMEN'S UNDERWRITING ALLIANCE       ATTN CHIEF EXECUTIVE OFFICER 2501 NORTH MILITARY TRAIL BOCA RATON FL 33431
LYNCH COAL OPERATORS RECIPROCAL ASSOC   ATTN CHIEF EXECUTIVE OFFICER 322 S 6TH ST TERRE HAUTE IN 47807-4217
MALONEY LAUERSDORF REINER PC            ATTORNEYS FOR DEFENDANTS EXECUTIVE RISK INDEMNITY INC ATTN FRANCIS J MALONEY
                                        III 1111 E BURNSIDE, STE 300 PORTLAND OR 97214
MALONEY LAUERSDORF REINER PC            ATTORNEYS FOR MUNICH REINSURANCE AMERICA INC ATTN FRANCIS J MALONEY III 1111 E
                                        BURNSIDE, STE 300 PORTLAND OR 97214
MALONEY LAUERSDORF REINER PC            ATTORNEYS FOR DEFENDANT WESTPORT INSURANCE CORPORATION ATTN FRANCIS J MALONEY
                                        III 1111 E BURNSIDE, STE 300 PORTLAND OR 97214
MANAGED CARE INDEMNITY INC              ATTN CHIEF EXECUTIVE OFFICER 76 PAUL ST, STE 501 BURLINGTON VT 05401
MARCHENA & GRAHAM                       COUNSEL FOR GREATER ORLANDO AVIATION AUTH ATTN KEITH GRAHAM 976 LAKE BALDWIN
                                        LN, STE 101 ORLANDO FL 32814
MARKETFORCE INTERNATIONAL               ATTN CHIEF EXECUTIVE OFFICER 700 QUAKER LANE P O BOX 350 WARWICK RI 02887
MARMON                                  ATTN CHIEF EXECUTIVE OFFICER 181 WEST MADISON ST, 26TH FL CHICAGO IL
                                        60602-4510
MARSHALL DENNEHEY WARNER COLEMAN &      ATTORNEYS FOR CENTURY INDENITY COMPANY, ET AL) ATTN: DAVID J FAGNILLI 127
GOGGIN                                  PUBLIC SQUARE, SUITE 3510 CLEVELAND OH 44114
MARTIN MARIETTA CORPORATION             ATTN CHIEF EXECUTIVE OFFICER 6801 ROCKLEDGE DR BETHESDA MD 20817-1877
MARY MEEKS PA                           COUNSEL FOR UNITED STATES STEEL CORPORATION ATTN MARY MEEKS 1219 E LIVINGSTON
                                        ST ORLANDO FL 32803



Epiq Corporate Restructuring, LLC                                                                      Page 19 OF 34
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
MARYMOUNT HOSP                           ATTN CHIEF EXECUTIVE OFFICER 12300 MCCRACKEN RD GARFIELD HEIGHTS OH 44125
MCCARTHY, LEBIT, CRYSTAL & LIFFMAN CO., ATTORNEYS FOR FIREMAN'S FUND INSURANCE COMPANY, ET AL ATTN DAVID A. SCHAEFER
LPA                                     101 WEST PROSPECT AVENUE, SUITE 1800 CLEVELAND OH 44115
MCCARTHY, LEONARD & KAEMMERER, OWEN,     MCGOVERN & STRILER, LC ATTORNEY FOR MUNICH REINSURANCE AMERICA, INC ATTN
                                         TIMOTHY AHRENHOERSTERBAEUMER 400 SOUTH WOODS MILL ROAD, SUITE 250 CHESTERFIELD
                                         MO 63017
MCDERMOTT WILL & EMERY LLP               ATTORNEY FOR ALLIANZ GLOBAL RISKS US INS CO ATTN MARGARET WARNER; RYAN S
                                         SMETHURST 500 N CAPITAL ST NW WASHINGTON DC 20001
MCKOOL SMITH LLP                         ATTORNEY FOR WARREN PUMPS LLC ATTN ROBIN COHEN; KEITH MCKENNA ONE MANHATTAN
                                         WEST 395 9TH AVENUE, 50TH FLOOR NEW YORK NY 10001
MCLOUTH STEEL CORPORATION                ATTN DETROIT STEEL GROUP INC 916 SOUTH WASHINGTON AVE ROYAL OAK MI 48067
MEAGHER & GEER PLLP                      GREAT AMERICAN INSRANCECO ATTN CHARLES E SPEVACEK 33 SOUTH SIXTH ST., STE 4400
                                         MINNEAPOLIS MN 55402
MECKLER BULGER TILSON MARICK PEARSON     AFFILIATED FM INSURANCE COMPANY (DEFENDANT) ATTN SCOTT M SEAMAN 123 N WACKER
LLP                                      DR, STE 1800 CHICAGO IL 60606
MED MUT LIAB INS SOC OF MARYLAND ET AL   ATTN CHIEF EXECUTIVE OFFICER 225 INTERNATIONAL CIRCLE HUNT VALLEY MD 21030
MEDAPHIS CORP                            ATTN CHIEF EXECUTIVE OFFICER 2840 MT WILKINSON PKWY, STE 300 ATLANTA GA 30339
MEDICAL ASS CO OF MISSISSIPPI            ATTN CHIEF EXECUTIVE OFFICER 404 WEST PKWY PLACE RIDGELAND MS 39157
MEDICAL INDEMNITY CORP OF ALASKA         ATTN CHIEF EXECUTIVE OFFICER C/O NORCAL GROUP PO BOX 2080 MECHANICSBURG PA
                                         17055
MEDICAL INS EXCHANGE OF CALIFORNIA       ATTN CHIEF EXECUTIVE OFFICER 6250 CLAREMOUNT AVE OAKLAND CA 94618 1324
MEDICAL LIABILITY MUTUAL OF NY           ATTN CHIEF EXECUTIVE OFFICER 2 PARK AVE ROOM 2500 NEW YORK NY 10016
MEDICAL MUTUAL INS CO OF N CAROLINA      ATTN CHIEF EXECUTIVE OFFICER 700 SPRING FOREST RD SUITE 400 RALEIGH NC 27609
ETAL
MENDES & MOUNT LLP                       ATTORNEY FOR CERTAIN UNDERWRITERS AT LLOYD'S LONDON ATTN EILEEN MCCABE 750 7TH
                                         AVE NEW YORK NY 10019
MENDES & MOUNT LLP                       ATTORNEY FOR CX REINSURANCE COMPANY LIMITED ATTN EILEEN MCCABE 750 7TH AVE NEW
                                         YORK NY 10019
MENDES & MOUNT LLP                       ATTORNEY FOR APPEARING LONDON MARKET INSURERS ATTN MARY ANN D'AMATO; REBECCA
                                         BARDACH 750 7TH AVE NEW YORK NY 10019
MENDES & MOUNT LLP                       ATTORNEY OF SHERWIN WILLIAMS 750 SEVENTH AVENUE NEW YORK NY 10019
MENDES & MOUNT LLP                       ATTORNEY FOR ACE PROPERTY & CASUALTY INS CO ATTN MATTHEW B ANDERSON 750 7TH
                                         AVE NEW YORK NY 10019
MENDES & MOUNT LLP                       ATTORNEY FOR CERTAIN UNDERWRITERS AT LLOYD'S LONDON ATTN MATTHEW B ANDERSON
                                         750 7TH AVE NEW YORK NY 10019
MENDES & MOUNT LLP                       ATTORNEY FOR CERTAIN LONDON MARKET INS COMPANIES ATTN MATTHEW B ANDERSON 750
                                         7TH AVE NEW YORK NY 10019
MENDES & MOUNT LLP                       ATTORNEY FOR GENERAL INSURANCE COMPANY ATTN MATTHEW B ANDERSON 750 7TH AVE NEW
                                         YORK NY 10019
MENDES & MOUNT LLP                       ATTORYNEY FOR WESTPORT INSURANCE CORP ATTN MATTHEW B ANDERSON 750 7TH AVE NEW
                                         YORK NY 10019
MERCHANTS GROUP                          ATTN CHIEF EXECUTIVE OFFICER 250 MAIN ST BUFFALO NY 14202
MERCK & CO                               ATTN CHIEF EXECUTIVE OFFICER 2000 GALLOPING HILL RD KENILWORTH NJ 07033
METHODIST HOSP                           ATTN CHIEF EXECUTIVE OFFICER 6565 FANNIN ST HOUSTON TX 77030
METHODIST ISLAND TRAMWAY                 ATTN CHIEF EXECUTIVE OFFICER 6565 FANNIN ST HOUSTON TX 77030
METRO NORTH COMMUTER R/R                 ATTN CHIEF EXECUTIVE OFFICER 420 LEXINGTON AVE NEW YORK NY 10017-3739
METROPOLITAN ATLANTA RAPID TRANSIT AUT. ATTN CHIEF EXECUTIVE OFFICER 2424 PIEDMONT RD NE ATLANTA GA 30324-3311
METROPOLITAN REINS CO                    ATTN CHIEF EXECUTIVE OFFICER 250 COMMERCIAL ST, STE 5000 MANCHESTER NH 03101
MICHAEL REECE                            ATTN CHIEF EXECUTIVE OFFICER 2929 SOUTH ELLIS AVE CHICAGO IL 60616
MICHIGAN HOSPITAL ASSOC INS CO           ATTN CHIEF EXECUTIVE OFFICER 3100 WEST RD BUILDING 1, STE 200 EAST LANSING MI
                                         48823
MICHIGAN LAWYERS MUTUAL INS CO           ATTN CHIEF EXECUTIVE OFFICER 161 OTTAWA AVE NW STE 607 GRAND RAPIDS MI 49503


Epiq Corporate Restructuring, LLC                                                                       Page 20 OF 34
                                         CX Reinsurance Company Limited
                                                    Service List

Claim Name                              Address Information
MICHIGAN MUNICIPAL LIAB & PROP POOL     ATTN CHIEF EXECUTIVE OFFICER 1675 GREEN RD ANN ARBOR MI 48105
MICHIGAN TOWNSHIP PARTICIPATING PLAN    ATTN CHIEF EXECUTIVE OFFICER 1700 OPDYKE COURT AUBURN HILLS MI 48326
MID CENTURY INS CO                      ATTN CHIEF EXECUTIVE OFFICER 31051 AGOURA RD WESTLAKE VILLAGE VA 91361
MIDDLE WEST SERVICE                     ATTN CHIEF EXECUTIVE OFFICER 225 IOWA AVE MUSCATINE IA 52761
MIDDLESEX MUTUAL ASS CO                 ATTN CHIEF EXECUTIVE OFFICER 213 COURT ST STE 4 PO BOX 891 MIDDLETOWN CT
                                        06457-0891
MIDLAND INSURANCE CO & ELKHORN          ATTN ELKHORN INSURANCE 3105 N 204TH ST ELKHORN NE 68022
INSURANCE CO
MIDWEST MEDICAL INS CO                  ATTN CHIEF EXECUTIVE OFFICER 6600 FRANCE AVE SOUTH SUITE 245 MINNEAPOLIS MN
                                        55435
MILL MUTUALS                            ATTN CHIEF EXECUTIVE OFFICER 111 EAST FOURTH ST P O BOX 9006 ALTON IL
                                        62002-9006
MILLER NASH GRAHAM & DUNN LLP           ATTORNEYS FOR KAISER GYPSUM COMPANY INC ATTN C MARIE ECKERT; SETH H ROW 111
                                        SW5TH AVE, STE 3400 PORTLAND OR 97204
MILLER NASH GRAHAM & DUNN LLP           ATTORNEYS FOR HANSON PERMANENTE CEMENT INC (F/K/A KAISER CEMENT CORP) ATTN C
                                        MARIE ECKERT; SETH H ROW 111 SW5TH AVE, STE 3400 PORTLAND OR 97204
MILLERS FIRST INS CO (WAS MILLERS       ATTN CHIEF EXECUTIVE OFFICER 111 EAST 4TH ST ALTON IL 62002
MUTUAL)
MILLERS LEGAL SERVICES L/S              ATTN CHIEF EXECUTIVE OFFICER 3525 PIEDMONT RD NE BUILDING 8, STE 210 ATLANTA
                                        GA 30305
MILLERS NATIONAL INS CO                 OFFICE OF THE SPECIAL DEPUTY RECEIVER CLAIMS DEPARTMENT 222 MERCHANDISE MART
                                        PLAZA, STE 960 CHICAGO IL 60654
MINNESOTA LAWYERS MUTUAL INS CO         ATTN CHIEF EXECUTIVE OFFICER 333 S 7TH ST #2200 MINNEAPOLIS MN 54402
MINNESOTA MINING & MANUFACTURING CO     ATTN CHIEF EXECUTIVE OFFICER 3M CENTER, BUILDING 275-5W-05 ST PAUL MN
                                        55144-1000
MINTZ LEVIN COHN FERRIS GLOVSKY POPEO   ATTORNEY FOR DOMINION INSURANCE COMPANY LTD ATTN MARC L ABRAMS 666 THIRD AVE
PC                                      NEW YORK NY 10017
MINTZ LEVIN COHN FERRIS GLOVSKY POPEO   ATTORNEY FOR CATALINA LONDON LIMITED ATTN MARC L ABRAMS 666 THIRD AVE NEW YORK
PC                                      NY 10017
MINTZ LEVIN COHN FERRIS GLOVSKY POPEO   ATTORNEY FOR CATALINA WORTHING INSURANCE LTD ATTN MARC L ABRAMS 666 THIRD AVE
PC                                      NEW YORK NY 10017
MINTZ LEVIN COHN FERRIS GLOVSKY POPEO   ATTORNEY FOR CATALINE SERVICES UK LIMITED ATTN MARC L ABRAMS 666 THIRD AVE NEW
PC                                      YORK NY 10017
MINTZ LEVIN COHN FERRIS GLOVSKY POPEO   ATTORNEY FOR RIVER THAMES INSURANCE CO LTD ATTN MARC L ABRAMS 666 THIRD AVE
PC                                      NEW YORK NY 10017
MINTZ LEVIN COHN FERRIS GLOVSKY POPEO   ATTORNEYS FOR CX REINSURANCE COMPANY LIMITED ATTN MARC L ABRAMS 666 THIRD AVE
PC                                      NEW YORK NY 10017
MISSOURI KANSAS TEXAS R/R               ATTN CHIEF EXECUTIVE OFFICER 1400 DOUGLAS ST OMAHA NE 68179
MISSOURI PUBLIC SERVICE                 ATTN CHIEF EXECUTIVE OFFICER 200 MADISON ST PO BOX 360 JEFFERSON CITY MO
                                        65102-0360
MOBIL OIL P/O EXXON                     ATTN CHIEF EXECUTIVE OFFICER 5959 LAS COLINAS BOULEVARD IRVING TX 75039-2298
MONY REINS CORP                         ATTN CHIEF EXECUTIVE OFFICER A C EPPS 1200 MUTUAL BLDG, 9TH & MAIN STS
                                        RICHMOND VA 23219-0000
MORGAN LEWIS & BOCKIUS LLP              ATTORNEYS FOR ITT PLAINTIFFS ATTN PAUL A. ZEVNIK; GERALD P. KONKEL 1111
                                        PENNSYLVANIA AVE., NW WASHINGTON DC 20004-2541
MORGAN LEWIS & BOCKIUS LLP              ATTORNEYS FOR ITT PLAINTIFFS ATTN MICHEL Y. HORTON; DAVID S. COX 300 SOUTH
                                        GRAND AVENUE, 22ND FLOOR LOS ANGELES CA 90071-3132
MORGAN STANLEY GROUP                    ATTN CHIEF EXECUTIVE OFFICER 1585 BROADWAY NEW YORK NY 10036
MORRISON KNUDSEN CORPORATION            ATTN CHIEF EXECUTIVE OFFICER C/O WASHINGTON DIVISION OF URS CORPORATION 720
                                        PARK BOULEVARD, PO BOX 73 BOISE ID 83729
MOSS & BARNETT                          ATTORNEY FOR NATIONAL SURETY CORPORATION ATTN CHARLES EDWIN JONES 150 SOUTH
                                        FIFTH STREET, SUITE 1200 MINNEAPOLIS MN 55402
MOUNTAIN FUEL SUPPLY                    ATTN CHIEF EXECUTIVE OFFICER 180 EAST FIRST SOUTH PO BOX 45433 SALT LAKE CITY


Epiq Corporate Restructuring, LLC                                                                       Page 21 OF 34
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
MOUNTAIN FUEL SUPPLY                     UT 84147-0433
MOUNTBATTEN SURETY COMPANY               ATTN CHIEF EXECUTIVE OFFICER 33 ROCK HILL RD BALA CYNWYD PA 19004
MUNICH RE AMERICA INC                    ATTN THOMAS MAUCH 555 COLLEGE RD EAST PO BOX 5241 PRINCETON NJ 08543
MURPHY PEARSON BRADLEY & FEENEY          EVEREST REINS CO (CROSS DEFENDANT) ATTN JAMES A MURPHY 88 KEARNY ST, 10TH FL
                                         SAN FRANCISCO CA 94108-5530
MURPHY, PEARSON, BRADLEY & FEENEY        ATTORNEYS FOR DEFENDANT, TIG INSURANCE COMPANY ATTN JEFF C. HSU 550 S. HOPE
                                         STREET, SUITE LOS ANGELES CA 90071
MUSICK, PEELER & GARRETT                 ATTORNEYS FOR U.S. FIRE INSURANCE COMPANY, ET AL ATTN KENNETH G. KATEL;
                                         LAWRENCE A. TABB ONE WILSHIRE BOULEVARD, SUITE 2000 LOS ANGELES CA 90017
MUSICK, PEELER & GARRETT LLP             ATTORNEYS FOR DEFENDANT, ARROWOOD INDEMNITY CO ATTN DAVID A. TARTAGLIO; STEVEN
                                         T. ADAMS 624 SOUTH GRAND AVENUE, SUITE 2000 LOS ANGELES CA 90017-3383
MUTUAL INS CO OF ARIZONA (MICA)          ATTN CHIEF EXECUTIVE OFFICER 2602 EAST THOMAS RD PHOENIX AZ 85016
MUTUAL OF ENUMCLAW INS CO                ATTN CHIEF EXECUTIVE OFFICER 1460 WELLS ST ENUMCLAW WA 98022
MUTUAL REINSURANCE BUREAU                ATTN CHIEF EXECUTIVE OFFICER 17 W KANSAS ST LIBERTY MO 64068
MUTUAL REINSURANCE BUREAU BELVEDERE      ATTN CHIEF EXECUTIVE OFFICER 1780 S BELL SCHOOL RD CHERRY VALLEY IL 61016
ILLINOIS
MUTUAL SERVICE CASUALTY INS CO (ET AL)   ATTN CHIEF EXECUTIVE OFFICER P O BOX 64035 ST PAUL MN 55164-0035
NAC REINSURANCE INTERNATIONAL LTD        ATTN CHIEF EXECUTIVE OFFICER C/O XL RE AMERICA SEAVIEW HOUSE 70 SEAVIEW AVENUE
                                         STAMFORD CT 06920-6040
NATIONAL AMERICAN INSURANCE CO.          ATTN CHIEF EXECUTIVE OFFICER 1010 MANVEL AVE CHANDLER OK 74834
NATIONAL AMERICAN/AMER INDEPENDENT       ATTN CHIEF EXECUTIVE OFFICER C/O CATALINA 5 BATTERSON PARK RD FARMINGTON CT
                                         06032
NATIONAL ASSOC OF CHEMICAL DISTRIBUTORS ATTN CHIEF EXECUTIVE OFFICER 1560 WILSON BLVD SUITE 1100 ARLINGTON VA 22209
NATIONAL ASSOC.OF RESIDENTAL REAL        ATTN CHIEF EXECUTIVE OFFICER 430 NORTH MICHIGAN AVE CHICAGO IL 60611-4087
ESTATE
NATIONAL CAN CORP                        ATTN CHIEF EXECUTIVE OFFICER C/O REXAM BEVERAGE CAN COMPANY 8770 WEST BRYN
                                         MAWR AVE CHICAGO IL 60631
NATIONAL DISTILLERS                      ATTN CHIEF EXECUTIVE OFFICER 99 PARK AVE NEW YORK NY 10016
NATIONAL DRILLING ASSOCIATION.INS.CO     ATTN CHIEF EXECUTIVE OFFICER C/O PENNSYLVANIA INSURANCE DEPARTMENT 901 NORTH
(NDA                                     7TH ST HARRISBURG PA 17102
NATIONAL FARMERS UNION PROP & CAS        ATTN CHIEF EXECUTIVE OFFICER 59 MAIDEN LANE 38TH FLOOR NEW YORK NY 10038
NATIONAL FIRE & INDEMNITY EXCHANGE       ATTN CHIEF EXECUTIVE OFFICER 6030 BANCROFT AVE SAINT LOUIS MO 63109
NATIONAL PACIFIC INS INC                 ATTN CHIEF EXECUTIVE OFFICER STE # 3, 1ST FL, GEORGINA BLDG PAGO PAGO 96799
NATIONAL R/R PASSENGER CORP              ATTN CHIEF EXECUTIVE OFFICER 1 MASSACHUSETTS AVE NW WASHINGTON DC 20001
NATIONAL SELECTED MORTICIANS INS CO LTD N/K/A SELECTED INDEPENDENT FUNERAL HOMES ATTN CHIEF EXECUTIVE OFFICER 500 LAKE
                                        COOK RD, STE 205 DEERFIELD IL 60015
NATIONAL UNION FIRE INS CO OF            ATTN CHIEF EXECUTIVE OFFICER 175 WATER ST 18TH FLOOR NEW YORK NY 10038
PITTSBURGH
NATIONWIDE GROUP                         ATTN CHIEF EXECUTIVE OFFICER 1 NATIONWIDE PLAZA COLUMBUS OH 43215-2220
NATIONWIDE MUTUAL INS (WAS ENTERPRISE)   ATTN CHIEF EXECUTIVE OFFICER 1 NATIONWISE PLAZA COLUMBUS OH 43215-2220
NATIONWIDE MUTUAL INSURANCE COMPANY      ATTN DAVID MEISTER ONE NATIONWIDE PLAZA COLUMBUS OH 43215
ETAL
NAZARETH LITERARY & BENEVOLENT INST      ATTN CHIEF EXECUTIVE OFFICER 200 NAZARETH RD NAZARETH KY 40048
NELSON HURST E&O/D&O LINESLIP            ATTN CHIEF EXECUTIVE OFFICER 7TH FLOOR, CIRCUS HOUSE, NEW ENGLAND RD BRIGHTON,
                                         SUSSEX BN1 4GW UNITED KINGDOM
NELSON HURST NON STANDARD E&O/D&O        ATTN CHIEF EXECUTIVE OFFICER 7TH FLOOR, CIRCUS HOUSE, NEW ENGLAND RD BRIGHTON,
LINESL                                   SUSSEX BN1 4GW UNITED KINGDOM
NETHERLANDS INSURANCE CO ET AL           ATTN CHIEF EXECUTIVE OFFICER 175 BERKELEY ST BOSTON MA 02116
NEW ARK BETH ISRAEL MEDICAL-VOSCO        ATTN CHIEF EXECUTIVE OFFICER 201 LYONS AVE AT OSBOURNE TERRACE NEWARK NJ 07112
NEW JERSEY MANUFACTURERS INS CO ET AL    ATTN CHIEF EXECUTIVE OFFICER 301 SULLIVAN WAY WEST TRENTON NJ 08628
NEW PROVIDENCE CORPORATION               ATTN CHIEF EXECUTIVE OFFICER 15 INDEPENDENCE BLVD PO BOX 4602 WARREN NJ 07059



Epiq Corporate Restructuring, LLC                                                                         Page 22 OF 34
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
NEW REINS CORP (FEDERATED REINS CORP)    ATTN CHIEF EXECUTIVE OFFICER 377 HOES LANE PISCATAWAY NJ 08854-4138
NEW YORK DEPARTMENT OF FINANCIAL         ATTN LINDA LACEWELL ONE STATE STREET NEW YORK NY 10004-1511
SERVICES
NICOLAIDES FINK THORPE MICHAELIDES       ATTORNEYS FOR CX REINSURANCE COMPANY LIMITED ATTN JEFFREY N. LABOVITCH 4365
SULLIVAN LLP                             EXECUTIVE DRIVE, SUITE 950 SAN DIEGO CA 92121
NICOLAIDES FINK THORPE MICHAELIDES       ATTORNEY FOR CERTAIN UNDERWRITERS AT LLOYD'S LONDON ATTN SARA MARY THORPE 101
SULLIVAN LLP                             MONTGOMERY ST, STE 2300 SAN FRANCISCO CA 94104
NICOLAIDES FINK THORPE MICHAELIDES       CERTAIN UNDERWRITERS AT LLOYD'S LONDON (PLAINTIFF) ATTN SARA MARY THORPE 101
SULLIVAN LLP                             MONTGOMERY ST, STE 2300 SAN FRANCISCO CA 94104
NICOLAIDES FINK THORPE MICHAELIDES       CERTAIN UNDERWRITERS AT LLOYD'S LONDON (CROSS DEFENDANT) ATTN SARA MARY THORPE
SULLIVAN LLP                             101 MONTGOMERY ST, STE 2300 SAN FRANCISCO CA 94104
NICOLAIDES FINK THORPE MICHAELIDES       THE NORTHERN ASSURANCE CO OF AMERICA (PLAINTIFF) ATTN SARA MARY THORPE 101
SULLIVAN LLP                             MONTGOMERY ST, STE 2300 SAN FRANCISCO CA 94104
NICOLAIDES FINK THORPE MICHAELIDES       THE NORTHERN ASSURANCE CO OF AMERICA (CROSS DEFENDANT)) ATTN SARA MARY THORPE
SULLIVAN LLP                             101 MONTGOMERY ST, STE 2300 SAN FRANCISCO CA 94104
NICOLAIDES FINK THORPE MICHAELIDES       WINTERTHUR SWISS INC CO LTD (PLAINTIFF) ATTN SARA MARY THORPE 101 MONTGOMERY
SULLIVAN LLP                             ST, STE 2300 SAN FRANCISCO CA 94104
NICOLAIDES FINK THORPE MICHAELIDES       WINTERTHUR SWISS INC CO LTD (CROSS DEFEDANT) ATTN SARA MARY THORPE 101
SULLIVAN LLP                             MONTGOMERY ST, STE 2300 SAN FRANCISCO CA 94104
NICOLAIDES FINK THORPE MICHAELIDES       YASUDA FIRE & MARINE INS CO (UK) LTD (PLAINTIFF) ATTN SARA MARY THORPE 101
SULLIVAN LLP                             MONTGOMERY ST, STE 2300 SAN FRANCISCO CA 94104
NICOLAIDES FINK THORPE MICHAELIDES       YASUDA FIRE & MARINE INS CO (UK) LTD (CROSS DEFENDANT) ATTN SARA MARY THORPE
SULLIVAN LLP                             101 MONTGOMERY ST, STE 2300 SAN FRANCISCO CA 94104
NOOTER                                   ATTN JOHN A GIBBONS 180 N STETSON AVE, STE 3400 CHICAGO IL 60601
NORCAL MUTUAL INS CO                     ATTN CHIEF EXECUTIVE OFFICER 1700 BENT CREEK BOULEVARD MECHANICSBURG PA 17050
NORFOLK & WESTERN R/R CO                 ATTN CHIEF EXECUTIVE OFFICER C/O NORFOLK SOUTHERN CORPORATION THREE COMMERCIAL
                                         PLACE NORFOLK VA 23510-2191
NORTH AMERICAN FIRE & GENERAL INS CO     ATTN CHIEF EXECUTIVE OFFICER 30-31 REGENT & HINCK STS GEORGETOWN GUYANA
NORTH AMERICAN LIFE & CASUALTY COMPANY   ATTN CHIEF EXECUTIVE OFFICER ONE SAMMONS PLAZA SIOUX FALLS SD 57193
NORTH AMERICAN PHILIPS                   ATTN CHIEF EXECUTIVE OFFICER C/O PHILIPS ELECTRONICS NORTH AMERICA CORP 3000
                                         MINUTEMAN RD, M/S 109 ANDOVER MA 01810
NORTH EAST INSURANCE COMPANY             ATTN CHIEF EXECUTIVE OFFICER 482 PAYNE RD SCARBOROUGH MN 04074
NORTH HILL PASSAVANT HOSP                ATTN CHIEF EXECUTIVE OFFICER 9100 BABCOCK BOULEVARD PITTSBURGH PA 15237
NORTHEAST COMMUTER SERVICES              ATTN CHIEF EXECUTIVE OFFICER 1234 MARKET ST 18TH FLOOR PHILADELPHIA PA 19107
NORTHERN ILLINOIS REGIONAL COMMUTER      ATTN CHIEF EXECUTIVE OFFICER 547 WEST JACKSON BOULEVARD CHICAGO IL 60661
NORTHWEST HEALTHCARE INS (WAS WHIF)      ATTN CHIEF EXECUTIVE OFFICER C/O REGENCE PO BOX 1071 PORTLAND OR 97207
NORTHWESTERN NATIONAL CASUALTY CO        ATTN CHIEF EXECUTIVE OFFICER 2640 S 162ND ST NEW BERLIN WI 53151-2810
NORWICH UNION INSURANCE LTD ET AL        ATTN AARON MCLEAN 1 NEW YORK ST MANCHESTER M1 4HD UNITED KINGDOM
NWNL REINS CO                            ATTN CHIEF EXECUTIVE OFFICER 263 TRESSER BLVD STE 900 STAMFORD CT 06901-3236
O'MELVENY & MYERS LLP                    ATTORNEY FOR TIG INSURANCE COMPANY, ET AL ATTN TANCRED SCHIAVONI; GARY SVIRSKY
                                         TIMES SQUARE TOWER 7 TIMES SQUARE NEW YORK NY 10036
O'MELVENY & MYERS LLP                    CENTURY INDENMITY COMPANY ATTN JOHNATHAN HACKER; EPHRAIM A MCDOWELL 1625 EYE
                                         ST NW WASHINGTON DC 20006
O'MELVENY & MYERS LLP                    CENTURY INDENMITY COMPANY (DEFENDANT) ATTN JOHNATHAN HACKER; EPHRAIM A
                                         MCDOWELL 1625 EYE ST NW WASHINGTON DC 20006
O'MELVENY & MYERS LLP                    FEDERAL INSURANCE COMPANY (DEFENDANT) ATTN JOHNATHAN HACKER; EPHRAIM A
                                         MCDOWELL 1625 EYE ST NW WASHINGTON DC 20006
O'MELVENY & MYERS LLP                    PACIFIC EMPLOYERS INSURANCE CO (DEFENDANT) ATTN JOHNATHAN HACKER; EPHRAIM A
                                         MCDOWELL 1625 EYE ST NW WASHINGTON DC 20006
O'MELVENY & MYERS LLP                    WESTCHESTER FIRE INSURANCE CO ATTN JOHNATHAN HACKER; EPHRAIM A MCDOWELL 1625
                                         EYE ST NW WASHINGTON DC 20006
O'MELVENY & MYERS LLP                    WESTCHESTER FIRE INSURANCE CO (DEFENDANT) ATTN JOHNATHAN HACKER; EPHRAIM A



Epiq Corporate Restructuring, LLC                                                                         Page 23 OF 34
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
O'MELVENY & MYERS LLP                    MCDOWELL 1625 EYE ST NW WASHINGTON DC 20006
O'MELVENY & MYERS LLP                    WESTCHESTER SURPLUS LINES INS CO (DEFENDANT) ATTN JOHNATHAN HACKER; EPHRAIM A
                                         MCDOWELL 1625 EYE ST NW WASHINGTON DC 20006
O'MELVENY & MYERS LLP                    ATTORNEYS FOR CENTURY INDENITY COMPANY, ET AL ATTN JONATHAN D HACKER & EPHRAIM
                                         MCDOWELL 1625 EYE STREET, NW WASHINGTON DC 20006
OCCIDENTAL FIRE & CASUALTY OF NC (ET     ATTN CHIEF EXECUTIVE OFFICER 702 OBERLIN RD RALEIGH NC 27605
AL)
OCCIDENTAL PETROLEUM CORP                ATTN CHIEF EXECUTIVE OFFICER 5 GREENWAY PLAZA, STE 110 HOUSTON TX 77046-0521
OFFICE OF THE UNITED STATES TRUSTEE      US FEDERAL OFFICE BUILDING 201 VARICK STREET, ROOM 1006 NEW YORK NY 10014
OHIO CASUALTY INS CO ET AL               ATTN CHIEF EXECUTIVE OFFICER 175 BERKELEY ST BOSTON MA 02116
OHIO HOSPITAL INS CO                     ATTN CHIEF EXECUTIVE OFFICER 155 E BROAD ST, 13TH FL COLUMBUS OH 43215-3614
OLD RELIABLE FIRE                        ATTN CHIEF EXECUTIVE OFFICER 2120 WEST END AVE NASHVILLE TN 37203
OLD REPUBLIC INS CO                      ATTN CHIEF EXECUTIVE OFFICER 414 WEST PITTSBURGH ST PO BOX 789 GREENSBURG PA
                                         15601
OLD REPUBLIC INSURANCE COMPANY ET AL     ATTN CHIEF EXECUTIVE OFFICER 414 WEST PITTSBURGH ST PO BOX 789 GREENSBURG PA
                                         15601
OPHTHALMIC MUTUAL INS CO                 ATTN CHIEF EXECUTIVE OFFICER 655 BEACH ST SAN FRANCISCO CA 94109-1336
OREGON DEPARTMENT OF JUSTICE             ATTORNEYS FOR OREGON DEPARTMENT OF ENVIROMENTAL QUALITY ATTN SCOTT J KAPLAN;
                                         SADIE FORZLEY 100 MARKET ST PORTLAND OR 97201
OREGON DEPARTMENT OF JUSTICE             ATTORNEYS FOR OREGON DEPARTMENT OF ENVIROMENTAL QUALITY ATTN CAROLYN G WADE
                                         1162 COURT ST NE SALEM OR 97301
OREGON STATE BAR PROFESSIONAL LIABILTY   ATTN CHIEF EXECUTIVE OFFICER 16037 SW UPPER BOONES FERRY RD, STE 300 PO BOX
                                         231600 TIGARD OR 97281-1600
ORIENTAL ASSURANCE CORPORATION           ATTN CHIEF EXECUTIVE OFFICER ROOM 422 NATIVIDAD BLDG ESCOLTA, MANILA
                                         PHILIPPINES
OVERLOOK HOSPITAL                        ATTN CHIEF EXECUTIVE OFFICER 99 BEAUVOIR AVE SUMMIT NJ 07901
P.P.G. INDS INC                          ATTN CHIEF EXECUTIVE OFFICER ONE PPG PLACE PITTSBURGH PA 15272
PACCAR                                   ATTN CHIEF EXECUTIVE OFFICER 777 106TH AVE NE BELLEVUE WA 98004
PACHULSKI STANG ZIEHL & JONES LLP        ATTORNEY FOR OFFICIAL COMMITTEE OF UNSECURED CREDITORS ATTN JAMES I. STANG
                                         10100 SANTA MONICA BLVD, 13TH FLOOR LOS ANGELES CA 90067-4003
PACIFIC GAS & ELECTRIC COMPANY           ATTN CHIEF EXECUTIVE OFFICER PO BOX 997300 SACRAMENTO CA 95899-7300
PACIFIC LIGHTING                         ATTN CHIEF EXECUTIVE OFFICER 101 ASH ST SAN DIEGO CA 92101-3017
PACIFIC MARINE                           ATTN CHIEF EXECUTIVE OFFICER 9345 25TH ST NW SEATTLE WA 98117-2812
PACIFIC POWER & LIGHT                    ATTN CHIEF EXECUTIVE OFFICER 825 NE MULTNOMAH PORTLAND OR 97232-2152
PACIFIC RE                               ATTN CHIEF EXECUTIVE OFFICER C/O 17525 VENTURA BLVD #200 ENCINO CA 91316
PENN GENERAL AGENCIES                    ATTN CHIEF EXECUTIVE OFFICER 88 BROAD ST BOSTON MA 02110
PENNSYLVANIA LUMBERMENS MUTUAL INS CO    ATTN CHIEF EXECUTIVE OFFICER ONE COMMERCE SQUARE 2005 MARKET ST, STE 1200
                                         PHILADELPHIA PA 19103
PENNSYLVANIA MANUFACTURERS' ASSOC INC    ATTN MARCIA NANCE 380 SENTRY PKWY PO BOX 3031 BLUE BELL PA 19422
CO
PENNSYLVANIA NATIONAL MUTUAL CAS INS CO ATTN CHIEF EXECUTIVE OFFICER 2 NORTH 2ND ST HARRISBURG PA 17101
PENNSYLVANIA RE                          ATTN CHIEF EXECUTIVE OFFICER 175 WATER ST 18TH FLOOR NEW YORK NY 10038
PEOPLE TO PEOPLE HEALTH                  ATTN CHIEF EXECUTIVE OFFICER 255 CARTER HALL LANE MILLWOOD VA 22646
PETTIT MORRY CO                          ATTN CHIEF EXECUTIVE OFFICER 520 PIKE ST - 20TH FLOOR SEATTLE WA 98101-4004
PETTIT-MORRY CO                          ATTN CHIEF EXECUTIVE OFFICER 520 PIKE ST SUITE 2000 SEATTLE WA 98101
PHELPS DODGE                             ATTN CHIEF EXECUTIVE OFFICER FREEPORT-MCMORAN COPPER & GOLD INC ONE NORTH
                                         CENTRA AVE PHOENIX AZ 85004
PHICO INSURANCE COMPANY                  ATTN CHIEF EXECUTIVE OFFICER C/O PENNSYLVANIA INSURANCE DEPARTMENT 1326
                                         STRWABERRY SQUARE HARRISBURG PA 17120
PHILADELPHIA REINS CORP                  ATTN CHIEF EXECUTIVE OFFICER 130 COMMERCE DR MONTGOMERYVILLE PA 18936
PHYSICIANS & SURGEONS INS EXCHANGE       ATTN CHIEF EXECUTIVE OFFICER 900 WLLSHLRE BOULEVARD SUITE 612 LOS ANGELES CA
                                         90017

Epiq Corporate Restructuring, LLC                                                                         Page 24 OF 34
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
PIE MUTUAL INS CO (WAS PHYSICIANS INS)   ATTN CHIEF EXECUTIVE OFFICER 1 EASTON OVAL STE 530 COLUMBUS OH 43219-6099
PITZER SNODGRASS, P.C.                   ATTORNEY FOR NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH, PA, ET AL ATTN
                                         ROBYN G. FOX 100 SOUTH FOURTH STREET, SUITE 400 ST LOUIS MO 63102
PITZER SNODGRASS, P.C.                   ATTORNEY FOR NORTH STAR REINSURANCE CO. ATTN ROBYN G. FOX 100 SOUTH FOURTH
                                         STREET, SUITE 400 ST LOUIS MO 63102
PLANNED PARENTHOOD FED OF AMERICA        ATTN CHIEF EXECUTIVE OFFICER 434 WEST 33RD ST NEW YORK NY 10001
PORT AUTH TRANS OF PENNS & N J           ATTN CHIEF EXECUTIVE OFFICER 4 WORLD TRADE CENTER 150 GREENWICH ST NEW YORK NY
                                         10007
PORT AUTHORITY OF NEW YORK               ATTN CHIEF EXECUTIVE OFFICER C/O PORT AUTHORITY OF NEW YORK AND NEW JERSEY 225
                                         PARK AVE SOUTH NEW YORK NY 10003
POST & SCHELL PC                         ATTORNEY FOR APPEARING LONDON MARKET INSURERS ATTN JOHN C SULLIVAN 1600 JOHN F
                                         KENNEDY BLVD PHILADELPHIA PA 19103-2808
PREMIER INDUSTRIAL                       ATTN CHIEF EXECUTIVE OFFICER 250 COMMERCIAL ST SUITE 5000 MANCHESTER NH 03101
PRESBYSTERIAN HOSP                       ATTN CHIEF EXECUTIVE OFFICER 5141 BROADWAY NEW YORK NY 10034
PRESCOT                                  ATTN CHIEF EXECUTIVE OFFICER 270 CENTRAL AVE PO BOX 7500 JOHNSTON RI 02919
PRINCIPAL CASUALTY WAS BLC               ATTN CHIEF EXECUTIVE OFFICER 6131 FALLS OF NEUSE RD SUITE 306 RALEIGH NC 27609
PROFESSIONAL INDEMNITY AGY/TRANSIT       ATTN CHIEF EXECUTIVE OFFICER 324 EAST CAPITOL AVE JEFFERSON CITY MO 65102
PROFESSIONALS ADVOCATE INSURANCE CO      ATTN CHIEF EXECUTIVE OFFICER 225 INTERNATIONAL CIRCLE BOX 8016 HUNT VALLEY MD
                                         21030
PROPRIETORS OF STRATA PLAN NO. 29        ATTN CHIEF EXECUTIVE OFFICER 7991 COLOMBUS PIKE DELAWARE OH 43015
PROVIDENCE WASHINGTON INS CO ET AL       ATTN CHIEF EXECUTIVE OFFICER 770 THE CITY DR SOUTH STE 2500 ORANGE CA 92868
PROVIDENT HOSP & TRAINING SCHOOL         ATTN CHIEF EXECUTIVE OFFICER 550 E 51ST ST CHICAGO IL 60615
PRUDENTIAL PROP & CAS INS CO             ATTN CHIEF EXECUTIVE OFFICER C/O PRUDENTIAL INSURANCE CO OF AMERICA 751 BROAD
                                         ST, 23RD FL NEWARK NJ 07102
PUBLIC SERVICE MUTUAL INS CO ET AL       ATTN JENNIFER HAMMER 136 MADISON AVE 6TH FLOOR NEW YORK NY 10016
PUGET SOUND U/WS WAS BRUCE C DAVIS       ATTN CHIEF EXECUTIVE OFFICER 520 PIKE ST STE 2120 SEATTLE WA 98101
PULLMAN                                  ATTN CHIEF EXECUTIVE OFFICER C/O MAFCO CONSOLIDATED GROUP LLC 35 E 62ND ST NEW
                                         YORK NY 10065
PURDUE FREDERICK                         ATTN STEVEN J PUDELL 750 SEVENTH AVE NEW YORK NY 10019
R C A CORP ET AL                         ATTN CHIEF EXECUTIVE OFFICER 41 FARNSWORTH ST BOSTON MA 02210
R L C                                    ATTN CHIEF EXECUTIVE OFFICER ONE ROLLINS PLAZA WILMINGTON DE 19899
R L I INSURANCE COMPANY ET AL            ATTN STEVE LAHL 9025 N LINDBERGH DR PEORIA IL 61615
RALSTON PURINA                           RELIANCE INS CO PHILADELPHIA C/O NESTLE PURINA PETCARE CO 801 CHOUTEAU AVE
                                         SAINT LOUIS MO 63102
RAVENSWOOD HOSP MEDICAL CENTER           ATTN CHIEF EXECUTIVE OFFICER 4550 N WINCHESTER AVE CHICAGO IL 60640
RAYTHEON CO                              ATTN CHIEF EXECUTIVE OFFICER 870 WINTER ST WALTHAM MA 02451
REAVIS & MCGRATH                         ATTN CHIEF EXECUTIVE OFFICER STE 200 25925 TELEGRAPH RD SOUTHFIELD MI 48033
REED SMITH LLP                           ATTORNEY FOR AMERICAN TELEPHONE & TELEGRAPH COMPANY ATTN DOUGLAS RAWLERS 599
                                         LEXINGTON AVE NEW YORK NY 10022
REED SMITH LLP                           CONAGRA GROCERY PRODUCTS COMPANY (APPELLANT) ATTN DAVID EVAN WEISS 101 SECOND
                                         ST, STE 1800 SAN FRANCISCO CA 94105
REED SMITH LLP                           CONAGRA GROCERY PRODUCTS COMPANY (CROSS COMPLAINANT) ATTN DAVID EVAN WEISS 101
                                         SECOND ST, STE 1800 SAN FRANCISCO CA 94105
REED SMITH LLP                           CONAGRA GROCERY PRODUCTS COMPANY (CROSS DEFENDANT) ATTN DAVID EVAN WEISS 101
                                         SECOND ST, STE 1800 SAN FRANCISCO CA 94105
REED SMITH LLP                           CONAGRA GROCERY PRODUCTS COMPANY (DEFENDANT) ATTN DAVID EVAN WEISS 101 SECOND
                                         ST, STE 1800 SAN FRANCISCO CA 94105
REED SMITH LLP                           CONAGRA GROCERY PRODUCTS COMPANY LLC (APPELLANT) ATTN DAVID EVAN WEISS 101
                                         SECOND ST, STE 1800 SAN FRANCISCO CA 94105
REED SMITH LLP                           CONAGRA GROCERY PRODUCTS COMPANY LLC (CROSS COMPLAINANT) ATTN DAVID EVAN WEISS
                                         101 SECOND ST, STE 1800 SAN FRANCISCO CA 94105
REED SMITH LLP                           CONAGRA GROCERY PRODUCTS COMPANY LLC (CROSS DEFENDANT) ATTN DAVID EVAN WEISS


Epiq Corporate Restructuring, LLC                                                                        Page 25 OF 34
                                       CX Reinsurance Company Limited
                                                  Service List

Claim Name                            Address Information
REED SMITH LLP                        101 SECOND ST, STE 1800 SAN FRANCISCO CA 94105
REED SMITH LLP                        CONAGRA GROCERY PRODUCTS COMPANY LLC (DEFENDANT) ATTN DAVID EVAN WEISS 101
                                      SECOND ST, STE 1800 SAN FRANCISCO CA 94105
REED SMITH LLP                        CONAGRA GROCERY PRODUCTS INC (APPELLANT) ATTN DAVID EVAN WEISS 101 SECOND ST,
                                      STE 1800 SAN FRANCISCO CA 94105
REED SMITH LLP                        CONAGRA GROCERY PRODUCTS INC (CROSS COMPLAINANT) ATTN DAVID EVAN WEISS 101
                                      SECOND ST, STE 1800 SAN FRANCISCO CA 94105
REED SMITH LLP                        CONAGRA GROCERY PRODUCTS INC (CROSS DEFENDANT) ATTN DAVID EVAN WEISS 101
                                      SECOND ST, STE 1800 SAN FRANCISCO CA 94105
REED SMITH LLP                        CONAGRA GROCERY PRODUCTS INC (DEFENDANT) ATTN DAVID EVAN WEISS 101 SECOND ST,
                                      STE 1800 SAN FRANCISCO CA 94105
REGENTS OF UNIVERSITY OF MINNESOTA    ATTN CHIEF EXECUTIVE OFFICER 600 MCNAMARA ALUMNI CENTER SE 200 SE OAK ST
                                      MINNEAPOLIS MN 55455
REINS CORP OF NEW YORK                ATTN CHIEF EXECUTIVE OFFICER ONE CANTERBURY GREEN STAMFORD CT 06901
REINSURANCE U/W                       ATTN CHIEF EXECUTIVE OFFICER 13920 SE EASTGATE WAY STE 120 BELLEVUE WA 98005
RELIANCE ELECTRIC COMPANY             ATTN CHIEF EXECUTIVE OFFICER 6040 PONDERS COURT GREENVILLE SC 29615-4601
RELIANCE INS CO PHILADELPHIA          ATTN CHIEF EXECUTIVE OFFICER 3 PKWY 6TH FLOOR PHILADELPHIA PA 19102-1376
REMINGER CO., L.P.A.                  ATTORNEYS FOR ALLSTATE INSURANCE COMPANY ATTN BRIAN D. SULLIVAN 101 WEST
                                      PROSPECT AVENUE, SUITE 1400 CLEVELAND OH 44115-1093
REPUBLIC STEEL                        ATTN CHIEF EXECUTIVE OFFICER 765 BLUEBERRY HILL DR CANFIELD OH 44406
REPUBLIC VANGUARD                     ATTN CHIEF EXECUTIVE OFFICER 5525 LBJ FREEWAY DALLAS TX 75240
REPUBLIC WESTERN                      ATTN CHIEF EXECUTIVE OFFICER 2721 NORTH CENTRAL AVE PHOENIX AZ 85004
REVLON                                ATTN CHIEF EXECUTIVE OFFICER 237 PARK AVE NEW YORK NY 10017
REYNOLDS R J                          ATTN CHIEF EXECUTIVE OFFICER C/O R J REYNOLDS TOBACCO COMPANY 401 N MAIN ST
                                      WINSTON-SALEM NC 27101
RHINECHEM                             ATTN CHIEF EXECUTIVE OFFICER 1015 15TH ST NW, STE 1000 WASHINGTON DC 20005
RICHMOND FREDERICKSBURG & POTOMAC     ATTN CHIEF EXECUTIVE OFFICER RF & P RAILRD HISTORICAL SOCIETY INC PO BOX 9097
                                      FREDERICKSBURG VA 22403-9097
RISK MANAGEMENT INS AGENCY            ATTN CHIEF EXECUTIVE OFFICER C/O RMIA INC 4401 E COLONIAL DR ORLANDO FL 32814
RISK MANAGEMENT INS AGENCY L/S 1380   ATTN CHIEF EXECUTIVE OFFICER C/O RMIA INC 4401 E COLONIAL DR ORLANDO FL 32814
RISK MANAGEMENT TRUST                 ATTN CHIEF EXECUTIVE OFFICER 111 ROCKVILLE PIKE STE 700 ROCKVILLE MD 20850
RIVKIN RADLER                         ATTORNEYS FOR ALLIANZ GLOBAL RISK US INSURANCE CO, ET AL ATTN MICHAEL KOTULA;
                                      LAWRENCE A. LEVY 926 RXR PLAZA UNIONDALE NY 11556
RIVKIN RADLER LLP                     ATTORNEY FOR INTERSTATE FIRE & CASUALTY COMPANY ATTN PETER P. MCNAMARA 926 RXR
                                      PLAZA UNIONDALE NY 11556-0926
ROCKEFLLER UNIVERSITY                 ATTN CHIEF EXECUTIVE OFFICER 1230 YORK AVE NEW YORK NY 10065-6399
ROCKFORD MEMORIAL HOSP                ATTN CHIEF EXECUTIVE OFFICER 2400 N ROCKTON AVE ROCKFORD IL 61103
ROCKWOOD CASUALTY INS CO              ATTN CHIEF EXECUTIVE OFFICER 654 MAIN ST ROCKWOOD PA 15557
ROCKWOOD INS CO OF INDIANA            ATTN CHIEF EXECUTIVE OFFICER 654 MAIN ST ROCKWOOD PA 15557
RODCO WORLDWIDE                       ATTN CHIEF EXECUTIVE OFFICER 110 VETERANS BLVD, #204A METAIRIE LA 70124
ROETZEL & ANDRESS, KPA                ATTORNEYS FOR AMERICAN HOME ASSURANCE CO, ET AL ATTN RONALD B LEE 1375 EAST
                                      NINTH STREET ONE CLEVELAND CENTER, 10TH FLOOR CLEVELAND CENTER, 10TH FLOOR
                                      CLEVELAND OH 44114
ROYAL GLOBE INSURANCE CO              ATTN CHIEF EXECUTIVE OFFICER 150 WILLIAM ST NEW YORK NY 10038
RUBERRY STALMACK & GARVEY LLC         ATTORNEYS FOR CX REINSURANCE COMPANY LIMITED ATTN EDWARD RUBERRY; ALEX HESS;
                                      DAVID ALTSCHULER 10 S LASALLE ST, STE 1800 CHICAGO IL 60603
RUBERRY STALMACK & GARVEY LLC         ATTORNEYS FOR CX REINSURANCE COMPANY LIMITED ATTN EDWARD RUBERRY 10 S LASALLE
                                      ST, STE 1800 CHICAGO IL 60603
SAIF CORPORATION                      ATTN CHIEF EXECUTIVE OFFICER 400 HIGH ST SE SALEM OR 97312
SAN FRANCISCO BAY AREA TRANSIT        ATTN CHIEF EXECUTIVE OFFICER BAY AREA RAPID TRANSIT DISTRICT (BART) PO BOX
                                      12688 OAKLAND CA 94604-2688
SANTA FE PACIFIC WAS DENVER & RIO     ATTN CHIEF EXECUTIVE OFFICER 1523 HOWARD ACCESS RD, STE A UPLAND CA 91786-2582


Epiq Corporate Restructuring, LLC                                                                     Page 26 OF 34
                                        CX Reinsurance Company Limited
                                                    Service List

Claim Name                              Address Information
SAVINGS GENERAL                        ATTN CHIEF EXECUTIVE OFFICER C/O JEFF W AUTREY 1950 ONE AMERICAN CENTER AUSTIN
                                       TX 78767
SCARBOROUGH & CO                       ATTN CHIEF EXECUTIVE OFFICER AON CENTER 200 EAST RANDOLPH ST CHICAGO IL 60601
SCHERING PLOUGH CORP                   ATTN CHIEF EXECUTIVE OFFICER THREE CONNELL DR BERKELEY HEIGHTS NJ 07922
SCOTT PAPER ET AL                      ATTN CHIEF EXECUTIVE OFFICER DEPT INT PO BOX 2020 NEENAH WI 54957-2020
SCOVILL                                ATTN CHIEF EXECUTIVE OFFICER 17498 SAN DIEGO CA 53477
SEARLE G D                             ATTN CHIEF EXECUTIVE OFFICER 5200 OLD ORCHARD RD SKOKIE IL 60077
SEARS ROEBUCK & CO                     ATTN CHIEF EXECUTIVE OFFICER 3333 BEVERLY RD HOFFMAN ESTATES IL 60179
SEATTLE CITY LIGHT                     ATTN CHIEF EXECUTIVE OFFICER 700 5TH AVE, STE 3200 P O BOX 34023 SEATTLE WA
                                       98124-4023
SEGUROS ORINOCO GROUP                  ATTN CHIEF EXECUTIVE OFFICER EDIFICO SEG ORINOCO CARACAS 1011 VENEZUELA
SEIPP & FLICK LLP                      COUNSEL FOR ROYAL SURPLUS LINES INS CO ATTN JOHN C SEIPP, JR 2 ALHAMBRA PLAZA,
                                       STE 800 CORAL GABLES FL 33134
SELMAN BREITMAN LLP                    ATTORNEYS FOR DEFENDANTS NATIONAL CASUALTY COMPANY ATTN ELIZABETH M BROCKMAN;
                                       CALVIN W WHANG 11766 WILSHIRE BLVD, 6TH FL LOS ANGELES CA 90025
SELMAN BREITMAN LLP                    ATTORNEYS FOR SENTRY INSURANCE A MUTUAL COMPANY ATTN ELIZABETH M BROCKMAN;
                                       CALVIN W WHANG 11766 WILSHIRE BLVD, 6TH FL LOS ANGELES CA 90025
SELMAN BREITMAN LLP                    ATTORNEYS FOR DEFENDANTS STEADFAST INSURANCE CO, ET AL ATTN SHERYL W.
                                       LEICHENGER; ELISABETH M. D'AGOSTINO 11766 WILSHIRE BLVD., SIXTH FLOOR LOS
                                       ANGELES CA 90025
SELVIN WRAITH HALMAN LLP               AIU INSURANCE COMPANY (CROSS DEFENDANT) ATTN GARY ROBERT SELVIN 505 14TH ST,
                                       STE 1200 OAKLAND CA 94612
SELVIN WRAITH HALMAN LLP               AIU INSURANCE COMPANY (DEFENDANT) ATTN GARY ROBERT SELVIN 505 14TH ST, STE
                                       1200 OAKLAND CA 94612
SELVIN WRAITH HALMAN LLP               AMERICAN HOME ASSURANCE COMPANY (CROSS DEFENDANT) ATTN GARY ROBERT SELVIN 505
                                       14TH ST, STE 1200 OAKLAND CA 94612
SELVIN WRAITH HALMAN LLP               GRANITE STATE INSURANCE COMPANY (CROSS DEFENDANT) ATTN GARY ROBERT SELVIN 505
                                       14TH ST, STE 1200 OAKLAND CA 94612
SELVIN WRAITH HALMAN LLP               GRANITE STATE INSURANCE COMPANY (DEFENDANT) ATTN GARY ROBERT SELVIN 505 14TH
                                       ST, STE 1200 OAKLAND CA 94612
SELVIN WRAITH HALMAN LLP               INSURANCE COMPANY OF THE STATE OF PA (CROSS DEFENDANT) ATTN GARY ROBERT SELVIN
                                       505 14TH ST, STE 1200 OAKLAND CA 94612
SELVIN WRAITH HALMAN LLP               INSURANCE COMPANY OF THE STATE OF PA (DEFENDANT) ATTN GARY ROBERT SELVIN 505
                                       14TH ST, STE 1200 OAKLAND CA 94612
SELVIN WRAITH HALMAN LLP               LEXINGTON INSURANCE COMPANY (CROSS DEFENDANT) ATTN GARY ROBERT SELVIN 505 14TH
                                       ST, STE 1200 OAKLAND CA 94612
SELVIN WRAITH HALMAN LLP               LEXINGTON INSURANCE COMPANY (DEFENDANT) ATTN GARY ROBERT SELVIN 505 14TH ST,
                                       STE 1200 OAKLAND CA 94612
SELVIN WRAITH HALMAN LLP               NATIONAL UNION FIRE INS CO OF (CROSS DEFENDANT) ATTN GARY ROBERT SELVIN 505
                                       14TH ST, STE 1200 OAKLAND CA 94612
SELVIN WRAITH HALMAN LLP               NATIONAL UNION FIRE INS CO OF (DEFENDANT) ATTN GARY ROBERT SELVIN 505 14TH ST,
                                       STE 1200 OAKLAND CA 94612
SEMMES BOWEN & SEMMES                  ATTORNEYS FOR CITY HOMES ATTN J MARKS MOORE 25 S CHARLES ST, STE 1400
                                       BALTIMORE MD 21201
SENTRY RE INC                          ATTN CHIEF EXECUTIVE OFFICER C/O SENTRY INSURANCE GROUP 1800 NORTH POINT DR
                                       STEVENS POINT WI 54481
SHAMROCK COAL                          ATTN CHIEF EXECUTIVE OFFICER 901 EAST BYRD ST SUITE1600 RICHMOND VA 23219
SHELTER MUTUAL INSURANCE CO ET AL      ATTN CHIEF EXECUTIVE OFFICER 1817 WEST BROADWAY COLUMBIA MO 65218
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP ATTORNEYS FOR ALLIANZ UNDERWRITERS INSURANCE COMPANY ATTN R. RANDAL CRISPEN;
                                        MARC J. FELDMAN 501 W. BROADWAY, 19TH FLOOR SAN DIEGO CA 92101
SHERWIN-WILLIAMS COMPANY               ATTN CHIEF EXECUTIVE OFFICER 101 PROSPECT AVE NW CLEVELAND OH 44115
SHIPMAN & GOODWIN LLP                  ATTORNEYS FOR DEFENDANTS FIST STATE INSURANCE COMPANY ATTN JAMES P RUGGERI;
                                       JOSHUA D WINBERG; KATHERINE M HANCE 1875 K ST NW WASHINGTON DC 20006


Epiq Corporate Restructuring, LLC                                                                     Page 27 OF 34
                                        CX Reinsurance Company Limited
                                                   Service List

Claim Name                             Address Information
SHIPMAN & GOODWIN LLP                  ATTORNEYS FOR HARTFORD FIRE INSURANCE COMPANY ATTN JAMES P RUGGERI; JOSHUA D
                                       WINBERG; KATHERINE M HANCE 1875 K ST NW WASHINGTON DC 20006
SHIPMAN & GOODWIN LLP                  LONDON & EDINBURGH INSURANCE COMPANY LTD ATTN JAMES P RUGGERI; JOSHUA D
                                       WINBERG; KATHERINE M HANCE 1875 K ST NW WASHINGTON DC 20006
SHIPMAN & GOODWIN LLP                  ATTORNEYS FOR NEW ENGLAND INSURANCE CORP (F/K/A NEW ENGLAND REINSURANCE CORP)
                                       ATTN JAMES P RUGGERI; JOSHUA D WINBERG; KATHERINE M HANCE 1875 K ST NW
                                       WASHINGTON DC 20006
SHIPMAN & GOODWIN LLP                  ATTORNEYS FOR TWIN CITY FIRE INSURANCE COMPANY ATTN JAMES P RUGGERI; JOSHUA D
                                       WINBERG; KATHERINE M HANCE 1875 K ST NW WASHINGTON DC 20006
SHIPMAN & GOODWIN LLP                  FIRST STATE INSURANCE COMPANY ATTN JAMES P RUGGGERI, JOSHUA D WEINBERG &
                                       KATHERINE M HANCE 1875 K ST., NW, STE 600 WASHINGTON DC 20006
SHIPMAN & GOODWIN LLP                  NUTMEG INSURANCE COMPANY ATTN JAMES P RUGGGERI, JOSHUA D WEINBERG & KATHERINE
                                       M HANCE 1875 K ST., NW, STE 600 WASHINGTON DC 20006
SHIPMAN & GOODWIN LLP                  TWIN CITY FIRE INSURANCE COMPANY ATTN JAMES P RUGGGERI, JOSHUA D WEINBERG &
                                       KATHERINE M HANCE 1875 K ST., NW, STE 600 WASHINGTON DC 20006
SHIPMAN & GOODWIN LLP                  FIRST STATE INSURANCE CO (DEFENDANT) ATTN JOSHUA MAYER; JOSHUA WEINBERG 1875 K
                                       ST, STE 600 WASHINGTON DC 20006-1251
SHIPMAN & GOODWIN LLP                  HARTFORD FIRE INSURANCE CO (DEFENDANT) ATTN JOSHUA MAYER; JOSHUA WEINBERG 1875
                                       K ST, STE 600 WASHINGTON DC 20006-1251
SHIPMAN & GOODWIN LLP                  NEW ENGLAND INSURANCE CO (DEFENDANT) ATTN JOSHUA MAYER; JOSHUA WEINBERG 1875 K
                                       ST, STE 600 WASHINGTON DC 20006-1251
SHIPMAN & GOODWIN LLP                  TWIN CITY FIRE INSURANCE CO (DEFENDANT) ATTN JOSHUA MAYER; JOSHUA WEINBERG
                                       1875 K ST, STE 600 WASHINGTON DC 20006-1251
SHOOK, HARDY & BACON LLP               ATTORNEYS FOR FIREMAN'S FUND INSURANCE COMPANY, ET AL ATTN LYNN H. MURRAY;
                                       THOMAS J. DAMMRICH 111 S. WACKER DRIVE, 51ST FLOOR CHICAGO IL 60606
SIEGAL & PARK                          ATTORNEY FOR TIG INSURANCE COMPANY, ET AL ATTN BRIAN G. FOX; LAWRENCE A.
                                       NATHANSON 533 FELLOWSHIP ROAD, SUITE 120 MT LAUREL NJ 08054
SIGNET STAR REINSURANCE COMPANY        ATTN MARK DAVIDOWITZ BERKLEY RE THREE STAMFORD PLAZA 301 TRESSER BLVD, 7TH FL
                                       STAMFORD CT 06901
SIMPSON THACHER & BARTLET LLP          TRAVERLERS CASUALTY AND SURETY COMPANY ATTN BRYCE L FRIEDMAN & SUSANNAH S
                                       GELTMAN 425 LEXINGTON AVE NEW YORK NY 10017-3954
SIMPSON THACHER & BARTLET LLP          ST PAUL FIRE & MARINE INSURANCE COMPANY ATTN BRYCE L FRIEDMAN & SUSANNAH S
                                       GELTMAN 425 LEXINGTON AVE NEW YORK NY 10017-3954
SIMPSON THACHER & BARTLET LLP          GULF INSURANCE COMPANY ATTN BRYCE L FRIEDMAN & SUSANNAH S GELTMAN 425
                                       LEXINGTON AVE NEW YORK NY 10017-3954
SIMPSON THACHER & BARTLETT LLP         TRAVELERS CASUALTY & SURETY CO (DEFENDANT) ATTN BRYCE FRIEDMAN; SUSANNAH
                                       GELTMAN 425 LEXINGTON AVE NEW YORK NY 10017
SIMPSON THACHER & BARTLETT LLP         ST PAUL SURPLUS LINES INS CO (CROSS DEFENDANT) ATTN STEPHEN P BLAKE 2475
                                       HANOVER ST PALO ALTO CA 94304
SIMPSON THACHER & BARTLETT LLP         TRAVELERS CASUALTY & SURETY CO (CROSS DEFENDANT) ATTN STEPHEN P BLAKE 2475
                                       HANOVER ST PALO ALTO CA 94304
SIMPSON THACHER & BARTLETT LLP         TRAVELERS CASUALTY & SURETY CO (DEFENDANT) ATTN STEPHEN P BLAKE 2475 HANOVER
                                       ST PALO ALTO CA 94304
SINGER INSURANCE SERVICES INC          ATTN CHIEF EXECUTIVE OFFICER 4929 WILSHIRE BLVD #950 LOS ANGELES CA 90010
SINNOTT PUEBLA CAMPAGNE & CURET APLC   AMERICAN GUARANTEE & LIABILITY INS CO (CROSS DEFENDANT) ATTN DEBRA R PUELBA
                                       550 S HOPE ST, STE 2350 LOS ANGELES CA 90071-2618
SINNOTT PUEBLA CAMPAGNE & CURET APLC   AMERICAN GUARANTEE & LIABILITY INS CO (DEFENDANT) ATTN DEBRA R PUELBA 550 S
                                       HOPE ST, STE 2350 LOS ANGELES CA 90071-2618
SINNOTT PUEBLA CAMPAGNE & CURET APLC   AMERICAN ZURICH INS COMPANY (CROSS DEFENDANT) ATTN DEBRA R PUELBA 550 S HOPE
                                       ST, STE 2350 LOS ANGELES CA 90071-2618
SINNOTT PUEBLA CAMPAGNE & CURET APLC   ZURICH INSURANCE COMPANY (CROSS DEFENDANT) ATTN DEBRA R PUELBA 550 S HOPE ST,
                                       STE 2350 LOS ANGELES CA 90071-2618
SINNOTT PUEBLA CAMPAGNE & CURET APLC   ZURICH INSURANCE COMPANY (DEFENDANT) ATTN DEBRA R PUELBA 550 S HOPE ST, STE



Epiq Corporate Restructuring, LLC                                                                    Page 28 OF 34
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
SINNOTT PUEBLA CAMPAGNE & CURET APLC     2350 LOS ANGELES CA 90071-2618
SINNOTT PUEBLA CAMPAGNE & CURET APLC     ZURCH REINSURANCE COMPANTY LTD (CROSS DEFENDANT) ATTN DEBRA R PUELBA 550 S
                                         HOPE ST, STE 2350 LOS ANGELES CA 90071-2618
SINNOTT PUEBLA CAMPAGNE & CURET APLC     ZURCH REINSURANCE COMPANTY LTD (DEFENDANT) ATTN DEBRA R PUELBA 550 S HOPE ST,
                                         STE 2350 LOS ANGELES CA 90071-2618
SINNOTT, PUEBLA, CAMPAGNE & CURET, APLC ATTORNEYS FOR ZURICH INTERNATIONAL (BERMUDA, LTD.) ATTN RANDOLPH P, SINNOTT
                                        550 SOUTH HOPE STREET, SUITE 2350 LOS ANGELES CA 90071-2618
SISTERS OF MERCY HEALTH                  ATTN CHIEF EXECUTIVE OFFICER 2335 GRANDVIEW AVE, FL 5 CINCINNATI OH 45206
SISTERS OF ST MARY                       ATTN CHIEF EXECUTIVE OFFICER 1800 EAST LAKE SHORE DR DECATUR IL 62521
SKA/ERI HEALTHCARE PROG(WAS              ATTN CHIEF EXECUTIVE OFFICER FARMERS INSURANCE GROUP 4680 WILSHIRE BOULEVARD
FARMERS/TIE)                             LOS ANGELES CA 90010
SKARZYNSKI MARICK & BLACK LLP            ZURICH AMERICAN INSURANCE COMPANY ATTN JAMES H KALLIANIS JR 205 N MICHIGAN
                                         AVE., STE 2600 CHICAGO IL 60601
SKARZYNSKI MARICK & BLACK LLP            AMERICAN ZURICH INS COMPANY (DEFENDANT) ATTN JAMES HENRY KALLIANIS 353 N CLARK
                                         ST, STE 3650 CHICAGO IL 60654
SKARZYNSKI MARICK & BLACK LLP            ZURICH AMERICAN INS COMPANY (DEFENDANT) ATTN JAMES HENRY KALLIANIS 353 N CLARK
                                         ST, STE 3650 CHICAGO IL 60654
SKARZYNSKI MARICK & BLACK LLP            ATTORNEYS FOR DEFENDANTS STEADFAST INSURANCE CO, ET AL ATTN KAREN M. DIXON 353
                                         NORTH CLARK STREET, SUITE 3650 CHICAGO IL 60654
SMITH LABORATORIES                       ATTN CHIEF EXECUTIVE OFFICER 4 SCENIC DR HYDE PARK NEW YORK NY 12538
SOCIETY OF THE NEW YORK HOSPITAL         ATTN CHIEF EXECUTIVE OFFICER FORT WASHINGTON AVE WEST 168TH ST NEW YORK NY
                                         10032
SOHA & LANG                              ATTORNEYS FOR DEFENDANTS WESTCHESTER FIRE INS CO ATTN STEVEN P SOHA; GEOFFREY
                                         BEDELL; MISTY EDMUNDSON 1325 4TH AVE, STE 2000 SEATTLE WA 98101
SOHA & LANG                              ATTORNEYS FOR DEFENDANTS SURPLUS LINES INSURANCE COMPANY ATTN STEVEN P SOHA;
                                         GEOFFREY BEDELL; MISTY EDMUNDSON 1325 4TH AVE, STE 2000 SEATTLE WA 98101
SOHA & LANG                              ATTORNEY FOR ACE PROPERTY & CASUALTY INS CO ATTN R LIND STAPLEY 1325 4TH AVE,
                                         STE 2000 SEATTLE WA 98101
SOO LINE R/R                             ATTN COMMUTED 120 SOUTH 6TH ST SUITE 900 MINNEAPOLIS MN 55402
SOREMA                                   ATTN DENIS PROUST 5 AVE KLEBER PARIS CEDEX 16 75795 FRANCE
SOUTH CAROLINA INS CO                    ATTN CHIEF EXECUTIVE OFFICER PO BOX 407 COLUMBIA SC 29202
SOUTH EASTERN PENNSYLVANIA TRANS AUTH    ATTN CHIEF EXECUTIVE OFFICER 1234 MARKET ST PHILADELPHIA PA 19107
SOUTHEASTERN FIRE INS CO                 ATTN CHIEF EXECUTIVE OFFICER NKA SELECTIVE INSURANCE COMPANY OF THE SOUTHEAST
                                         3426 TORINGDON WAY, STE 200 CHARLOTTE NC 28277
SOUTHERN CALIF PHYSICIANS INS EXC ETAL   ATTN CHIEF EXECUTIVE OFFICER 6760 TOP GUN ST #100 SAN DIEGO CA 92121
SOUTHERN DALLAS                          ATTN CHIEF EXECUTIVE OFFICER PO BOX 809076 DALLAS TX 75380-9076
SOUTHERN GUARANTY INSURANCE COMPANY      ATTN CHIEF EXECUTIVE OFFICER 13600 AN ICOT BLVD CLEARWATER FL 33760
SOUTHERN ILLINOIS UNIVERSITY             ATTN CHIEF EXECUTIVE OFFICER 1263 LINCOLN DR CARBONDALE IL 62901
SOUTHERN PACIFIC                         ATTN CHIEF EXECUTIVE OFFICER 160 WATER ST FLOORS 15&16 NEW YORK NY 10038
SOUTHERN PACIFIC RAIL WAS RIO GRANDE     ATTN CHIEF EXECUTIVE OFFICER C/O UNION PACIFIC RAILRD 1400 DOUGLAS ST OMAHA NE
IND                                      68179
SOUTHERN RAILWAY                         ATTN CHIEF EXECUTIVE OFFICER C/O NORFOLK SOUTHERN CORP THREE COMMERCIAL PL
                                         NORFOLK VA 23510-2191
SOUTHERN STATES INS EXCHANGE             ATTN CHIEF EXECUTIVE OFFICER 6606 WEST BROAD ST RICHMOND VA 23230-1717
SOUTHERN UNDERWRITERS INC                ATTN CHIEF EXECUTIVE OFFICER POST OFFICE BOX 140730 CORAL GABLES FL 03314
SOUTHERN UNION                           ATTN CHIEF EXECUTIVE OFFICER C/O THE CLARO GROUP 70 WEST MADISON, STE 4800
                                         CHICAGO IL 60602
SPECIAL PROGRAM MANAGEMENT INC           ATTN CHIEF EXECUTIVE OFFICER 13608 W 137TH PL BURNSVILLE MN 55337
SPECTRA KEMP WAS DIAMOND SHAMROCK        ATTN CHIEF EXECUTIVE OFFICER ONE VALERO WAY SAN ANTONIO TX 78239
SQUARE D CO                              ATTN CHIEF EXECUTIVE OFFICER 1601 MERCER RD LEXINGTON KY 40511
SQUIBB                                   ATTN CHIEF EXECUTIVE OFFICER BRISTOL-MYERS SQUIBB CORPORATE HEADQUARTERS 430 E
                                         29TH ST, 14TH FL NEW YORK NY 10016


Epiq Corporate Restructuring, LLC                                                                         Page 29 OF 34
                                       CX Reinsurance Company Limited
                                                  Service List

Claim Name                            Address Information
SQUIRE PATTON BOGGS (US) LLP          ATTORNEYS FOR CONTINENTAL CASUALTY COMPANY, ET AL ATTN GRETCHEN A. RAMOS 275
                                      BATTERY STREET, SUITE 2600 SAN FRANCISCO CA 94111
ST JOE MINERALS                       ATTN CHIEF EXECUTIVE OFFICER 1 FLUOR DANIEL DR SUGAR LAND TX 77478
ST LUKES EPISCOPAL HOSPITAL           ATTN CHIEF EXECUTIVE OFFICER 6624 FANNIN, STE 1100 HOUSTON TX 77030
ST VINCENTS HOSP                      ATTN CHIEF EXECUTIVE OFFICER 153 WEST 11TH ST NEW YORK NY 10011
STARR ASSOC                           ATTN CHIEF EXECUTIVE OFFICER STARR ASSOCIATES LLP 220 EAST 42 ST, STE 3302 NEW
                                      YORK NY 10017
STATE ACCIDENT FUND OF MARYLAND       ATTN CHIEF EXECUTIVE OFFICER 8722 LOCH RAVEN BOULEVARD TOWSON MD 21286
STATE COMPENSATION FUND CALIFORNIA    ATTN CHIEF EXECUTIVE OFFICER STATE FUND PO BOX 8192 PLEAANTON CA 94838
STATE FARM                            ATTN CHIEF EXECUTIVE OFFICER ONE STATE FARM PLAZA BLOOMINGTON IL 61710
STATE INDUSTRIAL INS SYSTEM           ATTN CHIEF EXECUTIVE OFFICER 10375 PROFESSIONAL CIRCLE RENO NV 89521-4802
STATE INSURANCE FUND OF NEW YORK      ATTN CAREY SIMMONS 199 CHURCH ST NEW YORK NY 10007
STATE OF PENNSYLVANIA                 ATTN CHIEF EXECUTIVE OFFICER 175 WALTER ST 18TH FLOOR NEW YORK NY 10038
STATE STREET BANK                     ATTN CHIEF EXECUTIVE OFFICER 801 PENNSYLVANIA AVENUE KANSAS CITY MO 64105
STATE UNIVERSITY OF NEW YORK          ATTN CHIEF EXECUTIVE OFFICER SUNY SYSTEM ADMINISTRATION STATE UNIVERSITY
                                      PLAZA, 353 BROADWAY ALBANY NY 12246
STATE VOLUNTEER MUTUAL INS CO         ATTN JAMES HOWELL 101 WESTPARK DR, STE 300 BRENTWOOD TN 37024
STATE WORKMEN'S INS FUND PENN         ATTN CHIEF EXECUTIVE OFFICER 100 LACKAWANNA AVE #300 SCRANTON PA 18503
STAUFFER CHEMICAL SEE CHESEBOROUGH    ATTN CHIEF EXECUTIVE OFFICER 1800 CONCORD PIKE PO BOX 15437 WILMINGTON DE
                                      19850-5437
STEPTOE & JOHNSON LLP                 ATTORNEYS FOR CX REINSURANCE COMPANY LIMITED ATTN HARRY LEE 1330 CONNECTICUT
                                      AVENUE, NW WASHINGTON DC 20036
STEPTOE & JOHNSON LLP                 ATTORNEYS FOR DEFENDANT, FIRST STATE INSURANCE CO, ET AL ATTN JENNIFER B.
                                      BONNEVILLE 633 W. FIFTH STREET, SUITE 1900 LOS ANGELES CA 90071
STEWART SMITH (MID AMERICA) INC       ATTN CHIEF EXECUTIVE OFFICER 30 S WACKER DR STE 2706 CHICAGO IL 60606
STONE & WEBSTER ENGINEERING CORP      ATTN CHIEF EXECUTIVE OFFICER C/O THE SHAW GROUP INC 4171 ESSEN LANE BATON
                                      ROUGE LA 70809
STONE & WEBSTER MANAGEMENT LINESLIP   ATTN CHIEF EXECUTIVE OFFICER GLOBAL ETHICS & COMPLIANCE ORG WESTINGHOUSE
                                      ELECTRIC CO LLC, 1000 WESTINGHOUSE DR CRANBERRY TOWNSHIP PA 16066 5528
SUBURBAN                              ATTN CHIEF EXECUTIVE OFFICER 10531 DALTON AVE NE MONTICELLO MN 55362
SULLIVAN G J                          ATTN CHIEF EXECUTIVE OFFICER 800 WEST 6TH ST SUITE 1800 LOS ANGELES CA 90017
SUN INS CO                            ATTN CHIEF EXECUTIVE OFFICER 100 MATSONFORD RD RADNOR PA 19087-2191
SUSSMAN SHANK LLP                     ATTORNEYS FOR OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF KAISER GYPSUM
                                      COMPANY INC ATTN HOWARD M LEVINE; LAURIE P HAGER 1000 SW BROADWAY #1400
                                      PORTLAND OR 97205
SUSSMAN SHANK LLP                     ATTORNEYS FOR HANSON PERMANENTE CEMENT INC ATTN HOWARD M LEVINE; LAURIE P
                                      HAGER 1000 SW BROADWAY #1400 PORTLAND OR 97205
SUSSMAN SHANK LLP                     ATTORNYES FOR GENERAL INSURANCE COMPANY ATTN THOMAS CHRIST 1000 SW BROADWAY,
                                      STE 1400 PORTLAND OR 97205
SUTTER INS SERVICES CORP              ATTN CHIEF EXECUTIVE OFFICER 737 BISHOP ST STE 2100 HONOLULU HI 96813
SUTTER O'CONNEL CO                    ROYAL INDEMNITY COMPANY ATTN MATTHEW C O'CONNELL 3600 ERIEVIEW TOWER, 1301
                                      EAST NINTH ST CLEVELAND OH 44114
SWEDISH AMERICAN HOSP                 ATTN CHIEF EXECUTIVE OFFICER 1401 E STATE ST ROCKFORD IL 61104
SYNTEX CORP                           ATTN CHIEF EXECUTIVE OFFICER 3401 HILLVIEW AVE PALO ALTO CA 94304
TENNECO INC                           ATTN CHIEF EXECUTIVE OFFICER 33 LOCKWOOD RD MILAN OH 44846
TENNESSEE GAS                         C/O AL DEPT OF INSURANCE RECEIVERSHIP DIVISION 201 MONROE ST, STE 1860 PO BOX
                                      303353 MONTGOMERY AL 36104
TERRITORY INS OFFICE                  ATTN CHIEF EXECUTIVE OFFICER 24 MITCHELL ST DARWIN CITY, NT 0800 AUSTRALIA
TEXAS BUILDERS WAS TEXAS ROAD BLDRS   ATTN CHIEF EXECUTIVE OFFICER 313 EAST 12TH ST, STE 210 AUSTIN TX 78701
TEXAS EASTERN                         ATTN CHIEF EXECUTIVE OFFICER DUKE ENERGY 526 SOUTH CHURCH ST CHARLOTTE NC
                                      28202-1904



Epiq Corporate Restructuring, LLC                                                                      Page 30 OF 34
                                         CX Reinsurance Company Limited
                                                    Service List

Claim Name                              Address Information
TEXAS LAWYERS INSURANCE EXCHANGE        ATTN CHIEF EXECUTIVE OFFICER 1801 S MOPAC, STE 300 AUSTIN TX 78746
TEXAS UTILITIES CO                      ATTN CHIEF EXECUTIVE OFFICER PO BOX 65764 DALLAS TX 75262-0764
TEXAS WORKERS' COMPENSATION INS         ATTN CHIEF EXECUTIVE OFFICER 2200 ALDRICH ST AUSTIN TX 78723-3474
FACILITY
TEXTRON                                 ATTN CHIEF EXECUTIVE OFFICER 40 WESTMINSTER ST PROVIDENCE RI 02903
THE ANDOVER GROUP                       ATTN CHIEF EXECUTIVE OFFICER 95 OLD RIVER RD ANDOVER MA 01810
THE CARPENTER MANAGEMENT CORPORATION    ATTN MARSH & MCLENNAN COMPANIES 1166 AVE OF THE AMERICAS NEW YORK NY 10036
THE DOCTORS COMPANY                     ATTN CHIEF EXECUTIVE OFFICER 185 GREENDWOOD RD NAPA CA 94558
THE MCGRAW COMPANY D.B. A MCGRAW        ATTN CHIEF EXECUTIVE OFFICER PO BOX 40 ANAHEIM CA 92815
INS.SERV
THE NAVIGATORS INSURANCE CO ET AL       ATTN CHIEF EXECUTIVE OFFICER RECKSON EXECUTIVE PARK 6 INTERNATIONAL DR, SUITE
                                        100 RYEBROOK NY 10573
THE SHAPIRO LAW FIRM                    ATTORNEYS FOR DEFENDANTS NATIONAL CASUALTY COMPANY ATTN JANET ADELE SHAPIRO
                                        212 S GALE DRIVE BEVERLY HILLS CA 90211
THE SHAPIRO LAW FIRM                    ATTORNEYS FOR SENTRY INSURANCE A MUTUAL COMPANY ATTN JANET ADELE SHAPIRO 212 S
                                        GALE DRIVE BEVERLY HILLS CA 90211
THIOKOL                                 ATTN CHIEF EXECUTIVE OFFICER 2980 FAIRVIEW PARK DR FALLS CHURCH VA 22042
THRESHERMENS MUTUAL                     ATTN CHIEF EXECUTIVE OFFICER 150 CAMELOT DR PO BOX 1029 FOND DU LAC WI
                                        54936-1028
TOA RE-OATLEY U/W MANAGEMENT CO LTD     ATTN CHIEF EXECUTIVE OFFICER 177 MADISON AVE MORRISTOWN NJ 07962-1930
STAM
TONKON TORP LLP                         ATTORNEYS FOR CON-WAY INC & AFFILIATES ATTN FRANK WEISS; ANNA SORTUN; ROBERT
                                        KOCH 1600 PIONEER TWR, 888 SW 5TH AVE PORTLAND OR 97204
TORCHMARK INSURANCE CORPORATION AND/    OR SHEFFIELD INSURANCE COMPANY (BUSINESS PRODUCED BY JORDON GAINES INC AKRON
                                        OHIO), ATTN CHIEF EXECUTIVE OFFICER 3700 S STONEBRIDGE DR POST OFFICE BOX 8080
                                        MCKINNEY TX 75070-8080
TOSCO-PETRO CORPORATION INC             ATTN CONOCOPHILLIPS PO BOX 2197 HOUSTON TX 77252-2197
TOTAL PETROLEUM NORTH AMERICA           ATTN CHIEF EXECUTIVE OFFICER 900 19TH ST, STE 2200 DENVER CO 80202
TOWER INS CO INC                        N/K/A HWAKEYE-SECURITY INSURANCE COMPANY ATTN CHIEF EXECUTIVE OFFICER N19,
                                        W24130 RIVERWOOD DR WAUKESHA WI 53188
TOWERS PERRIN FOSTER & CROSBY INC       ATTN CHIEF EXECUTIVE OFFICER 1500 MARKET ST CENTRE SQUARE EAST PHILADELPHIA PA
                                        19102-4790
TRANSAMERICA PREMIER                    ATTN CHIEF EXECUTIVE OFFICER 4333 EDGEWOOD RD NE CEDAR RAPIDS IA 52499
TRANSATLANTISCHE RUCK                   ATTN CHIEF EXECUTIVE OFFICER C/O HERITAGE HOLDINGS 55 FARMINGTON AVE, STE 800
                                        HARTFORD CT 06105
TRANSPORT INDEMNITY CO                  ATTN SUNNY DHINSEY C/O AMERICAN FINANCIAL GROUP 1 E 4TH ST CINCINNATI OH
                                        45202-3715
TRANSPORT INDEMNITY INSURANCE           ATTN CHIEF EXECUTIVE OFFICER 2201 4TH AVE NORTH BIRMINGHAM AL 35203
TRANSPORT MUTUAL SERVICES               ATTN CHIEF EXECUTIVE OFFICER 200 NEWBURY ST FLOOR 4 BOSTON MA 02116
TRAUB LIEBERMAN STRAUS & SHREWSBERRY    ATTORNEY FOR EVANSTAON INSURANCE CO. ATTN: ADAM D. KRAUSS & VIVIAN VILLEGAS
LLP                                     MID-WESTCHESTER EXECUTIVE PARK 7 SKYLINE DRIVE HAWTHORNE NY 10532
TRAUB LIEBERMAN STRAUS & SHREWSBERRY,   ATTORNEYS FOR DEFENDANT, EVANSTON INSURANCE CO ATTN KEVIN P. MCNAMARA; NEAL K.
LLP                                     KOJIMA 626 WILSHIRE BLVD., SUITE 800 LOS ANGELES CA 90017
TRESSLER LLP                            ATTORNEY FOR THE CONTINENTAL INSURANCE COMPANY ATTN MICHAEL J. DISANTIS 500
                                        GRANT ST.; SUITE 2900 PITTSBURGH PA 15219
TRESSLER LLP                            ATTORNEY FOR THE CONTINENTAL INSURANCE COMPANY ATTN TODD S. SCHENK; JENNIFER
                                        SMITH 233 S. WACKER DRIVE, 61ST FLOOR CHICAGO IL 60606
TRESSLER LLP                            ALLIANZ UNDERWRITERS INSURANCE COMPANY (CROSS DEFENDANT) ATTN MARY E MCPHERSON
                                        2 PARK PLAZA, STE 1050 IRVINE CA 92614
TRESSLER LLP                            ALLIANZ UNDERWRITERS INSURANCE COMPANY (DEFENDANT) ATTN MARY E MCPHERSON 2
                                        PARK PLAZA, STE 1050 IRVINE CA 92614
TRESSLER LLP                            FIREMAN'S FUND INSURANCE COMPANY (CROSS DEFENDANT) ATTN MARY E MCPHERSON 2



Epiq Corporate Restructuring, LLC                                                                        Page 31 OF 34
                                        CX Reinsurance Company Limited
                                                   Service List

Claim Name                             Address Information
TRESSLER LLP                           PARK PLAZA, STE 1050 IRVINE CA 92614
TRESSLER LLP                           ATTORNEYS FOR DEFENDANT ALLSTATE INSURANCE COMPANY ATTN LINDA BONDI MORRISON;
                                       TOM XU 2 PARK PLAZA, STE 1050 IRVINE CA 92614
TRESSLER SODERSTROM MALONEY & PRIESS   FIREMAN'S FUND INSURANCE COMPANY ATTN PAUL S WHITE 1901 AVE OF THE STARS, STE
                                       450 SAN FRANCISCO CA 90067-3283
TRESSLER SODERSTROM MALONEY & PRIESS   FIREMAN'S FUND INSURANCE COMPANY (DEFENDANT) ATTN PAUL S WHITE 1901 AVE OF THE
                                       STARS, STE 450 SAN FRANCISCO CA 90067-3283
TRI-STATE INS CO                       ATTN CHIEF EXECUTIVE OFFICER 100 JERICHO QUADRANGLE STE 124 JERICHO NY 11753
TRIBUNE COMPANY                        ATTN CHIEF EXECUTIVE OFFICER 545 E JOHN CARPENTER FRWY, STE 700 IRVING TX
                                       75062
TRINITY NATIONAL LIFE & ACCIDENT       ATTN CHIEF EXECUTIVE OFFICER PO BOX 853921 RICHARDSON TX 75085
TRINITY UNIVERSAL INS CO ET AL         ATTN CHIEF EXECUTIVE OFFICER 12790 MERIT DR, STE 400 DALLAS TX 75251
TROUTMAN SANDERS LLP                   ATTORNEY FOR INTERSTATE FIRE & CASUALTY COMPANY ATTN MATTHEW ROBERTS; HARRIS
                                       WINSBERG 600 PEACHTREE STREET, N.E., SUITE 3000 ATLANTA GA 30308
TROUTMAN SANDERS LLP                   ATTORNEYS FOR ALLSTATE INSURANCE COMPANY ET AL ATTN LOUISE M. MCCABE; TARA L.
                                       GOODWIN 11682 EL CAMINO REAL, SUITE 400 SAN DIEGO CA 92130
TRUCK INS EXCHANGE                     ATTN CINDI MONTELEONE C/O FARMERS INSURANCE GROUP 4680 WILSHIREBLVD LOS
                                       ANGELES CA 90010
TRUSTEES OF UNI OF PENNSYLVANIA        ATTN CHIEF EXECUTIVE OFFICER 3451 WALNUT ST PHILADELPHIA PA 19104
U S AIRCRAFT INSURANCE GROUP ET AL     ATTN CHIEF EXECUTIVE OFFICER ONE SEAPORT PLAZA 199 WATER ST NEW YORK NY
                                       10038-3526
U S FIDELITY & GUARANTY GROUP          ATTN CHIEF EXECUTIVE OFFICER 1001 FLEET ST, 6TH FL BALTIMORE MD 02102
U S FILTER                             ATTN STEVEN L SPALDING 750 SEVENTH AVE NEW YORK NY 10019
U S RISK INS AGY LAW ENFORCEMNT L/S    ATTN CHIEF EXECUTIVE OFFICER 10210 N CENTRAL EXPWY, STE 500 DALLAS TX 75231
U S RISK MISC ENVIRONMENTAL PROF IND   ATTN CHIEF EXECUTIVE OFFICER 10210 N CENTRAL EXPWY, STE 500 DALLAS TX 75231
L/S
U S RISK UNDERWRITERS INC              ATTN CHIEF EXECUTIVE OFFICER 10210 N CENTRAL EXPWY, STE 500 DALLAS TX 75231
U S STEEL                              ATTN CHIEF EXECUTIVE OFFICER 600 GRANT ST ROOM 2368 PITTSBURGH PA 15219-4776
ULICO CAUALTY COMPANY                  ATTN CHIEF EXECUTIVE OFFICER 8403 COLESVILLE RD SILVER SPRING MD 20910
UNICARE                                ATTN CHIEF EXECUTIVE OFFICER 175 KING ST ARMONK NY 10504
UNION ELECTRIC CO                      N/K/A AMEREN UE ATTN CHIEF EXECUTIVE OFFICER ONE AMEREN PLAZA, 1901 COUTEAU
                                       AVE ST LOUIS MO 63103
UNION INS CO                           ATTN CHIEF EXECUTIVE OFFICER C/O W R BERKLEY CORPORATION 475 STEAMBOAT RD
                                       GREENWICH CT 06830
UNION PACIFIC                          ATTN CHIEF EXECUTIVE OFFICER 1400 DOUGLAS ST OMAHA NE 68179
UNITED BRANDS CO ET AL                 ATTN CHIEF EXECUTIVE OFFICER DCOTA OFFICE CENTER 1855 GRIFFIN RD, SUITE C-436
                                       FORT LAUDERDALE FL 33004-2275
UNITED FIRE & CASUALTY GROUP           ATTN CHIEF EXECUTIVE OFFICER PO BOX 73909 CEDAR RAPIDS IA 52407 3909
UNITED INDUSTRIAL                      ATTN CHIEF EXECUTIVE OFFICER C/O COVINGTON & BURLING 1201 PENNSYLVANIA AVE NW
                                       WASHINGTON DC 20004
UNITED SOUTHERN ASS CO                 ATTN CHIEF EXECUTIVE OFFICER C/O DIVISION OF REHABILITATION AND LIQUIDATION PO
                                       BOX 110 TALLAHASSEE FL 32301
UNITED STATES FILTER / ASHLAND OIL     ATTN CHIEF EXECUTIVE OFFICER C/O K&L GATES LLP 1601 K ST NW WASHINGTON DC
                                       20006
UNITED STATES LIABILITY INSURANCE      VERNON FIRE INSURANCE COMPANY KING OF PRUSSIA PENNSYLVANIA, ATTN CHIEF
COMPANY / MOUNT                        EXECUTIVE OFFICER 1190 DEVON PARK DR PO BOX 6700 WAYNE PA 19087-2191
UNITED TECHNOLOGIES CORPORATION        ATTN CHIEF EXECUTIVE OFFICER 10 FARM SPRINGS RD FARMINGTON CT 06032
UNIV.OF FLORIDA HEALTHCARE EDUCATION   ATTN CHIEF EXECUTIVE OFFICER 1600 SW ARCHER RD, RM H-102H PO BOX 100014
INS                                    GAINESVILLE FL 32610-0014
UNIVERSAL CITY FLORIDA PROJECT         ATTN LEGAL B5 1000 UNIVERSAL STUDIOS PLAZA ORLANDO FL 32819
UNIVERSITY OF ALABAMA                  ATTN CHIEF EXECUTIVE OFFICER TUSCALOOSA ALABAMA AL 35487
UNIVERSITY OF MASSACHUSETTS MEDICAL    ATTN CHIEF EXECUTIVE OFFICER 55 LAKE AVE NORTH WORCESTER MA 01655


Epiq Corporate Restructuring, LLC                                                                       Page 32 OF 34
                                         CX Reinsurance Company Limited
                                                    Service List

Claim Name                              Address Information
CENT                                    ATTN CHIEF EXECUTIVE OFFICER 55 LAKE AVE NORTH WORCESTER MA 01655
UPJOHN INC                              ATTN CHIEF EXECUTIVE OFFICER 100 ROUTE 206 NORTH PEAPACK NJ 07977
US CAPITAL INSURANCE CO                 ATTN CHIEF EXECUTIVE OFFICER LIQUIDATION BUREAU, NY STATE INS DEPT 123
                                        WILLIAMS ST NEW YORK NY 10038-3889
US FIRE INSURANCE CO                    ATTN CHIEF EXECUTIVE OFFICER 305 MADISON AVE MORRISTOWN NJ 07960
US RISK UNDERWRITERS MISC E&O L/SLIP    ATTN CHIEF EXECUTIVE OFFICER 10210 N CENTRAL EXPWY, STE 500 DALLAS TX 75231
USF INSURANCE COMPANY                   ATTN CHIEF EXECUTIVE OFFICER C/O AXA RE 17 STATE ST, 32ND FL NEW YORK NY
                                        10004-1501
UTAH HOME FIRE INS CO                   ATTN CHIEF EXECUTIVE OFFICER 1600 WEST 2200 SOUTH SUITE 400 SALT LAKE CITY UT
                                        84127-0555
UTAH POWER & LIGHT                      ATTN CHIEF EXECUTIVE OFFICER LLOYD CENTRAL TOWER 825 NE MULTNOMAH ST PORTLAND
                                        OR 97232
UTICA MUTUAL INSURANCE COMPANY          ATTN CHIEF EXECUTIVE OFFICER P O BOX 530 UTICA NY 13503-0530
UTILITIES MUTUAL                        ATTN CHIEF EXECUTIVE OFFICER 56 PINE ST NEW YORK NY 10005
V S I                                   ATTN CHIEF EXECUTIVE OFFICER 7308 GRADE LANE LOUISVILLE KY 40219
VAN WAGONER COMPANIES INC               ATTN CHIEF EXECUTIVE OFFICER 1134 COMMERCE DR RICHARDSON TX 75081
VANLINER INS CO                         ATTN CHIEF EXECUTIVE OFFICER ONE PREMIER DR FENTON MO 63026
VARIOUS / SAN FRANSCISCO BAY RAPID      ATTN CHIEF EXECUTIVE OFFICER PO BOX 12688 OAKLAND CA 94604-2688
TRANS
VARIOUS IRO RAJ UMBRELLA                ATTN CHIEF EXECUTIVE OFFICER 1743 GRAND CANAL BLVD #12 STOCKTON CA 95207
VERBAND OEFFENTLICHER                   ATTN MATT TOPHAM INSURANCE HOUSE 125 / 129 VAUGHAN WAY LEICESTER LE1 4SB
                                        UNITED KINGDOM
VESTA FIRE INSURANCE COMPANY            ATTN CHIEF EXECUTIVE OFFICER THE HOME INSURANCE COMPANY PO BOX 1721 MANCHESTER
                                        NH 03105
VESTA INS CO(NORWAY FORSIKRING AS) ET   ATTN CHIEF EXECUTIVE OFFICER 3760 RIVER RUN DR BIRMINGHAM AL 35243
AL
VIA HEALTH                              ATTN CHIEF EXECUTIVE OFFICER 100 KINGS HIGHWAY SOUTH ROCHESTER NY 14617
VICTORIA LLOYDS                         ATTN CHIEF EXECUTIVE OFFICER 9706 4TH AVE NE SUITE 200 SEATTLE WA 98115-2162
VIRGINIA ELECTRIC POWER                 ATTN CHIEF EXECUTIVE OFFICER PO BOX 26532 RICHMOND VA 23261-6532
WALKER WILCOX MATOUSEK LLP              ATTORNEY FOR COLONIAL PENN INSURANCE COMPANY ATTN ROBERT P. ARNOLD; KAITLIN M.
                                        CALOV ONE NORTH FRANKLIN STREET SUITE 3200 CHICAGO IL 60606
WARSCHAW INS AGENCY                     ATTN CHIEF EXECUTIVE OFFICER C/O THE DOCTORS COMPANY 185 GREENWOOD RD NAPA CA
                                        94558
WASHINGTON STATE PHYSICIANS INS ASSOC   ATTN CHIEF EXECUTIVE OFFICER 1301 SECOND AVE STE 2700 SEATTLE WA 98101
WASTE MANAGEMENT INC (WAS WMX TECHS)    ATTN CHIEF EXECUTIVE OFFICER 1001 FANNIN STE 4000 HOUSTON TX 77002
WAUSAU UNDERWRITERS INS CO              ATTN DAVID MEISTER NATIONWIDE HEADQUARTERS ONE NATIONWIDE PLAZA COLUMBUS OH
                                        43215-2220
WEISS SIR ERIC                          ATTN CHIEF EXECUTIVE OFFICER 4646 N MARINE DR CHICAGO IL 60640
WESCAP                                  ATTN CHIEF EXECUTIVE OFFICER 4100 EAST MISSISSIPPI AVE, #1500 DENVER CO 80222
WESTERN EMPLOYERS INS CO                ATTN CHIEF EXECUTIVE OFFICER C/O CONSERVATION AND LIQUIDATION OFFICE PO BOX
                                        26894 SAN FRANCISCO CA 94126
WESTERN WORLD INS CO ETAL               ATTN CHIEF EXECUTIVE OFFICER 300 KIMBALL DR SUITE 500 PARSIPPANY NJ 07054
WESTFIELD                               ATTN CHIEF EXECUTIVE OFFICER 120 LONG RIDGE RD STAMFORD CT 06902
WESTINGHOUSE ELECTRIC CORP              ATTN CHIEF EXECUTIVE OFFICER 4350 NORTHERN PIKE MONROEVILLE PA 15146
WESTON HURD LLP                         AMERICAN ALTERNATIVE INSURANCE CORPORATION ET AL ATTN GARY W JOHNSON THE TOWER
                                        AT ERIVIEW 1301 EAST 9TH ST., STE 1900 CLEVELAND OH 44114-1862
WESTON HURD LLP                         NORTH RIVER INSURANCE COMPANY ATTN GARY W JOHNSON 1301 EAST 9TH ST., STE 1900
                                        CLEVELAND OH 44114-1862
WESTON HURD LLP                         TIG INSURANCE COMPANY ATTN GARY W JOHNSON 1301 EAST 9TH ST., STE 1900
                                        CLEVELAND OH 44114-1862
WESTON HURD LLP                         MT. MCKINLEY INSURANCE CO ATTN GARY W JOHNSON 1301 EAST 9TH ST., STE 1900
                                        CLEVELAND OH 44114-1862


Epiq Corporate Restructuring, LLC                                                                        Page 33 OF 34
                                          CX Reinsurance Company Limited
                                                     Service List

Claim Name                               Address Information
WESTON HURD LLP                          UNITED STATES FIRE INSURANCE CO. ATTN GARY W JOHNSON 1301 EAST 9TH ST., STE
                                         1900 CLEVELAND OH 44114-1862
WESTON HURD, LLP                         ATTORNEYS FOR ALLSTATE INSURANCE CO., ET AL ATTN GARY W JOHNSON 1301 EAST 9TH
                                         ST., SUITE 1900 CLEVELAND OH 44114-1862
WEYERHAEUSER CO                          ATTN CHIEF EXECUTIVE OFFICER C/O ANDERSON KILL 1251 AVE OF THE AMERICAS NEW
                                         YORK NY 10020
WHEELING PITTSBURGH STEEL                ATTN CHIEF EXECUTIVE OFFICER 2500 EUCLID AVE CHICAGO HEIGHTS IL 60411
WHITTAKER CORP                           ATTN CHIEF EXECUTIVE OFFICER 1955 SURVEYOR AVE SIMI VALLEY CA 93063
WILLIAMS                                 ATTN CHIEF EXECUTIVE OFFICER ONE WILLIAMS CENTER TULSA OK 74172
WILLMAN & SILVAGGIO                      ATTORNEYS FPR EMPLOYERS MUTUAL CASUALTY COMPANY ATTN ANNA MARIA SOSSO ONE
                                         CORPORATE CENTER 5500 CORPORATE DRIVE, SUITE 150 PITTSBURGH PA 15237
WISCONSIN LAWYERS                        ATTN CHIEF EXECUTIVE OFFICER 725 HEARTLAND TRAIL SUITE 300 MADISON WI 53717
WISCONSIN REINS CORP(MUTUAL)             ATTN CHIEF EXECUTIVE OFFICER PO BOX 7988 MADISON WI 53707-7988
WOLKIN CURRAN LLP                        OLD REPUBLIC INS COMPANY (CROSS DEFENDANT) ATTN BRANDT LOUIS WOLKIN 111 MAIDEN
                                         LN, 6TH FL SAN FRANCISCO CA 94108
WOLKIN CURRAN LLP                        OLD REPUBLIC INS COMPANY (DEFENDANT) ATTN BRANDT LOUIS WOLKIN 111 MAIDEN LN,
                                         6TH FL SAN FRANCISCO CA 94108
WORKERS' COMPENSATION & INDEMNITY        ATTN CHIEF EXECUTIVE OFFICER CONSERVATION AND LIQUIDATION OFFICE PO BOX 26894
                                         SAN FRANCISCO CA 94126-6894
WORKERS' COMPENSATION U/W ASSOC          ATTN CHIEF EXECUTIVE OFFICER PO BOX 6561 SCRANTON PA 18505
WR GRACE & CO                            ATTN CHIEF EXECUTIVE OFFICER 7500 GRACE DR COLUMBIA MD 21044
WUESTLING & JAMES, L.C.                  ATTORNEY FOR APPALACHIAN INSURANCE CO. ATTN: R.C. WUESTLING, SUSAN M. DIMOND &
                                         ADINA JOHNSON 720 OLIVE STREET, SUITE 2020 SAINT LOUIS MO 63101
WYMAN GORDON                             ATTN CHIEF EXECUTIVE OFFICER 80 HERMON ST WORCESTER MA 01608
WYNNS INTERNATIONAL INC                  ATTN CHIEF EXECUTIVE OFFICER 500 NORTH STATE COLLEGE BLVD STE 700 ORANGE CA
                                         92868
YASUDA FIRE & MARINE INS CO AMERICA      ATTN CHIEF EXECUTIVE OFFICER 750 THIRD AVE FLOOR 18 NEW YORK NY 10017
YOUNG CONAWAY STARGATT & TAYLOR LLP      COUNSEL FOR LAWRENCE FITZPATRICK, THE FUTURE CLAIMANTS' REPRESENTATIVE ATTN
                                         EDWIN J HARRON, ESQ; SHARON M ZIEG, ESQ RODNEY SQ, 1000 N KING ST WILMINGTON
                                         DE 19801
ZELLE HOFMANN VOELBEL & MASON LLP        ATTORNEY FOR WESTPORT INSURANCE CORPORATION ATTN KRISTIN SUGA HERES 950 WINTER
                                         STREET - SUITE 1300 WALTHAM MA 02451
ZUCKERMAN SPAEDER LLP                    ATTORNEYS FOR CERTAIN UNDERWRITERS AT LLOYD'S LONDON, ET AL ATTN CARL S.
                                         KRAVITZ; JASON M. KNOTT 1800 M STREET NW, SUITE 1000 WASHINGTON DC 20036
ZUCKERMAN SPAEDLER LLP                   ATTORNEY FOR CERTAIN UNDERWRITERS AT LLOYD'S LONDON ATTN CARL S KRAVTIZ 1800 M
                                         ST NW, STE 1000 WASHINGTON DC 20036
ZUCKERMAN SPAEDLER LLP                   CERTAIN UNDERWRITERS AT LLOYD'S LONDON (PLAINTIFF) ATTN CARL S KRAVTIZ 1800 M
                                         ST NW, STE 1000 WASHINGTON DC 20036
ZUCKERMAN SPAEDLER LLP                   THE NORTHERN ASSURANCE CO OF AMERICA (PLAINTIFF) ATTN CARL S KRAVTIZ 1800 M ST
                                         NW, STE 1000 WASHINGTON DC 20036
ZUCKERMAN SPAEDLER LLP                   WINTERTHUR SWISS INC CO LTD (PLAINTIFF) ATTN CARL S KRAVTIZ 1800 M ST NW, STE
                                         1000 WASHINGTON DC 20036
ZUCKERMAN SPAEDLER LLP                   YASUDA FIRE & MARINE INS CO (UK) LTD (PLAINTIFF) ATTN CARL S KRAVTIZ 1800 M ST
                                         NW, STE 1000 WASHINGTON DC 20036




                                  Total Creditor count 1102




Epiq Corporate Restructuring, LLC                                                                         Page 34 OF 34
